Chapters 1 - 2A Jurisdiction, Civil Divisions

Chapter 1 Sovereignty, Jurisdiction, Emergency Operation, General Policies

Section 1.01 Extent

The sovereignty and jurisdiction of this state extend to all places within its boundaries as defined in the Constitution and, concurrently, to the waters forming a common boundary between this and adjoining states, subject only to rights of jurisdiction acquired by the United States over places in it.

(1) RL s 1; 1984 c 628 art 1 s 1



Section 1.02 Jurisdiction over Waters

Courts and officers having jurisdiction in a county bordering upon Big Stone Lake, Lake Traverse, Bois de Sioux River, or the Red River of the North, have jurisdiction in civil and criminal cases upon those waters concurrently with the courts and officers of other states bordering on them, to the extent any of them forms a common boundary between this state and any other state.

(2) 1905 c 242 s 1; 1943 c 349 s 1; 1984 c 628 art 1 s 1



Section 1.03 Waters Included

The concurrent jurisdiction of a county and of courts and officers exercising jurisdiction throughout it extends over the water area that would be included if the boundary lines of the county were produced in the direction of their approach and extended across the waters to the opposite shore.

(3) 1905 c 242 s 2; 1943 c 349 s 2; 1984 c 628 art 1 s 1



Section 1.041 Concurrent Jurisdiction of State and United States

Except as otherwise expressly provided, the jurisdiction of the United States over any land or other property in this state owned for national purposes is concurrent with and subject to the jurisdiction and right of the state to cause its civil and criminal process to be executed there, to punish offenses against its laws committed there, and to protect, regulate, control, and dispose of any property of the state there.

In any case not otherwise provided for, the consent of the state to the acquisition by the United States of any land or right or interest in land in this state, desired for any authorized national purpose, with concurrent jurisdiction as defined in subdivision 1, may be given by concurrence of a majority of the members of the Land Exchange Commission created by the Constitution of Minnesota, Article XI, Section 10, upon finding that the acquisition and the methods of the acquisition and the exercise of the jurisdiction are consistent with the best interests of the state, if application for the state's consent is made by an authorized officer of the United States, setting forth a description of the property, with a map when necessary for its proper identification, and the authority for, purpose of, and method used or to be used in acquiring it. The commission may specify the method of acquisition as a condition of its consent.

In case of acquisition by purchase or gift, the state's consent shall be obtained before the execution of any instrument conveying the lands involved or any interest in them to the United States. In case of condemnation, consent shall be obtained before the commencement of a condemnation proceeding.

1943 c 343 s 1; 1965 c 51 s 1; 1976 c 2 s 172; 1984 c 628 art 1 s 1



Section 1.042 Consent of State

The consent of the State of Minnesota is given in accordance with the Constitution of the United States, Article I, Section 8, Clause 17, to the acquisition by the United States in any manner of any land or right or interest in land in this state required for sites for customs houses, courthouses, hospitals, sanitariums, post offices, prisons, reformatories, jails, forestry depots, supply houses, or offices, aviation fields or stations, radio stations, military or naval camps, bases, stations, arsenals, depots, terminals, cantonments, storage places, target ranges, or any other military or naval purpose of the United States.

So far as jurisdiction, exclusive or partial, in or over any land or place in Minnesota acquired by the United States for any purpose specified in subdivision 1 is accepted by the head or other authorized officer of any department or independent establishment or agency of the United States as provided by the laws of the United States, the jurisdiction is ceded to the United States, subject to the conditions and reservations of subdivision 3. When the premises abut upon the navigable waters of Minnesota, the jurisdiction shall include the underwater lands adjacent to them lying between the line of low-water mark and the bulkhead or pierhead line as now or hereafter established.

The right of the state to cause its civil and criminal process to be executed in any ceded land or place is reserved to the state. The state also reserves the right to impose the following taxes:

(A) an income tax on persons residing in the land or place or receiving income from transactions occurring or services performed there;

(B) a sales or use tax levied on or measured by sales, receipts from sales, purchases, storage, or use of tangible personal property in the land or place;

(C) a tax on personal property situated in the land or place, or on the use of personal property by a private individual, association, or corporation there, except personal property owned by the United States or by law exempt from taxation; and

(D) a tax on the use of real property within the land or place by a private individual, association, or corporation.

1943 c 343 s 2; Ex1959 c 85 s 3,4; 1984 c 628 art 1 s 1



Section 1.043 Jurisdiction, When to Vest

The jurisdiction granted or ceded to the United States over any place in the state under sections 1.041 or 1.042 shall not vest until the United States has acquired the title to or right of possession of the premises affected, and shall continue only while the United States owns or occupies them for the purposes to which the jurisdiction appertains as specified in those sections or until the United States relinquishes to the state full or partial jurisdiction under section 1.0431.

1943 c 343 s 3; 1977 c 125 s 1; 1984 c 628 art 1 s 1



Section 1.0431 Retrocession

Notwithstanding any other law, all or any part of the jurisdiction acquired by the United States over any land or place in the state under section 1.041 or 1.042 or any other statute may be retroceded to the state in the manner provided in this section.

Retrocession of jurisdiction shall be initiated by written offer to the governor by an authorized officer of the United States agency having supervision over the land. Retrocession shall not take effect until

(a) the governor, after consulting with the governing bodies of counties or municipalities where all or part of the federal lands are situated, has accepted jurisdiction on behalf of the state,

(b) a certificate evidencing acceptance is filed with the secretary of state, and

(c) a duplicate is recorded in the office of the county recorder of each county where the lands or any part of them are situated.

The jurisdiction ceded to the state under subdivision 1 shall be exercised by the appropriate state authorities and by the local governmental units where all or part of the affected federal lands are situated.

1977 c 125 s 2; 1984 c 628 art 1 s 1



Section 1.044 Upper Mississippi River Wild Life and Fish Refuge

Consent of the State of Minnesota is given to the acquisition by the United States by purchase, gift, or lease of the areas of land or water, or both, in this state as the United States deems necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge in accordance with and for the purposes of the Act of Congress approved June 7, 1924, entitled "An act to establish the Upper Mississippi River Wild Life and Fish Refuge," reserving to the state full and complete jurisdiction and authority over the areas compatible with their maintenance and control by the United States for the purposes and under the terms of that Act of Congress.

1943 c 343 s 4; 1984 c 628 art 1 s 1



Section 1.045 State, Consent to Acquisition of Lands

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Chippewa National Forest and the Superior National Forest for any purpose incident to the development or maintenance of those forests, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

1943 c 343 s 5; 1984 c 628 art 1 s 1



Section 1.0451 Limits on Consent to Federal Acquisitions of Lands in St. Louis, Lake, and Cook Counties; Water and Land Ownership; Duties of State Officials

Pursuant to applicable federal and state law under which Minnesota was admitted to the union on equal footing with the original 13 states, navigable waters and their beds located within the exterior boundaries of the state are owned by the state. In a few limited circumstances, as in section 1.044, relating to the Upper Mississippi Wildlife and Fish Refuge, the state has expressly granted its consent and concurrent jurisdiction to the United States to acquire interests in water, as well as land, for a limited purpose and in the limited area described in its consent. Unlike section 1.044, the consent granted by the state in section 1.045 to acquisitions by the United States for the Superior National Forest is limited to land, only. The state has never ceded to the United States, either expressly or implicitly, its ownership of and jurisdiction over the navigable waters and their beds that are located within the exterior boundaries of the forest.

Pursuant to the Organic Act that created the territory of Minnesota (Act of Congress, March 3, 1849, 9 Stat. ch. 121, section 18), and the Enabling Act that authorized the people of the territory of Minnesota to establish the state of Minnesota (Act of Congress, February 26, 1857, 11 Stat. ch. 60, section 5, first paragraph), federal public domain lands located in sections 16 and 36 in every township at the time of statehood were granted to the state for the use of schools, together with equivalent land located in other sections if section 16 or 36 had been disposed of before statehood. In conformity with the terms of the federal grant, the citizens of Minnesota, by Constitution, article XI, section 8, have dedicated the proceeds from the sale or other disposition of these school grant lands, and the proceeds from the sale or other disposition of lands subsequently received from the United States under swampland grants, to public school purposes. By Constitution, article XI, sections 8 and 10, the disposition of school and swampland grant lands, frequently referred to as trust fund lands, is limited to sale at public auction or exchange. Roughly 100,000 acres of state-owned, mostly trust fund land, is located within that portion of the Superior National Forest that is described as the Boundary Waters Canoe Area Wilderness. Much of this state-owned trust fund land, as well as other state-owned land that is tax-forfeited and is held in trust for local taxing districts, is high-value lakeshore land. The state has not disposed of these lands to the United States and has not ceded jurisdiction over these lands, either expressly or implicitly, to the United States.

In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over the navigable waters and their beds, the state trust fund lands and lands held in trust for local taxing districts located in the Superior National Forest, the natural resources related to these lands, waters, and beds, and the associated rights of the state and its citizens arising from the state's ownership and jurisdictional interests in these lands, waters, and beds. In furtherance of their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of their duties, in any exchange or other disposition of state-owned land located within the Boundary Waters Canoe Area Wilderness, the governor, attorney general, state auditor, commissioner of natural resources, and any other public official involved in such matters shall be especially cognizant of the high value of the lakeshore and other state land located within the area.

1995 c 124 s 1



Section 1.046 Evidence of Consent

The consent of the state given under sections 1.041 to 1.048 to the acquisition by the United States of any land or right or interest in land in this state or to the exercise of jurisdiction over any place in this state shall be evidenced by the certificate of the governor, issued in duplicate, under the great seal of the state, upon application by an authorized officer of the United States and upon proof that title to the property has vested in the United States. The certificate shall set forth

(a) a description of the property,

(b) the authority for, purpose of, and method used in acquiring it, and

(c) the conditions of the jurisdiction of the state and the United States over it,

and shall declare the consent of the state under sections 1.041 to 1.048, as the case may require. When necessary for proper identification of the property a map may be attached to the certificate, and the applicant may be required to furnish it. One duplicate of the certificate shall be filed with the secretary of state. The other shall be delivered to the applicant, who shall record it in the office of the county recorder of each county in which the land or any part of it is situated.

1943 c 343 s 6; 1976 c 181 s 2; 1984 c 628 art 1 s 1



Section 1.047 Condemnation Proceedings in State Courts by United States

When consent to the acquisition by the United States of any land or any right or interest in land by condemnation is given by sections 1.041 to 1.048, the United States may effect condemnation in the courts of this state in accordance with the laws of this state relating to eminent domain, or may effect condemnation in the courts of the United States as authorized by act of Congress. When consent by the Land Exchange Commission is required by section 1.041 the commission may specify which method of condemnation shall be used as a condition of its consent.

1943 c 343 s 7; 1984 c 628 art 1 s 1



Section 1.048 Effect of Repeal of Certain Laws

Mason's Minnesota Statutes of 1927, sections 4 and 5, as amended by Laws 1941, chapter 66, and Mason's Minnesota Statutes of 1927, Sections 6, 6-2, 6-3, 6-4, 6-5, and 6-6, and Mason's Supplement 1940, Section 6-1, are repealed, but their repeal shall not affect any case in which the consent of the state to the acquisition of property or the exercise of jurisdiction by the United States was given by any of them and the acquisition of the property was completed before the taking effect of Laws 1943, chapter 343, nor any case in which the consent of the state was given by Laws 1941, chapter 66, before the taking effect of Laws 1943, chapter 343.

1943 c 343 s 8; 1984 c 628 art 1 s 1



Section 1.049 Acquisition of Lands in Tamarac National Wildlife Refuge by United States

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Tamarac National Wildlife Refuge as established by Executive Order No. 7902 dated May 31, 1938, of the President of the United States for any purpose incident to the development or maintenance of that refuge, other acts notwithstanding.

1955 c 346 s 1; 1984 c 628 art 1 s 1



Section 1.05 Waiver of Immunity for Violations of Certain Federal Statutes

An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Age Discrimination in Employment Act of 1967, United States Code, title 29, section 621, et seq., as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

An employee of the state who is aggrieved by the state's violation of the Fair Labor Standards Act of 1938, United States Code, title 29, section 201, et seq., as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Family and Medical Leave Act, United States Code, title 29, sections 2601 to 2654, as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Americans with Disabilities Act of 1990, United States Code, title 42, section 12101, as amended, may bring a civil action against the state in federal court or in any other court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

2001 c 159 s 1; 2003 c 132 s 1



Section 1.12 Federal Flowage Easements over Highways

When requested by the commissioner of transportation the governor, in behalf of the state, may grant, bargain, sell, and convey to the United States of America any easement for flowage in and upon any easement or fee owned by the State of Minnesota for trunk highway right-of-way purposes when it is required by the United States to aid a public improvement.

(6-7) 1937 c 124 s 1; 1976 c 166 s 7; 1984 c 628 art 1 s 1



Section 1.13 Money Received Credited to Highway Fund

Any payment so received for the granting of an easement shall be deposited in the trunk highway fund.

(6-8) 1937 c 124 s 2; 1984 c 628 art 1 s 1



Section 1.135 State Seal

This section prescribes the design and states the historical symbolism of the Great Seal of the State of Minnesota.

The seal described in subdivision 3 is the "Great Seal of the State of Minnesota." When the seal, the impression of the seal, the scene within the seal, or its likeness is reproduced at state expense, it must conform to subdivision 3 and section 4.04. A seal, impression, scene, or likeness which does not conform to these provisions is not official.

The design of the seal is as described in this subdivision.

(a) The seal is composed of two concentric borders. The outside forms the border of the seal and the inside forms the border for the illustrations within the seal. The area between the two borders contains lettering.

(b) The seal is two inches in diameter. The outside border has a radius of one inch and resembles the serrated edge of a coin. The width of the border is 1/16 of an inch.

(c) The inside border has a radius of three-fourths of an inch and is composed of a series of closely spaced dots measuring 1/32 of an inch in diameter.

(d) Within the area between the borders "The Great Seal of the State of Minnesota" is printed in capital letters. Under that is the date "1858" with two dagger symbols separating the date and the letters. The lettering is 14-point century bold.

(e) In the area within the inside border is the portrayal of an 1858 Minnesota scene made up of various illustrations that serve to depict a settler plowing the ground near the Falls of St. Anthony while he watches an Indian on horseback riding in the distance.

(f) For the purposes of description, when the area within the inside border is divided into quadrants, the following illustrations should be clearly visible in the area described.

(1) In the upper parts of quadrants one and two, the inscription "L'Etoile du Nord" is found on the likeness of a scroll whose length is equal to twice the length of the inscription, but whose ends are twice folded underneath and serve to enhance the inscription. The lettering is 7-point century bold.

(2) In quadrant two is found a likeness of a sun whose ambient rays form a background for a male Indian in loincloth and plume riding on horseback at a gallop. The Indian is sitting erect and is holding a spear in his left hand at an upward 60-degree angle to himself and is looking toward the settler in quadrant four.

(3) In quadrant one, three pine trees form a background for a picturesque resemblance of St. Anthony Falls in 1858.

(4) In quadrants three and four, cultivated ground is found across the lower half of the seal, which provides a background for the scenes in quadrants three and four.

(5) In quadrant three, a tree stump is found with an ax embedded in the stump and a period muzzleloader resting on it. A powder flask is hanging towards the end of the barrel.

(6) In quadrant four, a white barefoot male pioneer wearing clothing and a hat of that period is plowing the earth, using an animal-drawn implement from that period. The animal is not visible. The torso of the man continues into quadrant two, and he has his legs spread apart to simulate movement. He is looking at the Indian.

Every effort shall be made to reproduce the seal with justification to the 12 o'clock position and with attention to the authenticity of the illustrations used to create the scene within the seal. The description of the scene in this section does not preclude the graphic inclusion of the effects of movement, sunlight, or falling water when the seal is reproduced. Nor does this section prohibit the enlargement, proportioned reduction, or embossment of the seal for its use in unofficial acts.

The sun, visible on the western horizon, signifies summer in the northern hemisphere. The horizon's visibility signifies the flat plains covering much of Minnesota. The Indian on horseback is riding due south and represents the great Indian heritage of Minnesota. The Indian's horse and spear and the Pioneer's ax, rifle, and plow represent tools that were used for hunting and labor. The stump symbolizes the importance of the lumber industry in Minnesota's history. The Mississippi River and St. Anthony Falls are depicted to note the importance of these resources in transportation and industry. The cultivated ground and the plow symbolize the importance of agriculture in Minnesota. Beyond the falls three pine trees represent the state tree and the three great pine regions of Minnesota; the St. Croix, Mississippi, and Lake Superior.

State agencies and departments using the seal, its impression, the scene within the seal or its likeness shall make every effort to bring any seal, impression, scene, or likeness currently fixed to a permanent object into accordance with this section and section 4.04. Expendable material to which the seal or any impression, scene, or likeness is currently affixed may be used until the supply is exhausted. All unused dies and engravings of the Great Seal shall be given to the Minnesota Historical Society, along with all historical information available about the seal, to be retained in the society's permanent collection.

1983 c 119 s 1; 1987 c 384 art 1 s 1



Section 1.14 Repealed, 1961 c 561 s 17



Section 1.141 State Flag

The design of the state flag proposed by the Legislative Interim Commission acting under Laws 1955, chapter 632, is adopted as the official state flag.

The secretary of state shall file a photograph of the state flag. The secretary shall also retain custodial control over the sample design flag of the commission for use by the public for copies.

The design of the flag shall conform substantially to the following description: The staff is surmounted by a bronze eagle with outspread wings; the flag is rectangular in shape and is on a medium blue background with a narrow gold border and a golden fringe. A circular emblem is contained in the center of the blue field. The circular emblem is on a general white background with a yellow border. The word MINNESOTA is inscribed in red lettering on the lower part of the white field. The white emblem background surrounding a center design contains 19 five pointed stars arranged symmetrically in four groups of four stars each and one group of three stars. The latter group is in the upper part of the center circular white emblem. The group of stars at the top in the white emblem consists of three stars of which the uppermost star is the largest and represents the North Star. A center design is contained on the white emblem and is made up of the scenes from the great seal of the state of Minnesota, surrounded by a border of intertwining Cypripedium reginae, the state flower, on a blue field of the same color as the general flag background. The flower border design contains the figures 1819, 1858, 1893.

The coloring is the same on both sides of the flag, but the lettering and the figures appear reversed on one side.

The flag described above is the official flag of the state of Minnesota.

The official state flag shall be flown on the State Capitol grounds at all times between sunrise and sunset.

The following procedures constitute the proper way to fold the Minnesota State Flag for presentation or display. Fold the flag four times lengthwise so that one section displays the three stars of the state crest and the text "L'Etoile du Nord." Fold each side behind the displayed section at a 90-degree angle so that the display section forms a triangle. Take the section ending with the hoist and fold it at a 90-degree angle across the bottom of the display section and then fold the hoist back over so it is aligned with the middle of the display section. Fold the other protruding section directly upwards so that its edge is flush with the display section and then fold it upwards along a 45-degree angle so that a mirror of the display section triangle is formed. Fold the mirror section in half from the point upwards, then fold the remaining portion upwards, tucking it between the display section and the remainder of the flag.

When folding the Minnesota State Flag for storage, the proper procedure is to fold and store the flag in the same manner as the national colors.

1957 c 155 s 1-4; 1959 c 371 s 1; 1984 c 628 art 1 s 1; 1986 c 444; 2010 c 333 art 2 s 1,2



Section 1.142 State Flower

The pink and white lady slipper, Cypripedium reginae, is the official flower of the state of Minnesota.

A photograph of the pink and white lady slipper, obtained and approved by the commissioner of natural resources, shall be preserved in the Office of the Secretary of State.

1967 c 291 s 1; 1969 c 1129 art 3 s 1; 1984 c 628 art 1 s 1



Section 1.143 State Tree

The Red pine (Pinus resinosa), more commonly known as Norway pine, is designated as the official state tree of the state of Minnesota.

A photograph of the Red pine, to be obtained and approved by the commissioner of natural resources, shall be certified and preserved in the Office of the Secretary of State.

1953 c 20 s 1; 1983 c 119 s 2; 1984 c 628 art 1 s 1



Section 1.144 Repealed, 1983 c 119 s 4



Section 1.145 State Bird

The loon, Gavia immer, is the official bird of the state of Minnesota.

A photograph of the loon shall be preserved in the Office of the Secretary of State.

1961 c 76 s 1,2; 1984 c 628 art 1 s 1



Section 1.146 State Fish

The walleye, Stizostedion v. vitreum, is the official fish of the state of Minnesota.

A photograph of the walleye shall be preserved in the Office of the Secretary of State.

1965 c 576 s 1,2; 1984 c 628 art 1 s 1



Section 1.147 State Gemstone

The Lake Superior agate is the official gemstone of the state of Minnesota.

A photograph and a typical specimen of the Lake Superior agate shall be preserved in the Office of the Secretary of State.

1969 c 404 s 1; 1984 c 628 art 1 s 1



Section 1.1475 State Fruit

The Honeycrisp apple is the official fruit of the state of Minnesota.

2006 c 229 s 1



Section 1.148 State Grain

Zizania aquatica, commonly known as wild rice or manomin, is the official state grain of the state of Minnesota.

A photograph of zizania aquatica, commonly known as wild rice or manomin, may be displayed in the Office of the Secretary of State.

1977 c 348 s 1; 1984 c 628 art 1 s 1



Section 1.149 State Mushroom

Morchella esculenta, commonly known as the morel, sponge mushroom, or honeycomb morel, is adopted as the official state mushroom of the state of Minnesota.

A photograph of the morel, approved by the commissioner of natural resources, shall be preserved and may be displayed in the Office of the Secretary of State.

1984 c 394 s 1



Section 1.1495 State Drink

Milk is adopted as the official drink of the state of Minnesota.

1984 c 645 s 1



Section 1.1496 State Muffin

The blueberry muffin is adopted as the official muffin of the state of Minnesota.

1988 c 657 s 1



Section 1.1497 State Butterfly

The Monarch butterfly (Danaus plexippus) is the official butterfly of the state of Minnesota.

2000 c 306 s 1



Section 1.1498 State Photograph

The world-renowned photograph "Grace," depicting an elderly man bowing his head and giving thanks, taken in Bovey, Minnesota, in 1918, by Eric Enstrom, is designated as the state photograph.

A copy of the photograph "Grace" must be displayed in the Office of the Secretary of State.

2002 c 255 s 1



Section 1.1499 State Sport

Ice hockey is adopted as the official sport of the state of Minnesota.

2009 c 78 art 6 s 1



Section 1.15 Boundary Compact; Michigan, Wisconsin, Minnesota

The following compact is ratified and approved:

A COMPACT

Entered into by and between the state of Michigan, the state of Minnesota and the state of Wisconsin, states signatory hereto.

The contracting states solemnly agree:

1. That the boundary between the state of Michigan and the state of Wisconsin in the center of Lake Michigan be and it hereby is finally fixed and established as the line marked A-B-C-D-E-F-G on the map, Exhibit A, annexed hereto, which line is more particularly described as follows:

Starting at Point A, a point equidistant from either shore on the line which is the eastward continuation of the boundary line between Wisconsin and Illinois or latitude 42 degrees 29 minutes 37 seconds North;

Thence to Point B, a point equidistant from either shore on the line drawn through the Port Washington Fog Signal and Storm Signal and the White Lake Storm Signal, on a true azimuth of 354 degrees 12 minutes 00 seconds a distance of 61.55 statute miles;

Thence to Point C, a point equidistant from either shore on a line drawn through the Sheboygan Coast Guard Storm Signal, Fog Signal, Radio Beacon and Little Sable Point Light, on a true azimuth of 03 degrees 01 minute 15 seconds, a distance of 22.18 statute miles;

Thence to Point D, a point equidistant from either shore on a line drawn through the Twin River Point Light and Fog Signal and Big Sable Fog and Light Signal, on a true azimuth of 10 degrees 04 minutes 30 seconds, a distance of 30.33 statute miles;

Thence to Point E, a point equidistant from either shore on a line from Bailey's Harbor Inland Light and Point Betsie Fog Signal, Radio Beacon, and Distance Finding Station, on a true azimuth of 17 degrees 09 minutes 55 seconds, a distance of 54.20 statute miles;

Thence to Point F, a point equidistant from either shore on a line drawn through the Pilot Island Light and Fog Signal and Sleeping Bear Point Light, on a true azimuth of 33 degrees 29 minutes 10 seconds, a distance of 17.24 statute miles;

Thence to Point G, the point determined by the United States Supreme Court decree of March 12, 1936, which is a point 45,600 meters from the center of Rock Island Passage on a bearing of South 60 degrees East, on the true azimuth of 40 degrees 34 minutes 10 seconds, a distance of 15.66 statute miles. The latitude and longitude of the named control points is as follows:

2. That the western boundary of the state of Michigan in the waters of Lake Superior and the eastern boundary in the waters of Lake Superior of the states of Minnesota and Wisconsin be and it hereby is finally fixed and established as the line marked M-N on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point M, the point where the line through the middle of the main channel of the Montreal River enters Lake Superior,

Thence in a direct line to Point N, the point where a line drawn through the most easterly point of Pigeon Point and the most southerly point of Pine Point intersects the international boundary, on a true azimuth of 23 degrees 27 minutes 24 seconds and a distance of 108.86 statute miles.

The latitude and longitude of the named control points is:

3. That the boundary between the state of Minnesota and the state of Wisconsin in the center of Lake Superior be and it hereby is finally fixed and established as the line marked A-B-C-D on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point A which is the midpoint on the line M-N described in paragraph 2, supra;

Thence to Point B, the midpoint in a direct line between the mouth of Cross River, Minnesota and the Lighthouse on Outer Island in Wisconsin, on a true azimuth of 272 degrees 17 minutes 10 seconds, a distance of 33.15 statute miles;

Thence to Point C, the midpoint in a direct line between the Lighthouse on shore at Two Harbors, Minnesota and the light on the lakeward end of the government east pier at Port Wing, Wisconsin on a true azimuth of 235 degrees 27 minutes 40 seconds, a distance of 49.60 statute miles;

Thence to Point D, the midpoint in a direct line at right angles to the central axis of the Superior entry between the tops of the eastern ends of the pierheads at the lakeward ends of the United States government breakwaters at the Superior entry of Duluth Superior Harbor, on a true azimuth of 239 degrees 50 minutes 20 seconds, a distance of 26.43 statute miles;

The latitude and longitude of the named control points is as follows:

4. All azimuths are measured clockwise from true north.

5. That this compact shall become operative immediately upon its ratification by any state as between it and the other state or states so ratifying. Ratification shall be made by act of the legislature of the ratifying state.

6. That immediately upon ratification of this compact by all three states, each state will appoint two members to a Joint Survey Commission to survey and mark the boundaries defined in this compact by establishing and perpetuating monuments at the reference points on shore by means of which the control points of said boundaries are located. The expense of marking the Lake Michigan Boundary shall be borne jointly by the states of Michigan and Wisconsin; the expense of marking the boundary line described in paragraph 2 above shall be borne equally by the states of Minnesota, Michigan and Wisconsin. The expense of marking the Lake Superior and Superior Bay boundary between Minnesota and Wisconsin shall be borne jointly by the states of Minnesota and Wisconsin.

1947 c 589 s 1; 1984 c 628 art 1 s 1



Section 1.16 Maps on File

The maps referred to in the compact in section 1.15 as Exhibits A, B, and C are the original maps on file with the report of the Michigan-Minnesota-Wisconsin boundary conference in the Office of the Secretary of State of Wisconsin, of which duplicate original maps are on file in the Office of the Secretary of State of Minnesota.

1947 c 589 s 2; 1984 c 628 art 1 s 1



Section 1.17 Repealed, 1996 c 310 s 1



Section 1.18 Renumbered 1.049



Section 1.21 Great Lakes Basin Compact

The Great Lakes Basin Compact is ratified, enacted into law, and entered into by this state as a party with any other state or province which, pursuant to article II of the compact, has legally joined in it in the form substantially as follows:

The party states solemnly agree:

ARTICLE I

The purposes of this compact are, through means of joint or cooperative action:

1. To promote the orderly, integrated, and comprehensive development, use, and conservation of the water resources of the Great Lakes Basin (hereinafter called the Basin).

2. To plan for the welfare and development of the water resources of the Basin as a whole as well as for those portions of the Basin which may have problems of special concern.

3. To make it possible for the states of the Basin and their people to derive the maximum benefit from utilization of public works, in the form of navigational aids or otherwise, which may exist or which may be constructed from time to time.

4. To advise in securing and maintaining a proper balance among industrial, commercial, agricultural, water supply, residential, recreational, and other legitimate uses of the water resources of the Basin.

5. To establish and maintain an intergovernmental agency to the end that the purposes of this compact may be accomplished more effectively.

ARTICLE II

A. This compact shall enter into force and become effective and binding when it has been enacted by the legislatures of any four of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of said states when enacted by the legislature thereof.

B. The Province of Ontario and the Province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the Government of Canada may prescribe for adherence thereto. For the purpose of this compact the word "state" shall be construed to include a province of Canada.

ARTICLE III

The Great Lakes Commission created by Article IV of this compact shall exercise its powers and perform its functions in respect to the Basin which, for the purposes of this compact, shall consist of so much of the following as may be within the party states:

1. Lakes Erie, Huron, Michigan, Ontario, St. Clair, Superior, and the St. Lawrence River, together with any and all natural or man-made water interconnections between or among them.

2. All rivers, ponds, lakes, streams, and other watercourses which, in their natural state or in their prevailing condition, are tributary to Lakes Erie, Huron, Michigan, Ontario, St. Clair, and Superior or any of them or which comprise part of any watershed draining into any of said lakes.

ARTICLE IV

A. There is hereby created an agency of the party states to be known as The Great Lakes Commission (hereinafter called the Commission). In that name the commission may sue and be sued, acquire, hold and convey real and personal property and any interest therein. The commission shall have a seal with the words "The Great Lakes Commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings. Transactions involving real or personal property shall conform to the laws of the state in which the property is located, and the commissioner may by bylaws provide for the execution and acknowledgment of all instruments in its behalf.

B. The commission shall be composed of not less than three commissioners nor more than five commissioners from each party state designated or appointed in accordance with the law of the state which they represent and serving and subject to removal in accordance with such law.

C. Each state delegation shall be entitled to three votes in the commission. The presence of commissioners from a majority of the party states shall constitute a quorum for the transaction of business at any meeting of the commission. Actions of the commission shall be by a majority of the votes cast except that any recommendations made pursuant to Article VI of this compact shall require an affirmative vote of not less than a majority of the votes cast from each of a majority of the states present and voting.

D. The commissioners of any two or more party states may meet separately to consider problems of particular interest to their states but no action taken at any such meeting shall be deemed an action of the commission unless and until the commission shall specifically approve the same.

E. In the absence of any commissioner, his vote may be cast by another representative or commissioner of his state provided that said commissioner or other representative casting said vote shall have a written proxy in proper form as may be required by the commission.

F. The commission shall elect annually from among its members a chairman and vice-chairman. The commission shall appoint an executive director who shall also act as secretary-treasurer, and who shall be bonded in such amount as the commission may require. The executive director shall serve at the pleasure of the commission and at such compensation and under such terms and conditions as may be fixed by it. The executive director shall be custodian of the records of the commission with authority to affix the commission's official seal and to attest to and certify such records or copies thereof.

G. The executive director, subject to the approval of the commission in such cases as its bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission's functions. Subject to the aforesaid approval, the executive director may fix their compensation, define their duties, and require bonds of such of them as the commission may designate.

H. The executive director, on behalf of, as trustee for, and with the approval of the commission, may borrow, accept, or contract for the services of personnel from any state or government or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation; and may accept for any of the commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency thereof or intergovernmental agency or from any institution, person, firm or corporation and may receive and utilize the same.

I. The commission may establish and maintain one or more offices for the transacting of its business and for such purposes the executive director, on behalf of, as trustee for, and with the approval of the commission, may acquire, hold and dispose of real and personal property necessary to the performance of its functions.

J. No tax levied or imposed by any party state or any political subdivision thereof shall be deemed to apply to property, transactions, or income of the commission.

K. The commission may adopt, amend and rescind bylaws, rules and regulations for the conduct of its business.

L. The organization meeting of the commission shall be held within six months from the effective date of this compact.

M. The commission and its executive director shall make available to the party states any information within its possession and shall always provide free access to its records by duly authorized representatives of such party states.

N. The commission shall keep a written record of its meetings and proceedings and shall annually make a report thereof to be submitted to the duly designated official of each party state.

O. The commission shall make and transmit annually to the legislature and Governor of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

ARTICLE V

A. The members of the commission shall serve without compensation, but the expenses of each commissioner shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the commission in the course of exercising the powers conferred upon it by this compact, unless met in some other manner specifically provided by this compact, shall be paid by the commission out of its own funds.

B. The commission shall submit to the executive head or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

C. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Detailed commission budgets shall be recommended by a majority of the votes cast, and the costs shall be allocated equitably among the party states in accordance with their respective interests.

D. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article IV (H) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the commission makes use of funds available to it under Article IV (H) hereof, the commission shall not incur any obligations prior to the allotment of funds by the party states adequate to meet the same.

E. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under the bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

F. The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the commission.

ARTICLE VI

The commission shall have power to:

A. Collect, correlate, interpret, and report on data relating to the water resources and the use thereof in the Basin or any portion thereof.

B. Recommend methods for the orderly, efficient, and balanced development, use, and conservation of the water resources of the Basin or any portion thereof to the party states and to any other governments or agencies having interests in or jurisdiction over the Basin or any portion thereof.

C. Consider the need for and desirability of public works and improvements relating to the water resources in the Basin or any portion thereof.

D. Consider means of improving navigation and port facilities in the Basin or any portion thereof.

E. Consider means of improving and maintaining the fisheries of the Basin or any portion thereof.

F. Recommend policies relating to water resources including the institution and alteration of flood plain and other zoning laws, ordinances and regulations.

G. Recommend uniform or other laws, ordinances, or regulations relating to the development, use and conservation of the Basin's water resources to the party states or any of them and to other governments, political subdivisions, agencies or intergovernmental bodies having interests in or jurisdiction sufficient to affect conditions in the Basin or any portion thereof.

H. Consider and recommend amendments or agreements supplementary to this compact to the party states or any of them, and assist in the formulation and drafting of such amendments or supplementary agreements.

I. Prepare and publish reports, bulletins, and publications appropriate to this work and fix reasonable sale prices therefor.

J. With respect to the water resources of the Basin or any portion thereof, recommend agreements between the governments of the United States and Canada.

K. Recommend mutual arrangements expressed by concurrent or reciprocal legislation on the part of Congress and the Parliament of Canada including but not limited to such agreements and mutual arrangements as are provided for by Article XIII of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No. 548.)

L. Cooperate with the governments of the United States and of Canada, the party states and any public or private agencies or bodies having interests in or jurisdiction sufficient to affect the Basin or any portion thereof.

M. At the request of the United States, or in the event that a province shall be a party state, at the request of the Government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the Basin or any portion thereof.

N. Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the commission by this compact, provided that no action of the commission shall have the force of law in, or be binding upon, any party state.

ARTICLE VII

Each party state agrees to consider the action the commission recommends in respect to:

A. Stabilization of lake levels.

B. Measures for combating pollution, beach erosion, floods, and shore inundation.

C. Uniformity in navigation regulations within the constitutional powers of the states.

D. Proposed navigation aids and improvements.

E. Uniformity or effective coordinating action in fishing laws and regulations and cooperative action to eradicate destructive and parasitical forces endangering the fisheries, wild life and other water resources.

F. Suitable hydroelectric power developments.

G. Cooperative programs for control of soil and bank erosion for the general improvement of the Basin.

H. Diversion of waters from and into the Basin.

I. Other measures the commission may recommend to the states pursuant to Article VI of this compact.

ARTICLE VIII

This compact shall continue in force and remain binding upon each party state until renounced by act of the legislature of such state, in such form and manner as it may choose and as may be valid and effective to repeal a statute of said state, provided that such renunciation shall not become effective until six months after notice of such action shall have been officially communicated in writing to the executive head of the other party states.

ARTICLE IX

It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any state, agency, person or circumstance shall not be affected thereby, provided further that if this compact shall be held contrary to the constitution of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

1955 c 691 s 1; 1984 c 628 art 1 s 1



Section 1.22 Commissioners

In pursuance of Article IV of the compact, there shall be five commissioners on the Great Lakes Commission from this state. Two shall be members of the house of representatives and two shall be members of the state senate. One member shall be appointed by and serve at the pleasure of the governor. The house of representatives members shall be appointed by the speaker of the house and the members of the senate shall be appointed by the Committee on Committees. The commissioners shall exercise all voting rights conferred by the compact on the commissioners from the party state as provided in Article IV, (B and C) of the compact.

1955 c 691 s 2; 1963 c 389 s 1; 1971 c 380 s 1; 1984 c 628 art 1 s 1



Section 1.23 State Officers, Duties

All officers of this state shall do all things falling within their respective jurisdictions necessary to or incidental to carrying out the compact in every particular. It is the policy of this state to perform and carry out the compact and to accomplish its purposes. All officers, bureaus, departments and persons of the state government or administration shall, at reasonable times and upon request of the commission, furnish it with information and data possessed by them and aid it by loan of personnel or other means within their legal powers.

1955 c 691 s 3; 1984 c 628 art 1 s 1



Section 1.24 Repealed, 1971 c 960 s 12



Section 1.25 Repealed, 1996 c 310 s 1



Section 1.26 Enemy Attack, Temporary Relocation of Seats of Government

As used in this section, "political subdivision" includes counties, home rule charter and statutory cities, towns, townships, school districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government in the city of St. Paul, Ramsey County, Minnesota, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at a place, or places, in or out of the state as the governor deems advisable under the circumstances, and shall take action and issue orders as necessary for an orderly transition of the affairs of state government to the emergency temporary location, or locations. The emergency temporary location, or locations, shall remain the seat of government until the legislature by law establishes a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

While the seat of government remains at an emergency temporary location, or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at their regular or usual place or places, the governing body of each political subdivision of this state may meet at any place in or out of the territorial limits of the political subdivision on the call of the presiding officer or any two members of the governing body, and shall designate by ordinance, resolution or other manner, alternate or substitute places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be conducted during the emergency situation. The places may be in or out of the territorial limits of the political subdivision and the state.

While the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon it and its officers by its charter and the laws and Constitution of this state. Acts of the governing body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

This section shall be supreme if it is employed notwithstanding any other statute, charter or ordinance.

1959 c 659 s 1-6; 1973 c 123 art 5 s 7; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.27 Local Interim Emergency Succession Act

This section is the Local Interim Emergency Succession Act.

Because of the existing possibility of a nuclear attack or a natural disaster requiring the declaration of a state of emergency, it is found urgent and necessary to insure the continuity of duly elected and lawful leadership of the political subdivisions of the state.

The governing body of any county or municipality may enact ordinances or resolutions as necessary to provide for the continuity of its government and the emergency interim succession of its key government officials. The ordinances and resolutions shall provide a method for temporary emergency appointments to local public offices.

An "interim emergency successor," when designated by the governing body of a political subdivision under subdivision 3 shall exercise that office until the duly elected or appointed officer resumes the office or a successor is designated as required by law.

1967 c 58 s 1-4; 1984 c 628 art 1 s 1



Section 1.31 Repealed, 2003 c 128 art 1 s 176



Section 1.32 Repealed, 2003 c 128 art 1 s 176



Section 1.33 Repealed, 2007 c 13 art 2 s 1



Section 1.331 Repealed, 1996 c 310 s 1



Section 1.34 Repealed, 2007 c 13 art 2 s 1



Section 1.35 Repealed, 2007 c 13 art 2 s 1



Section 1.36 Repealed, 2007 c 13 art 2 s 1



Section 1.37 Repealed, 2007 c 13 art 2 s 1



Section 1.38 Repealed, 2007 c 13 art 2 s 1



Section 1.39 Repealed, 2007 c 13 art 2 s 1



Section 1.40 Repealed, 2007 c 13 art 2 s 1



Section 1.50 Freedom from Violence

The state of Minnesota hereby adopts a policy of zero tolerance of violence. It is state policy that every person in the state has a right to live free from violence.

1992 c 452 s 1



Section 1.51 Flags Flown at Half-Staff Following Public Safety Officer Death

Each American flag and Minnesota flag flown on the grounds of the Capitol area, as described in section 15B.02, must be flown at half-staff following the death of a public safety officer, as defined in section 299A.41, subdivision 4, killed in the line of duty in Minnesota, or the death of Minnesota military personnel killed in the line of duty. The flags must be flown at half-staff for a period of time determined by the governor.

2004 c 173 s 1






Chapter 2 Territorial Divisions

Section 2.01 Names and Boundaries

The state is divided into the several counties named in the following schedule, the boundaries whereof, except as changed or established by vote of the people since the year 1892, are as fixed by the several laws referred to in the schedule after their respective names. The laws so referred to are hereby continued in force so far as they relate to the fixing of county lines at the respective dates of their passage.

SCHEDULE

Aitkin (G.S. 1866 c. 8 s. 2; 1871 c. 96; Sp. L. 1872 c. 145; 1887 c. 117); Anoka (G.S. 1866 c. 8 s. 4; Id. s. 36; Const. art. 11, s. 7); Becker (G.S. 1866 c. 8 s. 5); Beltrami (1866 c. 46; 1879 c. 10 s. 1; 1889 c. 75 s. 1); (Lake of the Woods County formed therefrom 1922); Benton (G.S. 1866 c. 8 s. 6); Big Stone (G.S. 1866 c. 8 s. 7; Sp. L. 1876 c. 159); Blue Earth (G.S. 1866 c. 8 s. 8); Brown (1865 c. 71 s. 3; G.S. 1866 c. 8 s. 9); Carlton (G.S. 1866 c. 8 s. 10); Carver (G.S. 1866 c. 8 s. 11); Cass (G.S. 1866 c. 8 s. 12; 1883 c. 78 s. 1, 1887 c. 116 s. 1, c. 117 s. 1, c. 118 s. 1; 1889 c. 75 s. 2); Chippewa (G.S. 1866 c. 8 s. 13; 1868 c. 113 s. 1); Chisago (G.S. 1866 c. 8 s. 14); Clay (G.S. 1866 c. 8 s. 15); Clearwater (formed by popular vote); Cook (1874 c. 100 s. 1); Cottonwood (1865 c. 71 s. 2; G.S. 1866 c. 16); Crow Wing (G.S. 1866 c. 8 s. 17; 1887 c. 118 s. 2); Dakota (G.S. 1866 c. 8 s. 18; 1871 c. 97 s. 1; 1874 c. 101 s. 1); Dodge (G.S. 1866 c. 8 s. 19); Douglas (G.S. 1866 c. 8 s. 20); Faribault (G.S. 1866 c. 8 s. 21); Fillmore (G.S. 1866 c. 8 s. 22); Freeborn (G.S. 1866 c. 8 s. 23); Goodhue (G.S. 1866 c. 8 s. 24); Grant (1868 c. 109 s. 5); Hennepin (G.S. 1866 c. 8 s. 25); Houston (G.S. 1866 c. 8 s. 26); Hubbard (1883 c. 78 s. 1); Isanti (G.S. 1866 c. 8 s. 27); Itasca (G.S. 1866 c. 8 s. 28; 1871 c. 96; 1887 c. 116 s. 1); (Koochiching County formed therefrom 1906); Jackson (G.S. 1866 c. 8 s. 29); Kanabec (G.S. 1866 c. 8 s. 30); Kandiyohi (G.S. 1866 c. 8 ss. 31, 41; 1870 c. 92 s. 1); Kittson (G.S. 1866 c. 8 s. 49; 1878 c. 59 s. 1; 1879 c. 10 s. 2); Koochiching (formed by popular vote 1906); Lac qui Parle (1871 c. 100 s. 1); Lake (G.S. 1866 c. 8 s. 33; 1874 c. 100 s. 1; 1895 c. 248); Lake of the Woods (formed by popular vote 1922); Le Sueur (Sts. 1849-58 c. 1 s. 71; G.S. 1866 c. 8 s. 34); Lincoln (1873 c. 92 s. 1); Lyon (1868 c. 112 s. 1; 1869 c. 94 s. 1; 1873 c. 92 s. 1); McLeod (G.S. 1866 c. 8 s. 38); Mahnomen (formed by popular vote 1906); Marshall (1879 c. 10 s. 3; 1883 c. 81 s. 1); Martin (G.S. 1866 c. 8 s. 37); Meeker (G.S. 1866 c. 8 s. 39; 1870 c. 97 s. 1); Mille Lacs (G.S. 1866 c. 8 s. 40); Morrison (G.S. 1866 c. 8 s. 42; 1867 c. 116 s. 1; 1870 c. 98 s. 1); Mower (G.S. 1866 c. 8 s. 43); Murray (G.S. 1866 c. 8 s. 44); Nicollet (G.S. 1866 c. 8 s. 45); Nobles (G.S. 1866 c. 8 s. 46); Norman (1881 c. 92 s. 1); (Mahnomen County formed therefrom 1906); Olmsted (G.S. 1866 c. 8 s. 47); Otter Tail (G.S. 1866 c. 8 s. 48; 1872 c. 87 s. 1); Pennington (formed by popular vote 1910); Pine (G.S. 1866 c. 8 s. 50); Pipestone (G.S. 1866 c. 8 s. 51); Polk (G.S. 1866 c. 8 s. 52; 1866 c. 46 s. 1; 1881 c. 92 s. 1); Pope (G.S. 1866 c. 8 s. 53; 1866 c. 44 s. 1); Ramsey (G.S. 1866 c. 8 s. 54; 1874 c. 101 s. 1); Red Lake (formed by popular vote); (Pennington County formed therefrom 1910); Redwood (1865 c. 71 s. 1; G.S. 1866 c. 8 s. 55; 1869 c. 94 s. 1; 1871 c. 98 s. 1; 1871 c. 100 s. 1; 1873 c. 92 s. 1); Renville (G.S. 1866 c. 8 s. 56; 1866 c. 43 s. 1; 1868 c. 10 s. 1; 1870 c. 97 s. 1); Rice (G.S. 1866 c. 8 s. 57); Rock (G.S. 1866 c. 8 s. 58); Roseau (formed by popular vote); St. Louis (G.S. 1866 c. 8 s. 59; 1895 c. 248); Scott (G.S. 1866 c. 8 s. 60; 1871 c. 97 s. 1; Sp. L. 1870 c. 2 subd. 1; Sp. L. 1875 c. 6 subd. 1 s. 2); Sherburne (G.S. 1866 c. 8 s. 61); Sibley (G.S. 1866 c. 8 s. 62); Stearns (G.S. 1866 c. 8 s. 63; 1870 c. 98 s. 1; 1874 c. 102 s. 1); Steele (G.S. 1866 c. 8 s. 64); Stevens (G.S. 1866 c. 8 s. 55; 1868 c. 109 s. 1); Swift (1870 c. 90 s. 1); Todd (G.S. 1866 c. 8 s. 66; 1867 c. 116 s. 2; 1868 c. 114 s. 1; 1874 c. 102 s. 1); Traverse (1881 c. 130 s. 1); Wabasha (G.S. 1866 c. 8 s. 68); Wadena (G.S. 1866 c. 8 s. 69); Waseca (G.S. 1866 c. 8 s. 70); Washington (G.S. 1866 c. 8 s. 71); Watonwan (G.S. 1866 c. 8 s. 72); Wilkin (1872 c. 83 s. 1); Winona (G.S. 1866 c. 8 s. 73); Wright (G.S. 1866 c. 8 s. 74); Yellow Medicine (1871 c. 98 s. 1).

(7) RL s 5



Section 2.019 Repealed, 1991 c 246 s 69



Section 2.02 MS 1957 Repealed, Ex1959 c 45 s 70 2.02 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.021 Number of Members

For each legislature, until a new apportionment shall have been made, the senate is composed of 67 members and the house of representatives is composed of 134 members.

Ex1966 c 1 s 1; 1983 c 191 s 3



Section 2.03 MS 1957 Repealed, Ex1959 c 45 s 70 2.03 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.031 Apportionment

The representatives in the senate and house of representatives are apportioned throughout the state in 67 senate districts and 134 house of representatives districts. Each senate district is entitled to elect one senator and each house of representatives district is entitled to elect one representative.

The terms "county," "town," "township," "city," "ward," "precinct," "census tract," "block," and "unorganized territory" when used in a description of a legislative district in section 2.444 or 2.484, mean a geographical area established as such by law and as it existed for purposes of the 2000 federal census.

Ex1966 c 1 s 2; 1973 c 123 art 5 s 7; 1983 c 191 s 4; 1991 c 246 s 1; 1994 c 612 s 1; 2009 c 86 art 1 s 1

NOTE:The legislative districts, with the exception of those in sections 2.444 and 2.484, are set by the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March 19, 2002).



Section 2.04 MS 1957 Repealed, Ex1959 c 45 s 70 2.04 MS 1961 Repealed, Ex1961 c 1 s 71



Section 2.041 Repealed, 1983 c 191 s 5



Section 2.042 Repealed, 1991 c 246 s 69



Section 2.043 Repealed, 2003 c 2 art 1 s 45



Section 2.05 MS 1957 Repealed, Ex1959 c 45 s 70 2.05 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.051 Repealed, 1983 c 191 s 5



Section 2.052 Repealed, 1991 c 246 s 69



Section 2.053 Repealed, 2003 c 2 art 1 s 45



Section 2.06 MS 1957 Repealed, Ex1959 c 45 s 70 2.06 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.061 Repealed, 1983 c 191 s 5



Section 2.062 Repealed, 1991 c 246 s 69



Section 2.063 Repealed, 2003 c 2 art 1 s 45



Section 2.07 MS 1957 Repealed, Ex1959 c 45 s 70 2.07 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.071 Repealed, 1983 c 191 s 5



Section 2.072 Repealed, 1991 c 246 s 69



Section 2.073 Repealed, 2003 c 2 art 1 s 45



Section 2.08 MS 1957 Repealed, Ex1959 c 45 s 70 2.08 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.081 Repealed, 1983 c 191 s 5



Section 2.082 Repealed, 1991 c 246 s 69



Section 2.083 Repealed, 2003 c 2 art 1 s 45



Section 2.09 MS 1957 Repealed, Ex1959 c 45 s 70 2.09 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.091 Repealed, 1983 c 191 s 5



Section 2.092 Repealed, 1991 c 246 s 69



Section 2.093 Repealed, 2003 c 2 art 1 s 45



Section 2.10 MS 1957 Repealed, Ex1959 c 45 s 70 2.10 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.101 Repealed, 1983 c 191 s 5



Section 2.102 Repealed, 1991 c 246 s 69



Section 2.103 Repealed, 2003 c 2 art 1 s 45



Section 2.11 MS 1957 Repealed, Ex1959 c 45 s 70 2.11 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.111 Repealed, 1983 c 191 s 5



Section 2.112 Repealed, 1991 c 246 s 69



Section 2.113 Repealed, 2003 c 2 art 1 s 45



Section 2.12 MS 1957 Repealed, Ex1959 c 45 s 70 2.12 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.121 Repealed, 1983 c 191 s 5



Section 2.122 Repealed, 1991 c 246 s 69



Section 2.123 Repealed, 2003 c 2 art 1 s 45



Section 2.13 MS 1957 Repealed, Ex1959 c 45 s 70 2.13 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.131 Repealed, 1983 c 191 s 5



Section 2.132 Repealed, 1991 c 246 s 69



Section 2.133 Repealed, 2003 c 2 art 1 s 45



Section 2.14 MS 1957 Repealed, Ex1959 c 45 s 70 2.14 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.141 Repealed, 1983 c 191 s 5



Section 2.142 Repealed, 1991 c 246 s 69



Section 2.143 Repealed, 2003 c 2 art 1 s 45



Section 2.15 MS 1957 Repealed, Ex1959 c 45 s 70 2.15 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.151 Repealed, 1983 c 191 s 5



Section 2.152 Repealed, 1991 c 246 s 69



Section 2.153 Repealed, 2003 c 2 art 1 s 45



Section 2.16 MS 1957 Repealed, Ex1959 c 45 s 70 2.16 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.161 Repealed, 1983 c 191 s 5



Section 2.162 Repealed, 1991 c 246 s 69



Section 2.163 Repealed, 2003 c 2 art 1 s 45



Section 2.17 MS 1957 Repealed, Ex1959 c 45 s 70 2.17 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.171 Repealed, 1983 c 191 s 5



Section 2.172 Repealed, 1991 c 246 s 69



Section 2.173 Repealed, 2003 c 2 art 1 s 45



Section 2.18 MS 1957 Repealed, Ex1959 c 45 s 70 2.18 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.181 Repealed, 1983 c 191 s 5



Section 2.182 Repealed, 1991 c 246 s 69



Section 2.183 Repealed, 2003 c 2 art 1 s 45



Section 2.19 MS 1957 Repealed, Ex1959 c 45 s 70 2.19 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.191 Repealed, 1983 c 191 s 5



Section 2.192 Repealed, 1991 c 246 s 69



Section 2.193 Repealed, 2003 c 2 art 1 s 45



Section 2.20 MS 1957 Repealed, Ex1959 c 45 s 70 2.20 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.201 Repealed, 1983 c 191 s 5



Section 2.202 Repealed, 1991 c 246 s 69



Section 2.203 Repealed, 2003 c 2 art 1 s 45



Section 2.21 MS 1957 Repealed, Ex1959 c 45 s 70 2.21 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.211 Repealed, 1983 c 191 s 5



Section 2.212 Repealed, 1991 c 246 s 69



Section 2.213 Repealed, 2003 c 2 art 1 s 45



Section 2.22 MS 1957 Repealed, Ex1959 c 45 s 70 2.22 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.221 Repealed, 1983 c 191 s 5



Section 2.222 Repealed, 1991 c 246 s 69



Section 2.223 Repealed, 2003 c 2 art 1 s 45



Section 2.23 MS 1957 Repealed, Ex1959 c 45 s 70 2.23 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.231 Repealed, 1983 c 191 s 5



Section 2.232 Repealed, 1991 c 246 s 69



Section 2.233 Repealed, 2003 c 2 art 1 s 45



Section 2.24 MS 1957 Repealed, Ex1959 c 45 s 70 2.24 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.241 Repealed, 1983 c 191 s 5



Section 2.242 Repealed, 1991 c 246 s 69



Section 2.243 Repealed, 2003 c 2 art 1 s 45



Section 2.25 MS 1957 Repealed, Ex1959 c 45 s 70 2.25 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.251 Repealed, 1983 c 191 s 5



Section 2.252 Repealed, 1991 c 246 s 69



Section 2.253 Repealed, 2003 c 2 art 1 s 45



Section 2.26 MS 1957 Repealed, Ex1959 c 45 s 70 2.26 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.261 Repealed, 1983 c 191 s 5



Section 2.262 Repealed, 1991 c 246 s 69



Section 2.263 Repealed, 2003 c 2 art 1 s 45



Section 2.27 MS 1957 Repealed, Ex1959 c 45 s 70 2.27 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.271 Repealed, 1983 c 191 s 5



Section 2.272 Repealed, 1991 c 246 s 69



Section 2.273 Repealed, 2003 c 2 art 1 s 45



Section 2.28 MS 1957 Repealed, Ex1959 c 45 s 70 2.28 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.281 Repealed, 1983 c 191 s 5



Section 2.282 Repealed, 1991 c 246 s 69



Section 2.283 Repealed, 2003 c 2 art 1 s 45



Section 2.29 MS 1957 Repealed, Ex1959 c 45 s 70 2.29 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.291 Repealed, 1983 c 191 s 5



Section 2.292 Repealed, 1991 c 246 s 69



Section 2.293 Repealed, 2003 c 2 art 1 s 45



Section 2.30 MS 1957 Repealed, Ex1959 c 45 s 70 2.30 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.301 Repealed, 1983 c 191 s 5



Section 2.302 Repealed, 1991 c 246 s 69



Section 2.303 Repealed, 2003 c 2 art 1 s 45



Section 2.31 MS 1957 Repealed, Ex1959 c 45 s 70 2.31 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.311 Repealed, 1983 c 191 s 5



Section 2.312 Repealed, 1991 c 246 s 69



Section 2.313 Repealed, 2003 c 2 art 1 s 45



Section 2.32 MS 1957 Repealed, Ex1959 c 45 s 70 2.32 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.321 Repealed, 1983 c 191 s 5



Section 2.322 Repealed, 1991 c 246 s 69



Section 2.323 Repealed, 2003 c 2 art 1 s 45



Section 2.33 MS 1957 Repealed, Ex1959 c 45 s 70 2.33 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.331 Repealed, 1983 c 191 s 5



Section 2.332 Repealed, 1991 c 246 s 69



Section 2.333 Repealed, 2003 c 2 art 1 s 45



Section 2.34 MS 1957 Repealed, Ex1959 c 45 s 70 2.34 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.341 Repealed, 1983 c 191 s 5



Section 2.342 Repealed, 1991 c 246 s 69



Section 2.343 Repealed, 2003 c 2 art 1 s 45



Section 2.35 MS 1957 Repealed, Ex1959 c 45 s 70 2.35 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.351 Repealed, 1983 c 191 s 5



Section 2.352 Repealed, 1991 c 246 s 69



Section 2.353 Repealed, 2003 c 2 art 1 s 45



Section 2.36 MS 1957 Repealed, Ex1959 c 45 s 70 2.36 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.361 Repealed, 1983 c 191 s 5



Section 2.362 Repealed, 1991 c 246 s 69



Section 2.363 Repealed, 2003 c 2 art 1 s 45



Section 2.37 MS 1957 Repealed, Ex1959 c 45 s 70 2.37 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.371 Repealed, 1983 c 191 s 5



Section 2.372 Repealed, 1991 c 246 s 69



Section 2.373 Repealed, 2003 c 2 art 1 s 45



Section 2.38 MS 1957 Repealed, Ex1959 c 45 s 70 2.38 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.381 Repealed, 1983 c 191 s 5



Section 2.382 Repealed, 1991 c 246 s 69



Section 2.383 Repealed, 2003 c 2 art 1 s 45



Section 2.39 MS 1957 Repealed, Ex1959 c 45 s 70 2.39 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.391 Repealed, 1983 c 191 s 5



Section 2.392 Repealed, 1991 c 246 s 69



Section 2.393 Repealed, 2003 c 2 art 1 s 45



Section 2.40 MS 1957 Repealed, Ex1959 c 45 s 70 2.40 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.401 Repealed, 1983 c 191 s 5



Section 2.402 Repealed, 1991 c 246 s 69



Section 2.403 Repealed, 2003 c 2 art 1 s 45



Section 2.41 MS 1957 Repealed, Ex1959 c 45 s 70 2.41 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.411 Repealed, 1983 c 191 s 5



Section 2.412 Repealed, 1991 c 246 s 69



Section 2.413 Repealed, 2003 c 2 art 1 s 45



Section 2.42 MS 1957 Repealed, Ex1959 c 45 s 70 2.42 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.421 Repealed, 1983 c 191 s 5



Section 2.422 Repealed, 1991 c 246 s 69



Section 2.423 Repealed, 2003 c 2 art 1 s 45



Section 2.43 MS 1957 Repealed, Ex1959 c 45 s 70 2.43 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.431 Repealed, 1983 c 191 s 5



Section 2.432 Repealed, 1991 c 246 s 69



Section 2.433 Repealed, 2003 c 2 art 1 s 45



Section 2.44 MS 1957 Repealed, Ex1959 c 45 s 70 2.44 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.441 Repealed, 1983 c 191 s 5



Section 2.442 Repealed, 1991 c 246 s 69



Section 2.443 Repealed, 2003 c 2 art 1 s 45



Section 2.444 Forty-First District

Senate District 41 consists of that district as described in the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March 19, 2002).

Notwithstanding the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March 19, 2002), Senate District 41, as described in that order, is divided into two house of representatives districts as follows:

(a) House of Representatives District 41A consists of that portion of the city of Edina lying north of a line described as follows: commencing at the intersection of the western boundary of the city of Edina with Valley View Road, easterly along Valley View Road to the service road east of U.S. 169, southerly along the service road to Braemar Boulevard, easterly and northerly along Braemar Boulevard to Valley View Road, northeasterly along Valley View Road to Antrim Road, southerly along Antrim Road to West 70th Street, easterly along West 70th Street to France Avenue, southerly along France Avenue to Parklawn Avenue, easterly along Parklawn Avenue to York Avenue, northerly along York Avenue to the southern boundary of Independent School District No. 273, Edina, and easterly along the southern boundary of Independent School District No. 273 to the eastern boundary of the city of Edina.

(b) House of Representatives District 41B consists of that portion of Senate District 41 not included in House of Representatives District 41A.

2004 c 170 s 1



Section 2.45 MS 1957 Repealed, Ex1959 c 45 s 70 2.45 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.451 Repealed, 1983 c 191 s 5



Section 2.452 Repealed, 1991 c 246 s 69



Section 2.453 Repealed, 2003 c 2 art 1 s 45



Section 2.46 MS 1957 Repealed, Ex1959 c 45 s 70 2.46 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.461 Repealed, 1983 c 191 s 5



Section 2.462 Repealed, 1991 c 246 s 69



Section 2.463 Repealed, 2003 c 2 art 1 s 45



Section 2.47 MS 1957 Repealed, Ex1959 c 45 s 70 2.47 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.471 Repealed, 1983 c 191 s 5



Section 2.472 Repealed, 1991 c 246 s 69



Section 2.473 Repealed, 2003 c 2 art 1 s 45



Section 2.48 MS 1957 Repealed, Ex1959 c 45 s 70 2.48 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.481 Repealed, 1983 c 191 s 5



Section 2.482 Repealed, 1991 c 246 s 69



Section 2.483 Repealed, 2003 c 2 art 1 s 45



Section 2.484 Forty-Fifth District

Senate District 45 consists of that district as described in the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. C0-01-160 (March 19, 2002).

Notwithstanding the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. C0-01-160 (March 19, 2002), Senate District 45, as described in that order, is divided into two house of representatives districts as follows:

(a) House of Representatives District 45A consists of House of Representatives District 45A as described in that order, except for the portion of that House of Representatives District 45A described as follows:

Beginning at the intersection of the center lines of 35th Avenue North and Nevada Avenue North, then south along the center line of Nevada Avenue North to the center line of 34th Avenue North, then west along the center line of 34th Avenue North to the center line of Winpark Drive, then north along the center line of Winpark Drive to the center line of 35th Avenue North, then west along the center line of 35th Avenue North to the center line of Winnetka Avenue North, then north along the center line of Winnetka Avenue North to the north municipal boundary line of Crystal, then west along that municipal boundary line to the west municipal boundary line of Crystal, then south along that municipal boundary line to the center line of 33rd Avenue North, then east along the center line of 33rd Avenue North to the center line of Wisconsin Avenue North, then north along the center line of Wisconsin Avenue North to the center line of 35th Avenue North, then east along the center line of 35th Avenue North to the center line of Utah Avenue North, then south along the center line of Utah Avenue North to the center line of 33rd Place North, then east along the center line of 33rd Place North to the center line of Winnetka Avenue North, then south along the center line of Winnetka Avenue North to the center line of 32nd Avenue North, then east along the center line of 32nd Avenue North to the center line of Nevada Avenue, then north along the center line of Nevada Avenue to the center line of Valley Place, then east along the center line of Valley Place to the center line of Louisiana Avenue North, then north along the center line of Louisiana Avenue North to the center line of 35th Avenue North, then west along the center line of 35th Avenue North to the center line of Nevada Avenue North, which was the place of beginning.

(b) House of Representatives District 45B consists of that portion of Senate District 45 not included in House of Representatives District 45A.

1Sp2003 c 16 s 13



Section 2.49 MS 1957 Repealed, Ex1959 c 45 s 70 2.49 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.491 Repealed, 1983 c 191 s 5



Section 2.492 Repealed, 1991 c 246 s 69



Section 2.493 Repealed, 2003 c 2 art 1 s 45



Section 2.50 MS 1957 Repealed, Ex1959 c 45 s 70 2.50 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.501 Repealed, 1983 c 191 s 5



Section 2.502 Repealed, 1991 c 246 s 69



Section 2.503 Repealed, 2003 c 2 art 1 s 45



Section 2.51 MS 1957 Repealed, Ex1959 c 45 s 70 2.51 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.511 Repealed, 1983 c 191 s 5



Section 2.512 Repealed, 1991 c 246 s 69



Section 2.513 Repealed, 2003 c 2 art 1 s 45



Section 2.52 MS 1957 Repealed, Ex1959 c 45 s 70 2.52 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.521 Repealed, 1983 c 191 s 5



Section 2.522 Repealed, 1991 c 246 s 69



Section 2.523 Repealed, 2003 c 2 art 1 s 45



Section 2.53 MS 1957 Repealed, Ex1959 c 45 s 70 2.53 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.531 Repealed, 1983 c 191 s 5



Section 2.532 Repealed, 1991 c 246 s 69



Section 2.533 Repealed, 2003 c 2 art 1 s 45



Section 2.54 MS 1957 Repealed, Ex1959 c 45 s 70 2.54 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.541 Repealed, 1983 c 191 s 5



Section 2.542 Repealed, 1991 c 246 s 69



Section 2.543 Repealed, 2003 c 2 art 1 s 45



Section 2.55 MS 1957 Repealed, Ex1959 c 45 s 70 2.55 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.551 Repealed, 1983 c 191 s 5



Section 2.552 Repealed, 1991 c 246 s 69



Section 2.553 Repealed, 2003 c 2 art 1 s 45



Section 2.56 MS 1957 Repealed, Ex1959 c 45 s 70 2.56 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.561 Repealed, 1983 c 191 s 5



Section 2.562 Repealed, 1991 c 246 s 69



Section 2.563 Repealed, 2003 c 2 art 1 s 45



Section 2.57 MS 1957 Repealed, Ex1959 c 45 s 70 2.57 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.571 Repealed, 1983 c 191 s 5



Section 2.572 Repealed, 1991 c 246 s 69



Section 2.573 Repealed, 2003 c 2 art 1 s 45



Section 2.58 MS 1957 Repealed, Ex1959 c 45 s 70 2.58 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.581 Repealed, 1983 c 191 s 5



Section 2.582 Repealed, 1991 c 246 s 69



Section 2.583 Repealed, 2003 c 2 art 1 s 45



Section 2.59 MS 1957 Repealed, Ex1959 c 45 s 70 2.59 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.591 Repealed, 1983 c 191 s 5



Section 2.592 Repealed, 1991 c 246 s 69



Section 2.593 Repealed, 2003 c 2 art 1 s 45



Section 2.60 MS 1957 Repealed, Ex1959 c 45 s 70 2.60 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.601 Repealed, 1983 c 191 s 5



Section 2.602 Repealed, 1991 c 246 s 69



Section 2.603 Repealed, 2003 c 2 art 1 s 45



Section 2.61 MS 1957 Repealed, Ex1959 c 45 s 70 2.61 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.611 Repealed, 1983 c 191 s 5



Section 2.612 Repealed, 1991 c 246 s 69



Section 2.613 Repealed, 2003 c 2 art 1 s 45



Section 2.62 MS 1957 Repealed, Ex1959 c 45 s 70 2.62 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.621 Repealed, 1983 c 191 s 5



Section 2.622 Repealed, 1991 c 246 s 69



Section 2.623 Repealed, 2003 c 2 art 1 s 45



Section 2.63 MS 1957 Repealed, Ex1959 c 45 s 70 2.63 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.631 Repealed, 1983 c 191 s 5



Section 2.632 Repealed, 1991 c 246 s 69



Section 2.633 Repealed, 2003 c 2 art 1 s 45



Section 2.64 MS 1957 Repealed, Ex1959 c 45 s 70 2.64 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.641 Repealed, 1983 c 191 s 5



Section 2.642 Repealed, 1991 c 246 s 69



Section 2.643 Repealed, 2003 c 2 art 1 s 45



Section 2.65 MS 1957 Repealed, Ex1959 c 45 s 70 2.65 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.651 Repealed, 1983 c 191 s 5



Section 2.652 Repealed, 1991 c 246 s 69



Section 2.653 Repealed, 2003 c 2 art 1 s 45



Section 2.66 MS 1957 Repealed, Ex1959 c 45 s 70 2.66 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.661 Repealed, 1983 c 191 s 5



Section 2.662 Repealed, 1991 c 246 s 69



Section 2.663 Repealed, 2003 c 2 art 1 s 45



Section 2.67 MS 1957 Repealed, Ex1959 c 45 s 70 2.67 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.671 Repealed, 1983 c 191 s 5



Section 2.672 Repealed, 1991 c 246 s 69



Section 2.673 Repealed, 2003 c 2 art 1 s 45



Section 2.68 MS 1957 Repealed, Ex1959 c 45 s 70 2.68 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.681 Repealed, 1983 c 191 s 5



Section 2.682 Repealed, 1991 c 246 s 69



Section 2.683 Repealed, 2003 c 2 art 1 s 45



Section 2.69 MS 1957 Repealed, Ex1959 c 45 s 70 2.69 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.691 Repealed, 1983 c 191 s 5



Section 2.692 Repealed, 1991 c 246 s 69



Section 2.693 Repealed, 2003 c 2 art 1 s 45



Section 2.70 MS 1957 Repealed, Ex1959 c 45 s 70 2.70 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.701 Repealed, 1983 c 191 s 5



Section 2.702 Repealed, 1991 c 246 s 69



Section 2.703 Repealed, 2003 c 2 art 1 s 45



Section 2.71 MS 1957 Repealed, Ex1959 c 45 s 70 2.71 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.711 Repealed, 1983 c 191 s 5



Section 2.712 Repealed, 1983 c 191 s 5



Section 2.715 Repealed, Ex1966 c 1 s 71



Section 2.72 Repealed, Ex1957 c 14 s 8



Section 2.721 Repealed, 1961 c 561 s 17



Section 2.722 Judicial Districts

Effective July 1, 1959, the state is divided into ten judicial districts composed of the following named counties, respectively, in each of which districts judges shall be chosen as hereinafter specified:

1. Goodhue, Dakota, Carver, Le Sueur, McLeod, Scott, and Sibley; 36 judges; and four permanent chambers shall be maintained in Red Wing, Hastings, Shakopee, and Glencoe and one other shall be maintained at the place designated by the chief judge of the district;

2. Ramsey; 26 judges;

3. Wabasha, Winona, Houston, Rice, Olmsted, Dodge, Steele, Waseca, Freeborn, Mower, and Fillmore; 23 judges; and permanent chambers shall be maintained in Faribault, Albert Lea, Austin, Rochester, and Winona;

4. Hennepin; 60 judges;

5. Blue Earth, Watonwan, Lyon, Redwood, Brown, Nicollet, Lincoln, Cottonwood, Murray, Nobles, Pipestone, Rock, Faribault, Martin, and Jackson; 16 judges; and permanent chambers shall be maintained in Marshall, Windom, Fairmont, New Ulm, and Mankato;

6. Carlton, St. Louis, Lake, and Cook; 15 judges;

7. Benton, Douglas, Mille Lacs, Morrison, Otter Tail, Stearns, Todd, Clay, Becker, and Wadena; 28 judges; and permanent chambers shall be maintained in Moorhead, Fergus Falls, Little Falls, and St. Cloud;

8. Chippewa, Kandiyohi, Lac qui Parle, Meeker, Renville, Swift, Yellow Medicine, Big Stone, Grant, Pope, Stevens, Traverse, and Wilkin; 11 judges; and permanent chambers shall be maintained in Morris, Montevideo, and Willmar;

9. Norman, Polk, Marshall, Kittson, Red Lake, Roseau, Mahnomen, Pennington, Aitkin, Itasca, Crow Wing, Hubbard, Beltrami, Lake of the Woods, Clearwater, Cass and Koochiching; 23 judges; and permanent chambers shall be maintained in Crookston, Thief River Falls, Bemidji, Brainerd, Grand Rapids, and International Falls; and

10. Anoka, Isanti, Wright, Sherburne, Kanabec, Pine, Chisago, and Washington; 45 judges; and permanent chambers shall be maintained in Anoka, Stillwater, and other places designated by the chief judge of the district.

The Supreme Court, with the consent of a majority of the chief judges of the judicial districts, may alter the boundaries or change the number of judicial districts, except the Second and Fourth Judicial Districts.

The probate judges of Ramsey and Hennepin probate courts in office on August 1, 1982, shall be district court judges of the Second and Fourth Judicial Districts, respectively, and shall continue in office for the balance of the term for which they were elected and shall be eligible for reelection. The offices of probate court of Ramsey and Hennepin Counties, and all of their jurisdiction, records, powers, duties, functions, and personnel, are hereby transferred to the district courts of the Second and Fourth Judicial Districts respectively and made divisions of them. The chief judge of the fourth judicial district shall at all times assign at least two judges to the probate court duties.

(a) When a judge of the district court dies, resigns, retires, or is removed from office, the Supreme Court, in consultation with judges and attorneys in the affected district, shall determine after receiving notice of a vacancy from the governor whether the vacant office is necessary for effective judicial administration or is necessary for adequate access to the courts. In determining whether the position is necessary for adequate access to the courts, the Supreme Court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The Supreme Court may continue the position, may order the position abolished, or may transfer the position to a judicial district where need for additional judges exists, designating the position as either a county, county/municipal or district court judgeship. The Supreme Court shall certify any vacancy to the governor, who shall fill it in the manner provided by law.

(b) If a judge of district court fails to timely file an affidavit of candidacy and filing fee or petition in lieu of a fee, the official with whom the affidavits of candidacy are required to be filed shall notify the Supreme Court that the incumbent judge is not seeking reelection. Within five days of receipt of the notice, the Supreme Court shall determine whether the judicial position is necessary for effective judicial administration or adequate access to the courts and notify the official responsible for certifying the election results of its determination. In determining whether the position is necessary for adequate access to the courts, the Supreme Court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The Supreme Court may continue the position, may order the position abolished, or may transfer the position to a judicial district where the need for additional judgeships exists. If the position is abolished or transferred, the election may not be held. If the position is transferred, the court shall also notify the governor of the transfer. Upon transfer, the position is vacant and the governor shall fill it in the manner provided by law. An order abolishing or transferring a position is effective the first Monday in the next January.

When a referee of the district court dies, resigns, retires, or is voluntarily removed from the position, the chief judge of the district shall notify the Supreme Court and may petition to request that the position be converted to a judgeship. The Supreme Court shall determine whether to order the position abolished or convert the position to a judgeship in the affected or another judicial district. The Supreme Court shall certify any judicial vacancy to the governor, who shall fill it in the manner provided by law. The conversion of a referee position to a judgeship under this subdivision shall not reduce the total number of judges and referees hearing cases in the family and juvenile courts.

The complement for the law clerk and court reporter assigned exclusively to a judgeship that is abolished under this section is abolished upon vacancy of the position. The complement for the law clerk and court reporter shall be transferred to the judicial district to which a judgeship is transferred pursuant to this section.

(11,12) RL s 7; 1907 c 146 s 1; 1909 c 11 s 1; 1909 c 126 s 12,13; 1911 c 193 s 1,2; 1911 c 205 s 1; 1913 c 150 s 1; 1913 c 320 s 1; 1915 c 16 s 1; 1917 c 484 s 1; 1917 c 490 s 1; 1917 c 494 s 1; 1921 c 329 s 1; 1923 c 199 s 1; 1923 c 222 s 1; 1923 c 387 s 1; 1925 c 75 s 1-4; 1931 c 104 s 1; 1951 c 698 s 1-3; 1953 c 584 s 1-3; 1953 c 687 s 1; 1953 c 694 s 1-3; 1955 c 483 s 1; Ex1957 c 14 s 1,2; 1959 c 701 s 1; Ex1961 c 61 s 1; 1963 c 860 s 1; 1965 c 737 s 1; 1967 c 182 s 1; 1967 c 840 s 1; Ex1967 c 22 s 1; 1971 c 392 s 1; Ex1971 c 7 s 3; Ex1971 c 32 s 21; 1977 c 432 s 1; 1982 c 398 s 1,2; 1Sp1985 c 13 s 57,58; 1987 c 404 s 59; 1990 c 594 art 1 s 38; 1991 c 146 s 1; 1991 c 345 art 1 s 36,37; 1994 c 636 art 8 s 1; 1995 c 226 art 6 s 1,2; 1999 c 216 art 6 s 1; 1Sp2001 c 8 art 5 s 1; 2005 c 136 art 14 s 1; 2007 c 54 art 5 s 1; 2009 c 83 art 2 s 1,2



Section 2.723 Expired



Section 2.724 Chief Justice of Supreme Court, Duties

When public convenience and necessity require it, the chief justice of the Supreme Court may assign any judge of any court to serve and discharge the duties of judge of any court in a judicial district not that judge's own at such times as the chief justice may determine. A judge may appeal an assignment to serve on a court in a judicial district not that judge's own to the Supreme Court and the appeal shall be decided before the assignment is effective. Notwithstanding the provisions of this subdivision, no judge shall be assigned to serve on a court in a judicial district which is located more than 50 miles from the boundary of that judge's judicial district for more than 15 working days in any 12-month period, unless the judge consents to the assignment.

A transferred judge shall be subject to the assignment powers of the chief judge of the judicial district to which the judge is transferred.

To promote and secure more efficient administration of justice, the chief justice of the Supreme Court of the state shall supervise and coordinate the work of the courts of the state. The Supreme Court may provide by rule that the chief justice not be required to write opinions as a member of the Supreme Court. Its rules may further provide for it to hear and consider cases in divisions. It may by rule assign temporarily any retired justice of the Supreme Court or one judge of the Court of Appeals or district court judge at a time to act as a justice of the Supreme Court or any number of justices or retired justices of the Supreme Court to act as judges of the Court of Appeals. Upon the assignment of a Court of Appeals judge or a district court judge to act as a justice of the Supreme Court, a judge previously acting as a justice may complete unfinished duties of that position. Any number of justices may disqualify themselves from hearing and considering a case, in which event the Supreme Court may assign temporarily a retired justice of the Supreme Court, a Court of Appeals judge, or a district court judge to hear and consider the case in place of each disqualified justice.

(a) The chief justice of the Supreme Court may assign a retired justice of the Supreme Court to act as a justice of the Supreme Court pursuant to subdivision 2 or as a judge of any other court. The chief justice may assign a retired judge of any court to act as a judge of any court except the Supreme Court. The chief justice of the Supreme Court shall determine the pay and expenses to be received by a justice or judge acting pursuant to this paragraph.

(b) A judge who has been elected to office and who has retired as a judge in good standing and is not practicing law may also be appointed to serve as judge of any court except the Supreme Court. A retired judge acting under this paragraph will receive pay and expenses in the amount established by the Supreme Court.

The chief justice shall exercise general supervisory powers over the courts in the state, with powers including, but not limited to:

(a) Supervision of the courts' financial affairs, programs of continuing education for judicial and nonjudicial personnel and planning and operations research;

(b) Serving as chief representative of the court system and as liaison with other governmental agencies for the public; and

(c) Supervision of the administrative operations of the courts.

The chief justice may designate other justices or judges to assist in the performance of duties.

Ex1957 c 14 s 4,5; 1959 c 657 s 1; 1969 c 399 s 1; 1969 c 543 s 1; 1971 c 3 s 1; 1973 c 18 s 1; 1974 c 417 s 1; 1977 c 432 s 2; 1983 c 247 s 1; 1986 c 444; 1996 c 408 art 11 s 1; 1999 c 86 art 1 s 1; 1Sp2001 c 8 art 5 s 2; 2009 c 83 art 2 s 3,4



Section 2.73 Repealed, 2 Ex1961 c 2 s 10



Section 2.731 Number of Districts

The state of Minnesota is divided into eight congressional districts, each of which is entitled to elect one representative to the Congress of the United States of America.

2 Ex1961 c 2 s 1

NOTE:The congressional districts in section 2.742 to 2.812 are set by the order of the Minnesota Special Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 (March 19, 2002).



Section 2.74 Repealed, 2 Ex1961 c 2 s 10



Section 2.741 Repealed, 1994 c 406 s 10



Section 2.742 Repealed, 2003 c 2 art 1 s 45



Section 2.75 Repealed, 2 Ex1961 c 2 s 10



Section 2.751 Repealed, 1994 c 406 s 10



Section 2.752 Repealed, 2003 c 2 art 1 s 45



Section 2.76 Repealed, 2 Ex1961 c 2 s 10



Section 2.761 Repealed, 1994 c 406 s 10



Section 2.762 Repealed, 2003 c 2 art 1 s 45



Section 2.77 Repealed, 2 Ex1961 c 2 s 10



Section 2.771 Repealed, 1994 c 406 s 10



Section 2.772 Repealed, 2003 c 2 art 1 s 45



Section 2.78 Repealed, 2 Ex1961 c 2 s 10



Section 2.781 Repealed, 1994 c 406 s 10



Section 2.782 Repealed, 2003 c 2 art 1 s 45



Section 2.79 Repealed, 2 Ex1961 c 2 s 10



Section 2.791 Repealed, 1994 c 406 s 10



Section 2.792 Repealed, 2003 c 2 art 1 s 45



Section 2.80 Repealed, 2 Ex1961 c 2 s 10



Section 2.801 Repealed, 1994 c 406 s 10



Section 2.802 Repealed, 2003 c 2 art 1 s 45



Section 2.81 Repealed, 2 Ex1961 c 2 s 10



Section 2.811 Repealed, 1994 c 406 s 10



Section 2.812 Repealed, 2003 c 2 art 1 s 45



Section 2.82 Repealed, 2 Ex1961 c 2 s 10



Section 2.91 Redistricting Plans

Upon enactment of a redistricting plan for the legislature or for Congress, the Legislative Coordinating Commission shall deposit the plan with the secretary of state. The secretary of state shall provide copies of the relevant portions of the redistricting plan to each county auditor, who shall provide a copy of the relevant portions of the plan to each municipal clerk within the county. The secretary of state, with the cooperation of the commissioner of administration, shall make copies of the plan file, maps, and tables available to the public for the cost of publication. The revisor of statutes shall code a metes and bounds description of the districts in Minnesota Statutes.

The legislature intends that a redistricting plan encompass all the territory of this state, that no territory be omitted or duplicated, that all districts consist of convenient contiguous territory substantially equal in population, and that political subdivisions not be divided more than necessary to meet constitutional requirements. Therefore, in implementing a redistricting plan for the legislature or for Congress, the secretary of state, after notifying the Legislative Coordinating Commission and the revisor of statutes, shall order the following corrections:

(a) If a territory in this state is not named in the redistricting plan but lies within the boundaries of a district, it is a part of the district within which it lies.

(b) If a territory in this state is not named in the redistricting plan but lies between the boundaries of two or more districts, it is a part of the contiguous district having the smallest population.

(c) If a territory in this state is assigned in the redistricting plan to two or more districts, it is part of the district having the smallest population.

(d) If a territory in this state is assigned to a district that consists of other territory containing a majority of the population of the district but with which it is not contiguous, the territory is a part of the contiguous district having the smallest population.

(e) If the description of a district boundary line that divides a political subdivision is ambiguous because a highway, street, railroad track, power transmission line, river, creek, or other physical feature or census block boundary that forms part of the district boundary is omitted or is not properly named or has been changed, or because a compass direction for the boundary line is wrong, the secretary of state shall add or correct the name or compass direction and resolve the ambiguity in favor of creating districts of convenient, contiguous territory of substantially equal population that do not divide political subdivisions more than is necessary to meet constitutional requirements.

The secretary of state shall provide a copy of each correction order to each affected county auditor, municipal clerk, and candidate.

The secretary of state and the revisor of statutes shall recommend to the legislature any additional technical corrections to the redistricting plan they deem necessary or desirable.

1994 c 406 s 9; 1994 c 612 s 67






Chapter 2A Reapportionment Implementation Act

Section 2A.01 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.02 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.03 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.04 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.05 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.06 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.07 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.08 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.09 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.10 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.11 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.12 Repealed, 1Sp1981 c 4 art 1 s 186









Chapters 3 - 3C Legislature

Chapter 3 Legislature

Section 3.01 Subdivisions renumbered, repealed, or no longer in effect

[Repealed, 1973 c 1 s 3]

[Repealed, 1971 c 71 s 1]



Section 3.011 Sessions

The legislature shall meet at the seat of government on the first Tuesday after the first Monday in January of each odd-numbered year. When the first Monday in January falls on January 1, it shall meet on the first Wednesday after the first Monday. It shall also meet when called by the governor to meet in special session.

1973 c 1 s 1; 1988 c 469 art 1 s 1



Section 3.012 Legislative Day

A legislative day is a day when either house of the legislature is called to order. A legislative day begins at seven o'clock a.m. and continues until seven o'clock a.m. of the following calendar day.

1973 c 1 s 2; 1988 c 469 art 1 s 1



Section 3.02 Evidence of Membership

For all purposes of organization of either house of the legislature, a certificate of election to it, duly executed by the secretary of state, is prima facie evidence of the right to membership of the person named in it.

(25) RL s 10; 1969 c 9 s 1; 1988 c 469 art 1 s 1; 1999 c 132 s 1



Section 3.03 Repealed, 1961 c 561 s 17



Section 3.04 Repealed, 1961 c 561 s 17



Section 3.05 Organization

At noon of the day appointed for convening the legislature, the members shall meet in their respective chambers. The lieutenant governor shall call the senate to order and the secretary of state, the house of representatives. In the absence of either officer, the oldest member present shall act in the officer's place. The person so acting shall appoint, from the members present, a clerk pro tem, who shall call the legislative districts in the order of their numbers. As each is called, the persons claiming to be members from each shall present their certificates to be filed. All whose certificates are so presented shall then stand and be sworn.

(28) RL s 13; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.055 Open Meetings

Meetings of the legislature shall be open to the public, including sessions of the senate, sessions of the house of representatives, joint sessions of the senate and the house of representatives, and meetings of a standing committee, committee division, subcommittee, conference committee, or legislative commission, but not including a caucus of the members of any of those bodies from the same house and political party nor a delegation of legislators representing a geographic area or political subdivision. For purposes of this section, a meeting occurs when a quorum is present and action is taken regarding a matter within the jurisdiction of the body. Each house shall provide by rule for posting notices of meetings, recording proceedings, and making the recordings and votes available to the public.

(a) A meeting governed by this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body; and

(3) at least one member of the body is physically present at the regular meeting location.

(b) Each member of a body participating in a meeting by interactive television is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If interactive television is used to conduct a meeting, to the extent practical, a body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the body incurs as a result of the additional connection.

(d) House of representatives and senate rules governing notice of meetings must provide for giving notice that interactive television will be used to conduct a meeting.

The house of representatives and the senate shall adopt rules to implement this section. Remedies provided by rules of the house of representatives and senate are exclusive. No court or administrative agency has jurisdiction to enforce, enjoin, penalize, award damages, or otherwise act upon a violation or alleged violation of this section, to invalidate any provision of law because of a violation of this section, or to otherwise interpret this section.

1990 c 608 art 6 s 1; 1993 c 370 s 1; 1997 c 154 s 1



Section 3.056 Designation of Successor Committee

If a law assigns a power or duty to a named legislative committee or its chair, and the committee has been renamed or no longer exists, the speaker of the house or the senate Committee on Rules and Administration shall designate the successor committee or chair for the law as provided in this section. If the committee has been renamed but retains jurisdiction of the subject of the power or duty, the speaker or senate committee shall designate the renamed committee as successor. If the committee has been renamed and jurisdiction of the subject of the power or duty has been transferred to another committee, the speaker or senate committee shall designate the committee with current jurisdiction as the successor. If the named committee no longer exists, the speaker or senate committee shall designate as successor the committee with the jurisdiction that most closely corresponds with the former jurisdiction of the named committee. The house of representatives and the senate shall maintain a list on the World Wide Web of renamed or successor committees to committees that are referenced in law.

1993 c 4 s 1; 1997 c 202 art 2 s 2



Section 3.06 Officers and Employees

Thereupon, if a quorum is present, the houses shall elect the following officers, any of whom may be removed by resolution of the appointing body.

The senate shall elect a secretary, a first and a second assistant secretary, an enrolling clerk, an engrossing clerk, a sergeant-at-arms, an assistant sergeant-at-arms, and a chaplain.

The house of representatives shall elect a speaker, who shall be a member of the house of representatives, a chief clerk, a first and a second assistant clerk, an index clerk, a chief sergeant-at-arms, a first and a second assistant sergeant-at-arms, a postmaster, an assistant postmaster, and a chaplain.

If an officer of the house of representatives or senate resigns or dies, the duties of the officer shall be performed by a successor as provided in the rules of the officer's house until a successor is elected at a regular or special session.

(29,30) GS 1894 s 220; RL s 14; 1905 c 52 s 1; Ex1936 c 4 s 1; 1947 c 233 s 1; 1Sp1987 c 2 s 1; 1988 c 469 art 1 s 1



Section 3.07 Additional Employees

Each house, after its organization, may appoint and at pleasure remove the employees provided for by its permanent rules or recommended by its Committee on Rules. All officers and employees shall receive the compensation provided by the permanent rules of the electing or appointing body or recommended by its Committee on Rules. Unless otherwise expressly provided by law, no officer or employee shall receive any other compensation for services.

(31) RL s 15; 1947 c 233 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 2000 c 457 s 1



Section 3.073 Organization of Special Session

The officers elected, the rules adopted, and the committees established by the legislature and by each house during the preceding regular session shall serve and be in effect during a special session, except as the legislature or a house provides otherwise.

1978 c 566 s 1; 1988 c 469 art 1 s 1



Section 3.08 Election; Duties

In addition to the duties prescribed by law, the officers and employees shall perform the services required of them by rule or vote of the appointing body or by direction of a committee of the appointing body.

(32) RL s 16; 1947 c 233 s 3; 1988 c 469 art 1 s 1



Section 3.081 Repealed, 1977 c 286 s 21



Section 3.082 Members' Employment; Continuation

A member of the legislature of the state of Minnesota who held a position, other than a temporary position, in the employ of a private employer in Minnesota at the commencement of service in a legislative session, who applies for reemployment not later than 30 days after the last legislative day in each calendar year, shall be continued in or restored to the position, or to a position of like seniority, status and pay. Retirement benefits under an employer-sponsored pension or retirement plan shall not be reduced because of time spent in legislative service.

1974 c 306 s 1; 1984 c 574 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.083 Retention of Seniority, Fringe Benefits and Tenure

A member of the legislature who is continued in or restored to a position in accordance with section 3.082:

(1) shall be continued or restored without loss of seniority;

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices; and

(3) shall not be discharged without good cause from the position for three years after the continuation or restoration except in the reverse order of seniority with the employer within the field of the legislator's training and experience.

No employer or employee organization may discharge or otherwise discriminate against an employee or member who is or was a member of the legislature in retribution for statements made or beliefs held by the employee or member in the capacity as a member of the legislature. For purposes of this subdivision, "employee organization" means a union or organization of employees which exists, in whole or in part, for collective bargaining or dealing with employers concerning grievances or term or conditions of employment.

1974 c 306 s 2; 1978 c 650 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.085 Repealed, 1974 c 306 s 5



Section 3.086 Repealed, 1974 c 306 s 5



Section 3.087 Right of Action in District Court

If a private employer fails or refuses to comply with sections 3.082 and 3.083, the district court where the private employer maintains a place of business may, upon the filing of a complaint by the member entitled to the benefits of sections 3.082 and 3.083, specifically require the employer to comply with their provisions and compensate the member for any loss of wages or benefits suffered by reason of the employer's unlawful action. The court shall order a speedy hearing in the case and advance it on the calendar.

1955 c 690 s 3; 1974 c 306 s 3; 1988 c 469 art 1 s 1



Section 3.088 Leave of Absence

Subject to this section, any appointed officer or employee of a political subdivision, municipal corporation, or school district of the state or an institution of learning maintained by the state who serves as a legislator or is elected to a full-time city or county office in Minnesota is entitled to a leave of absence from the public office or to employment without pay when on the business of the office, with right of reinstatement as provided in this section.

Except as provided in this section, upon the completion of the last legislative day in each calendar year, or, in the case of an elected city or county official, on the completion of the final day of the term to which the official was elected, the officer or employee shall be reinstated in the public position held at the time of entry into the legislature or taking city or county office, or be placed in a public position of like seniority, status, and pay if it is available at the same salary which would have been received if the leave had not been taken, upon the following conditions:

(1) that the position has not been abolished or that its term, if limited, has not expired;

(2) that the legislator makes a written application for reinstatement to the appointing authority within 30 days after the last legislative day in a calendar year or, in the case of an elected city or county official, within 30 days after the expiration of the elected term; and

(3) that the request for reinstatement is made not later than ten years after the granting of the leave.

Upon reinstatement, the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, insurance benefits, sick leave, and other benefits as if actually employed during the time of the leave. No public employer is required to compensate a reinstated employee or officer for time spent by that employee or officer away from work for the employer and on the business of the state legislature during the period between the first and last legislative day in each calendar year or on the business of an elected city or county office. No officer or employee reinstated shall be removed or discharged within one year after reinstatement except for cause and after notice and hearing, but this does not extend a term of service limited by law.

A public officer or employee who receives leave of absence under this section or is elected as a state constitutional officer and has rights in a state, municipal, or other public pension, retirement, or relief system shall retain all the rights accrued up to the time of taking leave. Time spent by the employee as a member of the legislature or as an elected city or county official or state constitutional officer shall be calculated in the same manner as if the employee had spent that time in the service of the public employer for the purpose of determining vesting of the employee's rights in the employer's pension, retirement, or relief system. Under no circumstances shall two governmental units pay the employee's share of pension contributions when the employee is on leave of absence to serve in the legislature or as an elected city or county official.

When a public officer or employee is absent with leave under this section and it is necessary to provide for the performance of the duties of the absentee's position during the absence, the authority having power to fill a vacancy in the position may appoint an acting incumbent, who shall qualify as required for the regular incumbent, receive the same compensation as fixed by law or proper authority, and have the powers and perform the duties of the position until the return of the regular incumbent. This section does not preclude making other lawful provision for the discharge of the duties of the position.

The rights and privileges granted by this section do not apply if the elected office is constitutionally or legally incompatible with the public office or employment or the elected person chooses to take leave as provided by other law.

Notwithstanding any other law or ordinance or state, municipal, or other public retirement or relief association rule or bylaw, a person shall not be disqualified from receiving a legislative retirement pension or allowance because the person is entitled to receive a public pension or retirement benefit as a result of employment by another public employer. The person shall receive both the legislative retirement pension or allowance and any state, municipal, or other public pension or retirement benefit for which the person has qualified.

1974 c 306 s 4; 1977 c 140 s 1-4; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 308 s 1



Section 3.09 Compensation of Employees

The compensation of officers and employees shall be at the rates fixed by the permanent rules of the electing or appointing body or recommended by its Committee on Rules.

(33) RL s 17; 1907 c 229 s 1; 1909 c 132 s 1; Ex1936 c 115 s 1; Ex1937 c 82 s 1; 1947 c 233 s 5; 1988 c 469 art 1 s 1; 2000 c 457 s 2



Section 3.095 Legislative Employees, Leaves

The Legislative Coordinating Commission shall adopt plans for sick leave and annual leave for the employees of the legislature and of legislative committees and commissions.

1965 c 901 s 76; 1973 c 507 s 45; 1980 c 617 s 47; 1981 c 210 s 47; 1988 c 469 art 1 s 1; 2000 c 457 s 3



Section 3.096 Transfer of Leave

An employee in the classified or unclassified service who accepts a position as an employee of the legislature shall have accrued vacation and sick leave transferred and placed to the employee's credit on the legislative records. An employee of the legislature who accepts a position in the classified or unclassified service shall have accrued vacation and sick leave transferred and placed to the employee's credit on the records of the new appointing authority. Vacation and sick leave are not transferred if the new position does not provide for the leave. The amount of vacation and sick leave that may be transferred is subject to any limitations imposed by the receiving agency's collective bargaining agreement or compensation plan.

Ex1967 c 48 s 65; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 221 s 2; 2000 c 457 s 4



Section 3.098 Expense Reports

The house of representatives and senate shall by rule require detailed quarterly reports of expenditures by the house of representatives and senate to their respective committees on rules and legislative administration. These reports are public information.

1993 c 370 s 9; 1999 c 99 s 6



Section 3.099 Members; Compensation and Expenses, Flexible Sessions

The compensation of each member of the legislature is due on the first day of the regular legislative session of the term and payable in equal parts on January 15, in the first month of each term and on the first day of each following month during the term for which the member was elected. The compensation of each member of the legislature elected at a special election is due on the day the member takes the oath of office and payable within ten days of taking the oath for the remaining part of the month in which the oath was taken, and then in equal parts on the first day of each following month during the term for which the member was elected.

Each member shall receive mileage for necessary travel to the place of meeting and returning to the member's residence in the amount and for trips as authorized by the senate for senate members and by the house of representatives for house members.

Each member shall also receive per diem living expenses during a regular or special session of the legislature in the amounts and for the purposes as determined by the senate for senate members and by the house of representatives for house members.

On January 15 in the first month of each term and on the first day of each following month, the secretary of the senate and the chief clerk of the house of representatives shall certify to the commissioner of management and budget, in duplicate, the amount of compensation then payable to each member of their respective houses and its total.

[Repealed, 1987 c 404 s 191]

The senate Committee on Rules and Administration for the senate and the house of representatives Committee on Rules and Legislative Administration for the house of representatives may each designate for their respective body up to three leadership positions to receive up to 140 percent of the compensation of other members.

At the commencement of each biennial legislative session, each house of the legislature shall adopt a resolution designating its majority and minority leader.

The majority leader is the person elected by the caucus of members in each house which is its largest political affiliation. The minority leader is the person elected by the caucus which is its second largest political affiliation.

Ex1971 c 32 s 22 subd 1; 1973 c 492 s 14; 1977 c 35 s 10; 1984 c 654 art 2 s 30; 1Sp1985 c 13 s 59; 1986 c 444; 1988 c 469 art 1 s 1; 2009 c 101 art 2 s 109



Section 3.10 Repealed, Ex1971 c 32 s 22 subd 2



Section 3.101 Living Expenses

A member of the legislature in addition to the compensation and mileage otherwise provided by law shall be reimbursed for living and other expenses incurred in the performance of duties or engaging in official business during a regular or special session and when the legislature is not in session in the manner and amount prescribed by the senate Committee on Rules and Administration for senators and by the house of representatives Committee on Rules and Legislative Administration for house of representatives members.

1969 c 1139 s 70; 1984 c 648 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.102 Repealed, 1984 c 648 s 2



Section 3.103 Special Session Living Expenses

Each member of the legislature, during a special session, shall be reimbursed for expenses incurred in the performance of duties in the same amounts, for the same purposes, and in the same manner as authorized for senators and members of the house of representatives at the last regular session before the special session. Reimbursement for travel shall not exceed one round trip per member for each seven calendar days in which the legislature meets in the special session.

Ex1971 c 3 s 70; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.11 Repealed, 1957 c 811 s 2



Section 3.12 Repealed, 1961 c 561 s 17



Section 3.13 Repealed, 1977 c 35 s 21



Section 3.14 Contempts

Each house may punish, as a contempt, a breach of its privileges, or of the privileges of its members, but only for the following offenses:

(1) arresting or causing to be arrested, a member or officer in violation of the member's privilege from arrest;

(2) disorderly conduct in its view and presence, or in the view and presence of any of its committees, tending to interrupt its proceedings;

(3) giving or offering a bribe to a member, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote.

No person shall be excused from attending and testifying before either house of the legislature, or a committee of either house, for an alleged offense upon an investigation of giving or offering a bribe, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote upon the ground that the person's required testimony or evidence, documentary or otherwise, may tend to convict the person of a crime or subject the person to a penalty. No person shall be prosecuted, or subjected to a penalty for a transaction, matter, or thing concerning which the person may so testify, or produce evidence, documentary or otherwise. No testimony, so given or produced, shall be received against the person in any criminal investigation or proceeding.

(38) RL s 19; 1907 c 319 s 1; 1971 c 227 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.15 Punishment for Contempt

Punishment for contempt shall be by imprisonment. The term of imprisonment shall not extend beyond the session at which it is inflicted. When either house shall direct the imprisonment of a person for a contempt the keeper of the jail of the county in which the seat of government is situated shall receive and detain the person in close confinement during the term fixed by the order of commitment, or until the detainee is discharged by vote of the committing body or due process of law.

(39) RL s 20; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.151 Disturbing Legislature or Intimidating Member

A person is guilty of a gross misdemeanor who:

(1) willfully disturbs the legislature, or either house of it, while in session;

(2) commits disorderly conduct in the presence and view of either house, tending to interrupt its proceedings or impair the respect due to its authority; or

(3) willfully, by intimidation or otherwise, prevents a member of the legislature from attending a session of the member's house, or of a committee of it, or from giving the member's vote upon a question which may come before the house, or from performing any other official act.

(10000) RL s 4815; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.152 Repealed, 1971 c 227 s 3



Section 3.153 Legislative Subpoenas

A joint legislative commission established by law and composed exclusively of legislators or a standing or interim legislative committee, by a two-thirds vote of its members, may request the issuance of subpoenas, including subpoenas duces tecum, requiring the appearance of persons, production of relevant records, and the giving of relevant testimony. Subpoenas shall be issued by the chief clerk of the house of representatives or the secretary of the senate upon receipt of the request. A person subpoenaed to attend a meeting of the legislature or a hearing of a legislative committee or commission shall receive the same fees and expenses provided by law for witnesses in district court.

Service of a subpoena authorized by this section shall be made in the manner provided for the service of subpoenas in civil actions at least seven days before the date fixed in the subpoena for appearance or production of records unless a shorter period is authorized by a majority vote of all the members of the committee or commission.

Any person served with a subpoena may choose to be accompanied by counsel if a personal appearance is required and shall be served with a notice to that effect. The person shall also be served with a copy of the resolution or statute establishing the committee or commission and a general statement of the subject matter of the commission or committee's investigation or inquiry.

To carry out the authority granted by this section, a committee or commission authorized by subdivision 1 to request the issuance of subpoenas may, by a two-thirds vote of its members, request the issuance of an attachment to compel the attendance of a witness who, having been duly subpoenaed to attend, fails to do so. The chief clerk of the house of representatives or the secretary of the senate upon receipt of the request shall apply to the district court in Ramsey County for issuance of the attachment.

Any person who without lawful excuse fails to respond to a subpoena issued under this section or who, having been subpoenaed, willfully refuses to be sworn or affirm or to answer any material or proper question before a committee or commission is guilty of a misdemeanor.

1971 c 227 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 385 s 1



Section 3.16 Members, Officers, and Attorneys Excused from Court Duty

No member or officer of, or attorney employed by, the legislature shall be compelled to attend as a witness in a court of this state during a session of the legislature, or while attending a meeting of a legislative committee or commission when the legislature is not in session unless the court in which the action is pending orders it, upon sufficient showing and with the consent of the presiding officer of the body of which the witness is an employee or the consent of the body of which the witness is a member. No cause or proceeding, civil or criminal, in court or before a commission or an officer or referee of a court or commission or a motion or hearing on the cause or proceeding, in which a member or officer of, or an attorney employed by, the legislature is a party, attorney, or witness shall be tried or heard during a session of the legislature or while the member, officer, or attorney is attending a meeting of a legislative committee or commission when the legislature is not in session. The matter shall be continued until the legislature or the committee or commission meeting has adjourned.

The member, officer, or attorney may, with the consent of the body of the legislature of which the person is a member, officer, or employee, waive this privilege. The cause or proceeding, motion, or hearing may then be tried or heard at a time that will not conflict with legislative duties.

(40) 1909 c 51 s 1; 1925 c 18 s 1; 1927 c 47 s 1; 1929 c 19 s 1; 1941 c 45 s 1; 1957 c 183 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.17 Journals

A journal of the daily proceedings in each house shall be printed and laid before each member at the beginning of the next day's session. After it has been publicly read and corrected, a copy, kept by the secretary and chief clerk, respectively, and a transcript as approved shall be certified by the secretary or clerk to the printer, who shall print the corrected permanent journal. Executive messages, addresses, reports, communications, and voluminous documents other than amendments to the Constitution or to bills and resolutions and the protests of members submitted under the Constitution, article 4, section 11, shall be omitted from the journals, unless otherwise ordered by vote. Before distributing journals and other publications to members, legislative staff, and others, each house shall notify prospective recipients of the cost of the publications and the availability of the same information on the Internet.

(41) RL s 21; 1976 c 2 s 172; 1988 c 469 art 1 s 1; 1999 c 250 art 1 s 36



Section 3.18 Other Records

Each house may determine, by rule or resolution, the number of copies of its journal to be printed, and the form and contents of its other records.

It may have printed, in an appendix to its journal, the documents it desires. If both houses order the same document to be so printed, it shall be inserted only in the appendix to the senate journal.

(42) RL s 22; 1988 c 469 art 1 s 1



Section 3.185 Altering Draft of Bill

A person who fraudulently alters the draft of a bill or resolution which has been presented to either house of the legislature to be passed or adopted, with intent to procure its passage or adoption by either house or certification by the presiding officer in language different from that intended by the house, is guilty of a gross misdemeanor.

(10001) RL s 4816; 1988 c 469 art 1 s 1



Section 3.19 Engrossing and Enrolling

All bills shall be engrossed or enrolled as provided by section 3C.04 and the rules of the senate and the house of representatives or their joint rules. In engrossing or enrolling bills, copying machines and other labor saving devices and equipment shall be used to the greatest possible extent.

(43) 1905 c 153 s 1; 1959 c 366 s 1; 1988 c 469 art 1 s 1; 1988 c 479 s 1



Section 3.191 Altering Engrossed Bill

A person who fraudulently alters the engrossed copy or enrollment of a bill which has been passed by the legislature, with intent to procure its approval by the governor, certification by the secretary of state, or printing or publication by the printer of the statutes, in language different from that in which it was passed by the legislature, is guilty of a felony.

(10002) RL s 4817; 1988 c 469 art 1 s 1



Section 3.192 Requirements for New or Renewed Tax Expenditures

Any bill that creates, renews, or continues a tax expenditure must include a statement of intent that clearly provides the purpose of the tax expenditure and a standard or goal against which its effectiveness may be measured. For purposes of this section, "tax expenditure" has the meaning given in section 270C.11, subdivision 6.

2010 c 389 art 10 s 1



Section 3.195 Reports to the Legislature

(a) Except as provided in subdivision 4, a report to the legislature required of a department or agency shall be made, unless otherwise specifically required by law, by filing two copies with the Legislative Reference Library, and by making the report available electronically to the Legislative Reference Library. The same distribution procedure shall be followed for other reports and publications unless otherwise requested by a legislator or the Legislative Reference Library.

(b) A public entity as defined in section 16B.122, shall not distribute a report or publication to a member or employee of the legislature, except the Legislative Reference Library, unless the entity has determined that the member or employee wants the reports or publications published by that entity or the member or employee has requested the report or publication. This prohibition applies to both mandatory and voluntary reports and publications. A report or publication may be summarized in an executive summary and distributed as the entity chooses. Distribution of a report to legislative committee or commission members during a committee or commission hearing is not prohibited by this section.

(c) A report or publication produced by a public entity may not be sent to both the home address and the office address of a representative or senator unless mailing to both addresses is requested by the representative or senator.

(d) Reports, publications, periodicals, and summaries under this subdivision must be printed in a manner consistent with section 16B.122.

When a report or publication as defined in section 3.302, subdivision 3, is submitted by a department or agency to the Legislative Reference Library, the department or agency shall supply to the library the information necessary to identify the document as required by section 3.302, subdivision 3a.

The Legislative Reference Library shall monthly publish on its Web site a checklist of state documents.

(a) As used in this subdivision, "criminal justice agency" means the Departments of Corrections, Public Safety, and Human Rights; the Boards of Public Defense, Peace Officer Standards and Training, Private Detective and Protective Agent Services, and Judicial Standards; the Sentencing Guidelines and Uniform Laws Commissions; and the courts.

(b) A criminal justice agency that submits a report to the legislature under this section shall do so by submitting an electronic version rather than a printed one. Notwithstanding subdivision 1, paragraph (a), and section 15.18, the agency need submit only one electronic copy to the Legislative Reference Library, the State Library, and the Minnesota Historical Society. In addition, the agency shall submit one printed copy to the Legislative Reference Library.

1974 c 456 s 1; 1976 c 30 s 1; 1983 c 255 s 1; 1988 c 469 art 1 s 1; 1991 c 337 s 1; 2009 c 32 s 1,2; 2009 c 83 art 3 s 1,2



Section 3.196 Audits

The house of representatives and the senate shall each contract with the state auditor or a certified public accountant to perform an audit at least biennially.

1993 c 192 s 34



Section 3.197 Required Reports

A report to the legislature must contain, at the beginning of the report, the cost of preparing the report, including any costs incurred by another agency or another level of government.

1994 c 559 s 1



Section 3.198 Repealed, 1Sp1995 c 3 art 9 s 42



Section 3.20 Form of Act; Submission

Every act for the submission of an amendment to the Constitution shall set forth the section as it will read if the amendment is adopted, with only the other matter necessary to show in what section or article the alteration is proposed. It shall be submitted and voted upon at the next general election as provided by the law relating to general elections. If adopted, the governor shall announce the fact by proclamation.

(45) RL s 24; 1988 c 469 art 1 s 1



Section 3.21 Notice

At least four months before the election, the attorney general shall furnish to the secretary of state a statement of the purpose and effect of all amendments proposed, showing clearly the form of the existing sections and how they will read if amended. If a section to which an amendment is proposed exceeds 150 words in length, the statement shall show the part of the section in which a change is proposed, both its existing form and as it will read when amended, together with the portions of the context that the attorney general deems necessary to understand the amendment.

(46) RL s 25; 1907 c 152; 1913 c 299 s 1; 1941 c 136 s 1; 1951 c 699 s 1; 1974 c 38 s 1; 1974 c 184 s 1; 1978 c 725 s 1; 1979 c 252 s 2; 1984 c 543 s 1; 1Sp1985 c 13 s 60; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 513 art 3 s 17



Section 3.22 Repealed, 2010 c 201 s 82



Section 3.221 Committees and Commissions to Consider Science and Technology Policy

Appropriate committees and commissions of the legislature must consider how proposed legislation that potentially affects scientific and technological development in the state conforms to the state's science and technology policy in section 3.222.

1992 c 467 s 1



Section 3.222 Science and Technology Policy

The science and technology policy in this section lists five goals that contribute to Minnesota's long-term economic growth. Development of these goals is critical if the state is to create an environment conducive to the growth and expansion of technology-based companies, as well as to improve the competitive ability of existing industries.

(a) Minnesota has a long tradition of innovation and entrepreneurship. However, with the dramatic changes taking place in the global economy, the pace of technological change and shortened product life cycles, entrepreneurs and emerging technology-based companies are finding it increasingly difficult to compete effectively without appropriate resources. These entities represent the future of Minnesota's economy.

(b) To give these entrepreneurs and emerging technology-based companies a greater chance at success, the state must support excellence in innovation and nurture their creative spirit by providing incentives to spur growth.

(a) The vast majority of Minnesota companies, both in rural and metropolitan areas, employ fewer than 50 employees. These small companies generally lack the resources to identify and implement available technologies that can help them modernize their industrial processes and develop their products in a more efficient manner. This is particularly pronounced in the manufacturing area.

(b) The state must play a critical role in improving the competitive ability of these companies by making available information, technical expertise, and other services required to access existing, off-the-shelf technologies.

(a) Continued research and development is a prerequisite to the commercialization of new products and the growth of technology-based companies.

(b) State government must play a significant role in supporting applied research and development initiatives. To maximize the impact, these initiatives in research and development must be closely tied to the research needs of the state's technology-based companies.

(a) To compete in the future, communities will have to increasingly rely on knowledge-based economies. Not only will the work force of the future need to be more technically skilled than at present, but the basic level of literacy will also have to continually increase.

(b) State government must continue to invest extensively in Minnesota's human capital and must produce more scientists and engineers. This investment is required throughout the educational system.

(a) Investment in programs that match federal funds for scientific and technological initiatives, match industry support, or otherwise support the development of research facilities is crucial to scientific and technological development in Minnesota.

(b) The state must have the ability to act on individual opportunities that may occur from time to time and that would enhance Minnesota's technology infrastructure.

1992 c 467 s 2



Section 3.225 Professional and Technical Service Contracts

This section applies to a contract for professional or technical services entered into by the house of representatives, the senate, the Legislative Coordinating Commission, or any group under the jurisdiction of the Legislative Coordinating Commission. For purposes of this section, "professional or technical services" has the meaning defined in section 16C.08, subdivision 1, but does not include legal services for official legislative business.

Before entering into a contract for professional or technical services, the contracting entity must determine that:

(1) all provisions of section 16C.16, subdivision 3, relating to purchases from small businesses, have been verified or complied with;

(2) the work to be performed under the contract is necessary to the entity's achievement of its responsibilities;

(3) the contract will not establish an employment relationship between the state or the entity and any persons performing under the contract;

(4) no current legislative employees will engage in the performance of the contract;

(5) no state agency has previously performed or contracted for the performance of tasks which would be substantially duplicated under the proposed contract;

(6) the contracting entity has specified a satisfactory method of evaluating and using the results of the work to be performed; and

(7) the combined contract and amendments will not extend for more than five years.

Before an entity may seek to enter into a professional or technical services contract valued in excess of $5,000, it must determine that:

(1) no current legislative employee is able and available to perform the services called for by the contract;

(2) reasonable efforts were made to publicize the availability of the contract to the public;

(3) the entity has received, reviewed, and accepted a detailed work plan from the contractor for performance under the contract; and

(4) the entity has developed, and fully intends to implement, a written plan providing for: the assignment of personnel to a monitoring and liaison function; the periodic review of interim reports or other indications of past performance; and the ultimate utilization of the final product of the services.

The renewal of a professional or technical service contract must comply with all requirements, including notice, applicable to the original contract. A renewal contract must be identified as such. All notices and reports on a renewal contract must state the date of the original contract and the amount previously paid under the contract.

(a) The house of representatives, the senate, and the Legislative Coordinating Commission shall submit to the Legislative Reference Library a monthly listing of all contracts for professional or technical services executed in the preceding month. The report must identify the parties and the contract amount, duration, and tasks to be performed.

(b) The monthly report must:

(1) be sorted by contracting entity and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being renewed;

(4) state the termination date of each contract; and

(5) categorize contracts according to subject matter, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems.

(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision, the chief executive of the entity entering into the contract must file a one-page performance report with the Legislative Reference Library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract; and

(3) explain why this amount was a cost-effective way to enable the entity to provide its services or products better or more efficiently.

(a) A professional or technical services contract must by its terms permit the contracting entity to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the entity determines that further performance under the contract would not serve entity purposes. If the final product of the contract is a written report, a copy must be filed with the Legislative Reference Library.

(b) The terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the person entering into the contract on behalf of the contracting entity, and that person has certified that the contractor has satisfactorily fulfilled the terms of the contract.

1995 c 254 art 1 s 35; 1997 c 202 art 2 s 4; 1998 c 386 art 2 s 1,2



Section 3.23 Renumbered 16A.011, subd 14a



Section 3.24 Repealed, 2004 c 284 art 2 s 20



Section 3.25 Renumbered 16A.575



Section 3.251 Commission on Uniform State Laws

The Commission on Uniform State Laws consists of four appointed commissioners and any persons who have served as appointed commissioners for 20 or more years. Before the first day of June, each odd-numbered year, the governor, the attorney general, and the chief justice of the Supreme Court shall appoint three persons learned in the law to serve as commissioners for a term of two years, and until their successors are appointed. The fourth appointed commissioner is the revisor of statutes or the revisor's designated assistant. If a vacancy occurs in the commission, the appointing officers shall fill the vacancy for the remainder of the term.

1943 c 348 s 1; 1969 c 39 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 68 s 1



Section 3.252 Commissioners to Represent State

The commissioners shall:

(1) represent this state in the National Conference of Commissioners on Uniform State Laws;

(2) examine legal subjects on which uniformity of legislation in the different states is desirable;

(3) ascertain the best means to effect uniformity;

(4) represent Minnesota in conventions of similar commissioners of other states;

(5) cooperate in the consideration and drafting of uniform acts for submission to the legislatures of the several states; and

(6) prepare bills adapting the uniform acts to our statutes for introduction in the legislature.

The commission shall keep a record of all its transactions.

1943 c 348 s 2; 1969 c 540 s 1; 1988 c 469 art 1 s 1



Section 3.253 No Compensation for Commissioners

The commissioners serve without compensation for services as commissioners.

1943 c 348 s 3; 1988 c 469 art 1 s 1



Section 3.254 Expired



Section 3.29 Repealed, 1985 c 285 s 54



Section 3.30 Legislative Advisory Commission

A general contingent appropriation for each year of the biennium is authorized in the amount the legislature deems sufficient. Additional special contingent appropriations as the legislature deems necessary are authorized. Transfers from the appropriations to the appropriations of the various departments and agencies may be made by the commissioner of management and budget subject to the following provisions:

(a) Transfers may be authorized by the commissioner of management and budget not exceeding $5,000 for the same purpose for any quarterly period.

(b) Transfers exceeding $5,000 but not exceeding $10,000 may be authorized by the commissioner of management and budget with the approval of the governor.

(c) Transfers exceeding $10,000 may be authorized by the governor but no transfer exceeding $10,000 may be made until the governor has consulted the Legislative Advisory Commission and it has made its recommendation on the transfer. Its recommendation is advisory only. Failure or refusal of the commission to make a recommendation is a negative recommendation.

The commissioner of management and budget shall return to the appropriate contingent account any funds transferred under this subdivision that the commissioner determines are not needed.

The majority leader of the senate or a designee, the chair of the senate Committee on Finance, and the chair of the senate Division of Finance responsible for overseeing the items being considered by the commission, the speaker of the house or a designee, the chair of the house of representatives Committee on Ways and Means, and the chair of the appropriate finance committee, or division of the house of representatives committee responsible for overseeing the items being considered by the commissioner, constitute the Legislative Advisory Commission. The division chair of the Finance Committee in the senate and the division chair of the appropriate finance committee or division in the house of representatives shall rotate according to the items being considered by the commission. If any of the members elect not to serve on the commission, the house of which they are members, if in session, shall select some other member for the vacancy. If the legislature is not in session, vacancies in the house of representatives membership of the commission shall be filled by the last speaker of the house or, if the speaker is not available, by the last chair of the house of representatives Rules Committee, and by the last senate Committee on Committees or other appointing authority designated by the senate rules in case of a senate vacancy. The commissioner of management and budget shall be secretary of the commission and keep a permanent record and minutes of its proceedings, which are public records. The commissioner of management and budget shall transmit, under section 3.195, a report to the next legislature of all actions of the commission. Members shall receive traveling and subsistence expenses incurred attending meetings of the commission. The commission shall meet from time to time upon the call of the governor or upon the call of the secretary at the request of two or more of its members. A recommendation of the commission must be made at a meeting of the commission unless a written recommendation is signed by all the members entitled to vote on the item.

[Repealed, 1976 c 231 s 34]

This section does not prevent the appropriation of separate contingent funds to the governor and the attorney general or limit their use as authorized by other law.

[Repealed by amendment, 1988 c 469 art 1 s 1]

1943 c 594 s 1; 1971 c 713 s 1,2; Ex1971 c 48 s 3; 1973 c 492 s 4 subd 2, s 14; 1975 c 271 s 6; 1976 c 149 s 1; 1976 c 231 s 1; 1986 c 444; 1987 c 404 s 60; 1988 c 469 art 1 s 1; 1989 c 139 s 1,2; 1993 c 4 s 2; 1993 c 369 s 35; 2009 c 101 art 2 s 109



Section 3.3005 Federal Money; Expenditure Review

As used in this section, the term "state agency" means all agencies in the executive branch of state government, but does not include the Minnesota Historical Society, the University of Minnesota, or the Minnesota State Colleges and Universities.

A state agency shall not expend money received by it under federal law for any purpose unless a request to spend federal money from that source for that purpose in that fiscal year has been submitted by the governor to the legislature as a part of a budget request submitted during or within ten days before the start of a regular legislative session, or unless specifically authorized by law or as provided by this section. A budget request submitted to the legislature according to this subdivision must be submitted at least 20 days before the deadline set by the legislature for legislative budget committees to act on finance bills.

Twenty days after a governor's budget request that includes a request to spend federal money is submitted to the legislature under subdivision 2, a state agency may expend money included in that request unless, within the 20-day period, a member of the Legislative Advisory Commission requests further review. If a Legislative Advisory Commission member requests further review of a federal funds spending request, the agency may not expend the federal funds until the request has been satisfied and withdrawn, the expenditure is approved in law, or the regular session of the legislature is adjourned for the year.

If a request to spend federal money is included in the governor's budget or spending the money is authorized by law but the amount of federal money received requires a state match greater than that included in the budget request or authorized by law, the amount that requires an additional state match may be allotted for expenditure after the requirements of subdivision 5 or 6 are met.

If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2a, but the purpose for which the money is to be used changes from the time of the request and approval, the amount may be allotted for expenditure after a revised request is submitted according to subdivision 2 or the requirements of subdivision 5 or 6 are met.

If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2 or 5 and the amount of money available increases after the request is made and authorized, the additional amount may be allotted for expenditure after a revised request is submitted according to subdivision 2, or the requirements of subdivision 5 or 6 are met.

If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and the availability of money from that source or for that purpose or in that fiscal year could not reasonably have been anticipated and included in the governor's budget request, and an urgency requires that all or part of the money be allotted before the legislature reconvenes or prior to the end of the 20-day period specified in subdivision 2, it may be allotted to a state agency after the requirements of subdivision 5 are met.

Federal money that becomes available under subdivision 3, 3a, 3b, or 4 may be allotted after the commissioner of management and budget has submitted the request to the members of the Legislative Advisory Commission for their review and recommendation for further review. If a recommendation is not made within ten days, no further review by the Legislative Advisory Commission is required, and the commissioner shall approve or disapprove the request. If a recommendation by any member is for further review the governor shall submit the request to the Legislative Advisory Commission for its review and recommendation. Failure or refusal of the commission to make a recommendation promptly is a negative recommendation.

If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and subdivision 4 does not apply, a request to expend the federal money may be submitted by the commissioner of management and budget to members of the Legislative Advisory Commission for their review and recommendation. This request must be submitted by October 1 of any year. If any member of the commission makes a negative recommendation or a recommendation for further review on a request by October 20 of the same year, the commissioner shall not approve expenditure of that federal money. If a request to expend federal money submitted under this subdivision receives a negative recommendation or a recommendation for further review, the request may be submitted again under subdivision 2. If the members of the commission make a positive recommendation or no recommendation, the commissioner shall approve or disapprove the request and the federal money may be allotted for expenditure.

Ex1979 c 1 s 14; 1980 c 614 s 35; 1981 c 356 s 250; 1984 c 654 art 2 s 31; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 395 s 18; 1998 c 366 s 14,15; 1999 c 250 art 1 s 35; 1Sp2001 c 10 art 2 s 1-7; 2009 c 101 art 2 s 109



Section 3.3006 Repealed, 2010 c 361 art 1 s 11



Section 3.301 Repealed, 1973 c 598 s 5



Section 3.302 Legislative Reference Library

A Legislative Reference Library is established under the control of the Legislative Coordinating Commission.

The library shall collect, index, and make available in suitable form information relative to governmental and legislative subjects which will aid members of the legislature to perform their duties in an efficient and economical manner. It shall maintain an adequate collection of public documents of Minnesota and other states. It may enter into loan agreements with other libraries.

The library is a depository of all documents published by the state and shall receive them automatically without cost. As used in this chapter, "document" includes any publication issued by the state, constitutional officers, departments, commissions, councils, bureaus, research centers, societies, task forces, including advisory task forces created under section 15.014 or 15.0593, or other agencies supported by state funds, or any publication prepared for the state by private individuals or organizations considered to be of interest or value to the library. Intraoffice or interoffice memos and forms and information concerning only the internal operation of an agency are not included.

For all documents deposited under subdivision 3, the library shall require that the issuing agency supply proper bibliographic identification. The identification shall appear on the title page of each volume and include a complete title, a statement of authorship, the name of the publisher, and the date and place of publication. If possible the document shall be consecutively paged. The issuing agency shall include a statement citing the statute or session law with which the report complies, if there is one.

The library may use its collection to prepare studies and reports to provide pertinent information about subjects of concern to members of the legislature. It may publish the studies and reports.

1969 c 1130 s 2; 1973 c 598 s 3; 1975 c 271 s 6; 1976 c 30 s 2; 1983 c 255 s 2; 1Sp1985 c 13 s 61; 1988 c 469 art 1 s 1; 2009 c 32 s 3



Section 3.3025 Director of Legislative Reference Library

The Legislative Coordinating Commission shall appoint a qualified director of the Legislative Reference Library. It shall fix the director's salary if it is not provided by law. The director shall serve at the pleasure of the commission and be reimbursed for necessary travel expenses.

Subject to the approval of the commission, the director shall employ and may fix the compensation of technical research, clerical, and stenographic assistants as necessary to efficiently discharge the duties imposed upon the office. The director shall procure the necessary furniture and supplies.

The library shall be kept open during the time provided by law for other state offices. When the legislature is in session, the library shall be kept open at the hours most convenient to members of the legislature.

1975 c 252 s 1; 1975 c 271 s 6; 1988 c 469 art 1 s 1



Section 3.3026 Repealed, 1994 c 634 art 1 s 26



Section 3.303 Legislative Coordinating Commission; Creation and Organization; Staff; Duties

The Legislative Coordinating Commission is created to coordinate the legislative activities of the senate and house of representatives.

The commission consists of the majority leader of the senate, the president of the senate, two senators appointed by the majority leader, the minority leader of the senate, and one senator appointed by the minority leader; and the majority leader of the house of representatives, the speaker of the house, two representatives appointed by the speaker, the minority leader of the house of representatives, and one representative appointed by the minority leader. Each member shall serve until a successor is named during a regular session following appointment. A vacancy shall be filled for the unexpired term in the same manner as the original appointment.

The president of the senate and the speaker of the house shall alternate annually as chair of the commission.

The members of the commission shall serve without compensation but be reimbursed in the same manner as members of standing committees of the senate and the house of representatives.

The commission shall represent the legislature and assist state agencies to make arrangements to accommodate and appropriately recognize individuals or groups visiting Minnesota as direct or indirect representatives of foreign governments, other states, or subdivisions or agencies of foreign governments or other states and to provide other services determined by the commission.

The commission may make grants, employ an executive director and other staff, and obtain office space, equipment, and supplies necessary to perform its duties.

The commission shall study and report to the legislature on all matters relating to the economic status of women in Minnesota, including:

(1) the contributions of women to the economy;

(2) economic security of homemakers and women in the labor force;

(3) opportunities for education and vocational training;

(4) employment opportunities;

(5) women's access to benefits and services provided to citizens of this state; and

(6) laws and business practices constituting barriers to the full participation by women in the economy.

The commission shall also study the adequacy of programs and services relating to families in Minnesota. The commission shall communicate its findings and make recommendations to the legislature on an ongoing basis.

The commission shall undertake activities it determines are necessary to assist state government to foster an understanding and appreciation of ethnic and cultural diversity in Minnesota, to identify underutilized resources within the immigrant community, and to facilitate the full participation of immigrants in social, cultural, and political life in this state. The commission may appoint a working group under section 3.305, subdivision 6, to assist the commission in these duties. A working group under this subdivision may include legislators and public members. The commission may provide compensation for public members as provided in section 15.0575. In performing duties under this subdivision, the commission shall collaborate with the councils established in sections 3.9223, 3.9225, and 3.9226. This subdivision expires June 30, 2011.

The commission shall undertake activities it determines are necessary to advise the legislature and oversee executive activities on issues related to homeland security, emergency management, man-made and natural disasters, terrorism, bioterrorism, public health emergencies, and vulnerabilities in public and private infrastructures. The commission may appoint a working group under section 3.305, subdivision 6, to assist the commission in these duties. A working group under this subdivision may include legislators and public members. The commission may provide compensation for public members as provided in section 15.0575. This subdivision expires June 30, 2011.

(a) The Legislative Coordinating Commission shall develop and maintain a user-friendly, public-oriented Web site that informs, educates, and demonstrates to the public how the constitutionally dedicated funds in the arts and cultural heritage fund, outdoor heritage fund, clean water fund, parks and trails fund, and environment and natural resources trust fund are being expended to meet the requirements established for each fund in the state constitution. Information provided on the Web site must include, but is not limited to:

(1) information on all project proposals received by the Outdoor Heritage Council and the Legislative-Citizen Commission on Minnesota Resources;

(2) information on all projects receiving funding, including proposed measurable outcomes and the plan for measuring and evaluating the results;

(3) measured outcomes and evaluation of projects as required under sections 85.53, subdivision 2; 114D.50, subdivision 2; and 129D.17, subdivision 2;

(4) education about the areas and issues the projects address, including, when feasible, maps of where projects have been undertaken;

(5) all frameworks developed for future uses of each fund; and

(6) methods by which members of the public may apply for project funds under any of the constitutionally dedicated funds.

(b) All information for proposed and funded projects, including the proposed measurable outcomes, must be made available on the Web site as soon as practicable. Information on the measured outcomes and evaluation must be posted as soon as it becomes available. The costs of these activities shall be paid out of the arts and cultural heritage fund, outdoor heritage fund, clean water fund, parks and trails fund, and the environment and natural resources trust fund proportionately. For purposes of this section, "measurable outcomes" means outcomes, indicators, or other performance measures that may be quantified or otherwise measured in order to measure the effectiveness of a project or program in meeting its intended goal or purpose.

(c) The Legislative Coordinating Commission shall be responsible for receiving all ten-year plans and 25-year frameworks for each of the constitutionally dedicated funds. To the extent practicable, staff for the commission shall provide assistance and oversight to these planning efforts and shall coordinate public access to hearings and public meetings for all planning efforts.

1973 c 598 s 1; 1975 c 271 s 6; 1Sp1985 c 13 s 62; 1986 c 444; 1987 c 404 s 61; 1988 c 469 art 1 s 1; 1995 c 248 art 2 s 1; 1Sp2005 c 1 art 4 s 1; 2007 c 148 art 2 s 1,2; 2009 c 101 art 2 s 1; 2009 c 172 art 5 s 2



Section 3.304 Office of Legislative Research

The Legislative Coordinating Commission may establish under its jurisdiction and control an office of legislative research and may include within it the Office of Revisor of Statutes and the Legislative Reference Library. The commission may appoint, set salaries for, and delegate authority to, the personnel it deems necessary to perform the functions required.

[Repealed, 1995 c 248 art 2 s 8]

The Legislative Coordinating Commission shall oversee and coordinate all joint legislative studies mandated by the legislature and may require regular progress reports to the commission and appropriate standing committees of the house of representatives and the senate. Appropriations for all joint legislative studies except those specifically assigned to an existing legislative commission shall be made to the Legislative Coordinating Commission. Responsibility and appropriations for a joint legislative study may be delegated by the Legislative Coordinating Commission to an existing staff office of the house of representatives or senate, a legislative commission, a joint legislative committee or office or a state agency. The office, commission, joint committee, or agency responsible for the study may contract with another agent for assistance.

The Legislative Coordinating Commission may call upon any agency or political subdivision of the state for available data, and the agencies shall cooperate with the commission to the fullest possible extent.

[Repealed, 1975 c 252 s 10]

One-half the expenses of the Legislative Coordinating Commission not including the expenses of the Office of the Revisor of Statutes and the Legislative Reference Library, as determined by the commission, shall be allocated from the legislative expense fund of each house of the legislature to a legislative research account. The expenses of the commission other than the expenses of the Office of the Revisor of Statutes and the Legislative Reference Library, shall be paid from the legislative research account upon vouchers signed by the chair of the commission.

[Repealed, 1975 c 252 s 10]

[Repealed, 1975 c 252 s 10]

1973 c 598 s 2; 1974 c 404 s 1,2; 1975 c 252 s 2-5; 1975 c 271 s 6; 1981 c 356 s 251; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.305 Legislative Coordinating Commission; Bicameral Legislative Administration

(a) "Legislative commission" means a joint commission, committee, or other entity in the legislative branch composed exclusively of members of the senate and the house of representatives.

(b) "Joint offices" means the Revisor of Statutes, Legislative Reference Library, the Office of Legislative Auditor, and any other joint legislative service office.

The budget request of a legislative commission or joint office shall be submitted to the Legislative Coordinating Commission for review and approval before its submission to the appropriate fiscal committees of the senate and the house of representatives. In reviewing the budgets, the Legislative Coordinating Commission shall evaluate and make recommendations on how to improve the efficiency and effectiveness of bicameral support functions and services and on whether there is a continuing need for the various legislative commissions. The executive director of the Legislative Coordinating Commission shall recommend and the commission shall establish the compensation of all employees of any legislative commission or joint office, except classified employees of the Legislative Audit Commission.

The Legislative Coordinating Commission may transfer unobligated balances among general fund appropriations to the legislature.

All employees of legislative commissions and joint offices are employees of the legislature in the unclassified service of the state, except classified employees in the legislative auditor's office.

The executive director of the Legislative Coordinating Commission shall provide and manage office space and equipment and hire, supervise, and manage all administrative, clerical, and secretarial staff for all legislative commissions, except the Legislative Advisory Commission and the Legislative Audit Commission.

[Repealed, 1Sp2003 c 1 art 2 s 136]

The Legislative Coordinating Commission may establish joint commissions, committees, subcommittees, task forces, and similar bicameral working groups to assist and advise the coordinating commission in carrying out its duties. The customary appointing authority in each house shall appoint the members of any such entity. The coordinating commission may delegate to an entity, in writing, specific powers and duties of the coordinating commission. All entities established by the commission under this subdivision expire on January 1 of each odd-numbered year, unless renewed by affirmative action of the commission.

The appointment of a member to a legislative commission, except a member serving ex officio, is rendered void by three unexcused absences of the member from the meetings of the commission. If an appointment becomes void, the legislative commission shall notify the appointing authority of this and request another appointment.

Upon written request of two or more of its members or five or more members of the legislature, the Legislative Coordinating Commission shall review a state agency rule as defined in section 14.02, subdivision 4. The commission may perform this review by holding one or more commission meetings or by establishing a bicameral group as provided in subdivision 6 to hold these meetings.

1978 c 548 s 1; 1983 c 299 s 1; 1988 c 469 art 1 s 1; 1992 c 513 art 4 s 25; 1995 c 248 art 2 s 2; 1997 c 187 art 5 s 1



Section 3.3056 Committees; Task Forces

A legislative commission may appoint legislators to a committee, subcommittee, or task force to assist and advise the commission in carrying out its duties. With the consent of the speaker of the house and the Subcommittee on Committees of the senate, a commission may appoint legislators who are not members of the commission to the committee, subcommittee, or task force. The legislative commission must pay for any expenses of the committee, subcommittee, or task force out of funds appropriated to the legislative commission.

1996 c 470 s 1



Section 3.31 Repealed, 1969 c 1130 s 4 subd 6



Section 3.32 Repealed, 1969 c 1130 s 4 subd 6



Section 3.33 Repealed, 1969 c 1130 s 4 subd 6



Section 3.34 Repealed, 1969 c 1130 s 4 subd 6



Section 3.35 Repealed, 1969 c 1130 s 4 subd 6



Section 3.351 Expired, 1980 c 579 s 34



Section 3.36 Repealed, 1969 c 1130 s 4 subd 6



Section 3.37 Repealed, 1969 c 1130 s 4 subd 6



Section 3.38 Repealed, 1969 c 1130 s 4 subd 6



Section 3.39 Repealed, 1969 c 1130 s 4 subd 6



Section 3.40 Expired



Section 3.41 Repealed, 1951 c 37 s 1



Section 3.42 Expired, 1953 c 749 s 26



Section 3.421 Repealed, 1973 c 660 s 1



Section 3.43 Expired, 1953 c 749 s 26



Section 3.431 Repealed, 1973 c 660 s 1



Section 3.44 Expired, 1953 c 749 s 26



Section 3.441 Repealed, 1973 c 660 s 1



Section 3.45 Expired, 1953 c 749 s 26



Section 3.451 Repealed, 1973 c 660 s 1



Section 3.46 Expired, 1953 c 749 s 26



Section 3.461 Repealed, 1973 c 660 s 1



Section 3.47 Expired, 1953 c 749 s 26



Section 3.471 Repealed, 1973 c 660 s 1



Section 3.472 Repealed, 1983 c 301 s 235



Section 3.48 Expired, 1953 c 749 s 26



Section 3.49 Expired, 1953 c 749 s 26



Section 3.50 Expired, 1953 c 749 s 26



Section 3.51 Expired, 1953 c 749 s 26



Section 3.52 Expired, 1953 c 749 s 26



Section 3.53 Expired, 1953 c 749 s 26



Section 3.54 Expired, 1953 c 749 s 26



Section 3.55 Expired, 1953 c 749 s 26



Section 3.56 Expired, 1953 c 749 s 26



Section 3.57 Expired, 1953 c 749 s 26



Section 3.58 Expired, 1953 c 749 s 26



Section 3.59 Expired, 1953 c 749 s 26



Section 3.60 Expired, 1953 c 749 s 26



Section 3.61 Expired, 1953 c 749 s 26



Section 3.62 Expired, 1953 c 749 s 26



Section 3.63 Expired, 1953 c 749 s 26



Section 3.64 Expired, 1953 c 749 s 26



Section 3.65 Expired, 1953 c 749 s 26



Section 3.66 Repealed, 1976 c 331 s 42



Section 3.67 Repealed, 1976 c 331 s 42



Section 3.68 Repealed, 1976 c 331 s 42



Section 3.69 Repealed, 1976 c 331 s 42



Section 3.70 Repealed, 1976 c 331 s 42



Section 3.71 Repealed, 1976 c 331 s 42



Section 3.72 Repealed, 1976 c 331 s 42



Section 3.73 Repealed, 1969 c 886 s 8



Section 3.731 Repealed, 1971 c 962 s 12 subd 3



Section 3.7311 Repealed, 1976 c 331 s 42



Section 3.732 Settlement of Claims

As used in this section and section 3.736 the terms defined in this section have the meanings given them.

(1) "State" includes each of the departments, boards, agencies, commissions, courts, and officers in the executive, legislative, and judicial branches of the state of Minnesota and includes but is not limited to the Housing Finance Agency, the Minnesota Office of Higher Education, the Higher Education Facilities Authority, the Health Technology Advisory Committee, the Armory Building Commission, the Zoological Board, the Iron Range Resources and Rehabilitation Board, the State Agricultural Society, the University of Minnesota, the Minnesota State Colleges and Universities, state hospitals, and state penal institutions. It does not include a city, town, county, school district, or other local governmental body corporate and politic.

(2) "Employee of the state" means all present or former officers, members, directors, or employees of the state, members of the Minnesota National Guard, members of a bomb disposal unit approved by the commissioner of public safety and employed by a municipality defined in section 466.01 when engaged in the disposal or neutralization of bombs or other similar hazardous explosives, as defined in section 299C.063, outside the jurisdiction of the municipality but within the state, or persons acting on behalf of the state in an official capacity, temporarily or permanently, with or without compensation. It does not include either an independent contractor except, for purposes of this section and section 3.736 only, a guardian ad litem acting under court appointment, or members of the Minnesota National Guard while engaged in training or duty under United States Code, title 10, or title 32, section 316, 502, 503, 504, or 505, as amended through December 31, 1983. Notwithstanding sections 43A.02 and 611.263, for purposes of this section and section 3.736 only, "employee of the state" includes a district public defender or assistant district public defender in the Second or Fourth Judicial District, a member of the Health Technology Advisory Committee, and any officer, agent, or employee of the state of Wisconsin performing work for the state of Minnesota pursuant to a joint state initiative.

(3) "Scope of office or employment" means that the employee was acting on behalf of the state in the performance of duties or tasks lawfully assigned by competent authority.

(4) "Judicial branch" has the meaning given in section 43A.02, subdivision 25.

The head of each department or agency of the state, or a designee, acting on behalf of the state, shall attempt to determine, adjust and settle, at any time, any claim for money damages of $7,000 or less against the state for injury to or loss of property or personal injury or death caused by an act or omission of any employee of the state while acting within the scope of office or employment, under circumstances where the state, if a private person, would be liable to the claimant. The settlement is final and conclusive on all officers of the state, unless procured by fraud. The acceptance by the claimant of a settlement is final and conclusive on the claimant and constitutes a complete release of any claim against the state and the employee of the state whose act or omission gave rise to the claim, by reason of the same subject matter.

A settlement made under this section is not valid unless it is supported by a claim in writing, and is approved in writing by the attorney general as to its form and legality. The claim shall be in the form that the attorney general prescribes.

[Repealed, 1978 c 793 s 98]

Nothing in this section is to be construed to deny a claimant who is not paid under this section from bringing an action at law in the courts of this state.

The head of each department or agency, or a designee, acting on behalf of the state, may enter into structured settlements, through the negotiation, creation, and use of annuities or similar financial plans for claimants, to resolve claims arising from the alleged negligence of the state, its agencies, or employees. Sections 16C.03, subdivision 4, 16C.05, and 16C.06 do not apply to the state's selection of and contracts with structured settlement consultants or purveyors of structured settlement plans.

1971 c 962 s 13; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1974 c 557 s 8-10; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 331 s 30-32; 1978 c 669 s 1; 1983 c 193 s 1; 1983 c 258 s 9; 1983 c 301 s 58; 1984 c 619 s 10; 1985 c 166 s 1; 1Sp1985 c 13 s 374; 1986 c 444; 1987 c 7 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 1; 1988 c 602 s 1; 1988 c 717 s 1; 1989 c 335 art 3 s 1; 1993 c 146 art 2 s 8; 1993 c 345 art 5 s 1; 1995 c 212 art 3 s 59; 1995 c 226 art 4 s 1; 1996 c 395 s 18; 1997 c 17 s 3; 1998 c 386 art 2 s 3; 2005 c 107 art 2 s 60; 2007 c 54 art 5 s 2; 2009 c 101 art 2 s 2



Section 3.735 Repealed, 1976 c 331 s 42



Section 3.736 Tort Claims

The state will pay compensation for injury to or loss of property or personal injury or death caused by an act or omission of an employee of the state while acting within the scope of office or employment or a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, under circumstances where the state, if a private person, would be liable to the claimant, whether arising out of a governmental or proprietary function. Nothing in this section waives the defense of judicial, quasi-judicial, or legislative immunity except to the extent provided in subdivision 8.

Claims of various kinds shall be considered and paid only in accordance with the statutory procedures provided. If there is no other applicable statute, a claim shall be brought under this section as a civil action in the courts of the state.

Without intent to preclude the courts from finding additional cases where the state and its employees should not, in equity and good conscience, pay compensation for personal injuries or property losses, the legislature declares that the state and its employees are not liable for the following losses:

(a) a loss caused by an act or omission of a state employee exercising due care in the execution of a valid or invalid statute or rule;

(b) a loss caused by the performance or failure to perform a discretionary duty, whether or not the discretion is abused;

(c) a loss in connection with the assessment and collection of taxes;

(d) a loss caused by snow or ice conditions on a highway or public sidewalk that does not abut a publicly owned building or a publicly owned parking lot, except when the condition is affirmatively caused by the negligent acts of a state employee;

(e) a loss caused by wild animals in their natural state, except as provided in section 3.7371;

(f) a loss other than injury to or loss of property or personal injury or death;

(g) a loss caused by the condition of unimproved real property owned by the state, which means land that the state has not improved, state land that contains idled or abandoned mine pits or shafts, and appurtenances, fixtures, and attachments to land that the state has neither affixed nor improved;

(h) a loss involving or arising out of the use or operation of a recreational motor vehicle, as defined in section 84.90, subdivision 1, within the right-of-way of a trunk highway, as defined in section 160.02, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(i) a loss incurred by a user arising from the construction, operation, or maintenance of the outdoor recreation system, as defined in section 86A.04, or for a loss arising from the construction, operation, maintenance, or administration of grants-in-aid trails as defined in section 85.018, or for a loss arising from the construction, operation, or maintenance of a water access site created by the Iron Range Resources and Rehabilitation Board, except that the state is liable for conduct that would entitle a trespasser to damages against a private person. For the purposes of this clause, a water access site, as defined in section 86A.04 or created by the Iron Range Resources and Rehabilitation Board, that provides access to an idled, water filled mine pit, also includes the entire water filled area of the pit and, further, includes losses caused by the caving or slumping of the mine pit walls;

(j) a loss of benefits or compensation due under a program of public assistance or public welfare, except if state compensation for loss is expressly required by federal law in order for the state to receive federal grants-in-aid;

(k) a loss based on the failure of a person to meet the standards needed for a license, permit, or other authorization issued by the state or its agents;

(l) a loss based on the usual care and treatment, or lack of care and treatment, of a person at a state hospital or state corrections facility where reasonable use of available appropriations has been made to provide care;

(m) loss, damage, or destruction of property of a patient or inmate of a state institution;

(n) a loss for which recovery is prohibited by section 169A.48, subdivision 2;

(o) a loss caused by an aeration, bubbler, water circulation, or similar system used to increase dissolved oxygen or maintain open water on the ice of public waters, that is operated under a permit issued by the commissioner of natural resources;

(p) a loss incurred by a visitor to the Minnesota Zoological Garden, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(q) a loss arising out of a person's use of a logging road on public land that is maintained exclusively to provide access to timber on that land by harvesters of the timber, and is not signed or otherwise held out to the public as a public highway; and

(r) a loss incurred by a user of property owned, leased, or otherwise controlled by the Minnesota National Guard or the Department of Military Affairs, except that the state is liable for conduct that would entitle a trespasser to damages against a private person.

The state will not pay punitive damages.

The total liability of the state and its employees acting within the scope of their employment on any tort claim shall not exceed:

(a) $300,000 when the claim is one for death by wrongful act or omission and $300,000 to any claimant in any other case, for claims arising before August 1, 2007;

(b) $400,000 when the claim is one for death by wrongful act or omission and $400,000 to any claimant in any other case, for claims arising on or after August 1, 2007, and before July 1, 2009;

(c) $500,000 when the claim is one for death by wrongful act or omission and $500,000 to any claimant in any other case, for claims arising on or after July 1, 2009;

(d) $750,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 1998, and before January 1, 2000;

(e) $1,000,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2000, and before January 1, 2008;

(f) $1,200,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2008, and before July 1, 2009; or

(g) $1,500,000 for any number of claims arising out of a single occurrence, for claims arising on or after July 1, 2009.

If the amount awarded to or settled upon multiple claimants exceeds the applicable limit under clause (d), (e), (f), or (g), any party may apply to the district court to apportion to each claimant a proper share of the amount available under the applicable limit under clause (d), (e), (f), or (g). The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement bears to the aggregate awards and settlements for all claims arising out of the occurrence.

The limitation imposed by this subdivision on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

The total liability of the state and its employees acting within the scope of their employment on any claim of whatever matter arising from the issuance and sale of securities by the state shall not exceed:

(a) $100,000 to any one person or

(b) $500,000 to all claimants in respect of the securities of the same series.

The limitations in clauses (a) and (b) shall not affect the obligation of the issuing state entity to pay the indebtedness under the securities in accordance with their terms and from the sources pledged to their payment.

Except as provided in subdivision 6, every person, whether plaintiff, defendant or third-party plaintiff or defendant, who claims compensation from the state or a state employee acting within the scope of employment for or on account of any loss or injury shall present to the attorney general or, in the case of a claim against the University of Minnesota, to the person designated by the regents of the university as the university attorney, and any state employee from whom the claimant will seek compensation, within 180 days after the alleged loss or injury is discovered, a notice stating its time, place and circumstances, the names of any state employees known to be involved, and the amount of compensation or other relief demanded. Actual notice of sufficient facts to reasonably put the state or its insurer on notice of a possible claim complies with the notice requirements of this section. Failure to state the amount of compensation or other relief demanded does not invalidate the notice, but the claimant shall furnish full information available regarding the nature and extent of the injuries and damages within 15 days after demand by the state. The time for giving the notice does not include the time during which the person injured is incapacitated by the injury from giving the notice.

When the claim is one for death by wrongful act or omission, the notice may be presented by the personal representative, surviving spouse, or next of kin, or the consular officer of the foreign country of which the deceased was a citizen, within one year after the alleged injury or loss resulting in the death. If the person for whose death the claim is made has presented a notice that would have been sufficient had the person lived, an action for wrongful death may be brought without additional notice.

A state agency, including an entity defined as part of the state in section 3.732, subdivision 1, clause (1), incurring a tort claim judgment or settlement obligation or whose employees acting within the scope of their employment incur the obligation shall seek approval to make payment by submitting a written request to the commissioner of management and budget. The request shall contain a description of the tort claim that causes the request, specify the amount of the obligation and be accompanied by copies of judgments, settlement agreements or other documentation relevant to the obligation for which the agency seeks payment. Upon receipt of the request and review of the claim, the commissioner of management and budget shall determine the proper appropriation from which to make payment. If there is enough money in an appropriation or combination of appropriations to the agency for its general operations and management to pay the claim without unduly hindering the operation of the agency, the commissioner shall direct that payment be made from that source. Claims relating to activities paid for by appropriations of dedicated receipts shall be paid from those appropriations if practicable. On determining that an agency has sufficient money in these appropriations to pay only part of a claim, the commissioner shall pay the remainder of the claim from the money appropriated to the commissioner for the purpose. On determining that the agency does not have enough money to pay any part of the claim, the commissioner shall pay all of the claim from money appropriated to the commissioner for the purpose. Payment shall be made only upon receipt of a written release by the claimant in a form approved by the attorney general, or the person designated as the university attorney, as the case may be.

No attachment or execution shall issue against the state.

A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. Procurement of the insurance is a waiver of the limits of governmental liability under subdivisions 4 and 4a only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Insurance Guaranty Association, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under section 16B.85, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

The state shall defend, save harmless, and indemnify any employee of the state against expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any tort, civil, or equitable claim or demand, or expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any claim or demand arising from the issuance and sale of securities by the state, whether groundless or otherwise, arising out of an alleged act or omission occurring during the period of employment if the employee provides complete disclosure and cooperation in the defense of the claim or demand and if the employee was acting within the scope of employment. Except for elected employees, an employee is conclusively presumed to have been acting within the scope of employment if the employee's appointing authority issues a certificate to that effect. This determination may be overruled by the attorney general. The determination of whether an employee was acting within the scope of employment is a question of fact to be determined by the trier of fact based upon the circumstances of each case:

(i) in the absence of a certification,

(ii) if a certification is overruled by the attorney general,

(iii) if an unfavorable certification is made, or

(iv) with respect to an elected official.

The absence of the certification or an unfavorable certification is not evidence relevant to a determination by the trier of fact. It is the express intent of this provision to defend, save harmless, and indemnify any employee of the state against the full amount of any final judgment rendered by a court of competent jurisdiction arising from a claim or demand described herein, regardless of whether the limitations on liability specified in subdivision 4 or 4a are, for any reason, found to be inapplicable. This subdivision does not apply in case of malfeasance in office or willful or wanton actions or neglect of duty, nor does it apply to expenses, attorneys' fees, judgments, fines, and amounts paid in settlement of claims for proceedings brought by or before responsibility or ethics boards or committees.

The state shall defend, save harmless, and indemnify a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, the same as if the officer were an employee of the state.

The judgment in an action under this section is a complete bar to any action by the claimant, by reason of the same subject matter, against the state employee whose act or omission gave rise to the claim.

The statute of limitations for all tort claims brought against the state is as provided in chapter 541 and other laws.

1976 c 331 s 33; 1978 c 669 s 2,3; 1978 c 793 s 32; 1982 c 423 s 1; 1983 c 331 s 1; 1985 c 84 s 1,2; 1985 c 166 s 2,3; 1985 c 248 s 70; 1Sp1985 c 13 s 64; 1Sp1985 c 16 art 1 s 1; 1986 c 444; 1986 c 455 s 1,2; 1987 c 184 s 1; 1987 c 373 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 2; 1989 c 331 s 1; 1990 c 594 art 1 s 39; 1991 c 313 s 1; 1992 c 513 art 4 s 26; 1997 c 210 s 1; 1997 c 249 s 1; 2000 c 373 s 1; 2000 c 478 art 2 s 7; 2006 c 212 art 1 s 1; 2006 c 232 s 1; 2007 c 54 art 5 s 3; 2008 c 288 s 1; 2009 c 101 art 2 s 109



Section 3.7365 Legal Counsel; Reimbursement

If reimbursement is requested by the officer or employee, a state department or agency may reimburse a state officer or employee for any reasonable costs and reasonable attorney's fees incurred by the person to defend charges of a criminal nature brought against the person that arose out of the reasonable and lawful performance of duties for the state.

1998 c 362 s 8



Section 3.737 Livestock Owners; Compensation for Destroyed or Crippled Animals

(a) Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a livestock owner shall be compensated by the commissioner of agriculture for livestock that is destroyed by a gray wolf or is so crippled by a gray wolf that it must be destroyed. Except as provided in this section, the owner is entitled to the fair market value of the destroyed livestock as determined by the commissioner, upon recommendation of the fair market value by a university extension agent. In any fiscal year, a livestock owner may not be compensated for a destroyed animal claim that is less than $100 in value and may be compensated up to $20,000, as determined under this section. In any fiscal year, the commissioner may provide compensation for claims filed under this section up to the amount expressly appropriated for this purpose.

(b) A university extension agent, a conservation officer, an official from the Animal and Plant Health Inspection Service of the United States Department of Agriculture, a peace officer from the county sheriff's office, or a licensed veterinarian must make a personal inspection of the site and submit a report to the commissioner, including photographs, detailing the results of the investigation. The investigator must take into account factors in addition to a visual identification of a carcass when making a recommendation to the commissioner. The commissioner, upon recommendation of the investigator, shall determine whether the livestock was destroyed by a gray wolf. The owner shall file a claim on forms provided by the commissioner and available at the university extension agent's office.

Payments made under this section shall be reduced by amounts received by the owner as proceeds from an insurance policy covering livestock losses, or from any other source for the same purpose including, but not limited to, a federal program.

The commissioner shall adopt and may amend rules to carry out this section which shall include: methods of valuation of livestock destroyed; criteria for determination of the cause for livestock loss; notice requirements by the owner of destroyed livestock; and other matters determined necessary by the commissioner to carry out this section.

(a) If the commissioner finds that the livestock owner has shown that the loss of the livestock was likely caused by a gray wolf, the commissioner shall pay compensation as provided in this section and in the rules of the department.

(b) If the commissioner denies compensation claimed by an owner under this section, the commissioner shall issue a written decision based upon the available evidence. It shall include specification of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision shall be mailed to the owner.

(c) A decision to deny compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days of the filing.

By September 1, 1999, the commissioner must develop best management practices to prevent gray wolf depredation on livestock farms. The commissioner shall periodically update the best management practices when new practices are found by the commissioner to prevent gray wolf depredation on livestock farms. The commissioner must provide an updated copy of the best management practices for gray wolf depredation to all livestock owners who are still engaged in livestock farming and have previously submitted livestock claims under this section.

1977 c 450 s 4; 1982 c 424 s 130; 1982 c 629 s 1; 1983 c 247 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1998 c 401 s 11-13; 2000 c 463 s 1,22; 2007 c 45 art 1 s 6; 2009 c 94 art 1 s 6; 2010 c 333 art 1 s 1,2



Section 3.7371 Compensation for Crop Damage Caused by Elk

Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a person who owns an agricultural crop shall be compensated by the commissioner of agriculture for an agricultural crop that is damaged or destroyed by elk as provided in this section.

The crop owner must prepare a claim on forms provided by the commissioner and available at the county extension agent's office. The claim form must be filed with the commissioner. A claim form may not be filed for crop damage or destruction that occurs before June 3, 1987.

The crop owner is entitled to the target price or the market price, whichever is greater, of the damaged or destroyed crop plus adjustments for yield loss determined according to agricultural stabilization and conservation service programs for individual farms, adjusted annually, as determined by the commissioner, upon recommendation of the county extension agent for the owner's county. The commissioner, upon recommendation of the agent, shall determine whether the crop damage or destruction is caused by elk and, if so, the amount of the crop that is damaged or destroyed. In any fiscal year, a crop owner may not be compensated for a damaged or destroyed crop that is less than $100 in value and may be compensated up to $20,000, as determined under this section, if normal harvest procedures for the area are followed. In any fiscal year, the commissioner may provide compensation for claims filed under this section up to the amount expressly appropriated for this purpose.

Payments authorized by this section must be reduced by amounts received by the owner as proceeds from an insurance policy covering crop losses, or from any other source for the same purpose including, but not limited to, a federal program.

If the commissioner finds that the crop owner has shown that the damage or destruction of the owner's crop was caused more probably than not by elk, the commissioner shall pay compensation as provided in this section and the rules of the commissioner. Total compensation to all claimants shall not exceed the amount of funds appropriated for Laws 1987, chapter 373. A crop owner who receives compensation under this section may, by written permission, permit hunting on the land at the landowner's discretion.

(a) If the commissioner denies compensation claimed by a crop owner under this section, the commissioner shall issue a written decision based upon the available evidence including a statement of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision must be mailed to the crop owner.

(b) A decision denying compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but a crop owner may have the claim reviewed in a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days after the filing.

The commissioner shall adopt rules and may adopt emergency rules and amend rules to carry out this section. The rules must include:

(1) methods of valuation of crops damaged or destroyed;

(2) criteria for determination of the cause of the crop damage or destruction;

(3) notice requirements by the owner of the damaged or destroyed crop; and

(4) any other matters determined necessary by the commissioner to carry out this section.

1987 c 373 s 2; 1988 c 469 art 1 s 1; 1995 c 33 s 1; 2007 c 45 art 1 s 7; 2009 c 94 art 1 s 7



Section 3.738 Injury or Death of Patient or Inmate

Claims and demands arising out of injury to or death of a patient of a state institution under the control of the commissioner of human services or the commissioner of veterans affairs or an inmate of a state correctional facility while performing assigned duties shall be presented to, heard, and determined by the legislature.

Claims that are approved under this section shall be paid pursuant to legislative appropriation following evaluation of each claim by the appropriate committees of the senate and house of representatives. Compensation will not be paid for pain and suffering.

The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies.

1977 c 450 s 6; 1979 c 260 s 1; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 1993 c 155 s 1; 1999 c 169 s 6; 2008 c 297 art 2 s 29



Section 3.739 Injury or Death of Conditionally Released Inmate

Claims and demands arising out of the circumstances described in this subdivision shall be presented to, heard, and determined as provided in subdivision 2:

(1) an injury to or death of an inmate of a state, regional, or local correctional facility or county jail who has been conditionally released and ordered to perform compensated or uncompensated work for a state agency, a political subdivision or public corporation of this state, a nonprofit educational, medical, or social service agency, or a private business or individual, as a condition of the release, while performing the work;

(2) an injury to or death of a person sentenced by a court, granted a suspended sentence by a court, or subject to a court disposition order, and who, under court order, is performing work (a) in restitution, (b) in lieu of or to work off fines or court ordered costs, (c) in lieu of incarceration, or (d) as a term or condition of a sentence, suspended sentence, or disposition order, while performing the work;

(3) an injury to or death of a person, who has been diverted from the court system and who is performing work as described in paragraph (1) or (2) under a written agreement signed by the person, and if a juvenile, by a parent or guardian; and

(4) an injury to or death of any person caused by an individual who was performing work as described in paragraph (1), (2), or (3).

Claims of $500 or less subject to this section shall be investigated by the state or local agency responsible for supervising the work to determine if the claim is valid and if the loss is covered by the claimant's insurance. The investigating agency shall submit all appropriate claims to the Department of Corrections. Subject to the limitations contained in subdivision 2a, the department shall pay the portion of an approved claim that is not covered by the claimant's insurance. This payment shall be made within a reasonable time. On or before the first day of each legislative session, the department shall submit to the appropriate committees of the senate and the house of representatives a list of the claims paid by it during the preceding calendar year and shall be reimbursed by legislative appropriation for the claims paid. For the purposes of this paragraph, in the case of a juvenile claimant the term "claimant's insurance" includes the insurance of the juvenile's parents if the juvenile is covered by the insurance.

A claim in excess of $500, and a claim that was not paid by the department may be presented to, heard, and determined by the appropriate committees of the senate and the house of representatives and, if approved, shall be paid pursuant to legislative claims procedure.

No juvenile claimant receiving payment under this section may be identified by name either in the list of claimants submitted by the department or in the legislative appropriation.

Compensation paid under this section is limited to reimbursement for medical expenses and compensation for permanent total disability, permanent partial disability, or death. Reimbursement for medical expenses under this section is limited to the amount which would be payable for the same expenses under the medical assistance program authorized under chapter 256B. No compensation shall be paid under this section for pain and suffering. Payments made under this section shall be reduced by any proceeds received by the claimant or the medical care provider from any insurance policy covering the loss. For the purposes of this section, "insurance policy" does not include the medical assistance program authorized under chapter 256B or the general assistance medical care program authorized under chapter 256D.

The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies against the state, its political subdivisions, or employees of the state or its political subdivisions.

1979 c 260 s 2; 1984 c 513 s 1-3; 1985 c 242 s 1-3; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 360 s 7,8; 1998 c 367 art 9 s 1; 1999 c 126 s 1; 1999 c 169 s 7; 2000 c 260 s 1



Section 3.7391 Purpose

The legislature finds that the collapse of the Interstate Highway 35W bridge over the Mississippi River in Minneapolis on August 1, 2007, was a catastrophe of historic proportions. The bridge was the third busiest in the state, carrying over 140,000 cars per day. Its collapse killed 13 people and injured more than 100. No other structure owned by this state has ever fallen with such devastating physical and psychological impact on so many.

The establishment of a compensation process under sections 3.7391 to 3.7395 for survivors of the catastrophe furthers the public interest by providing a remedy for survivors while avoiding the uncertainty and expense of potentially complex and protracted litigation to resolve the issue of the liability of the state, a municipality, or their employees for damages incurred by survivors.

These findings are not an admission of liability of the state, a municipality, or their employees for damages caused by the catastrophe.

2008 c 288 s 2



Section 3.7392 Definitions

The definitions in this section apply to sections 3.7391 to 3.7395.

"Catastrophe" means the collapse of the I-35W bridge over the Mississippi River in Minneapolis on August 1, 2007.

"Damages" means damages that are compensable under state tort law and damages for wrongful death that are compensable under section 573.02. Damages do not include punitive damages or attorney fees or other fees incurred by a survivor in making a claim under this section or other law.

"Emergency relief fund" means the I-35W bridge emergency relief fund created by the state on November 30, 2007.

"Municipality" has the meaning given in section 466.01.

"Panel" means the special master panel created under section 3.7393.

"State" has the meaning given in section 3.732.

"Survivor" means a natural person who was present on the I-35W bridge at the time of the collapse. Survivor also includes:

(1) the parent or legal guardian of a survivor who is under 18 years of age;

(2) a legally appointed representative of a survivor; or

(3) the surviving spouse or next of kin of a deceased survivor who would be entitled to bring an action under section 573.02.

2008 c 288 s 3



Section 3.7393 Consideration and Payment of Claims

The chief justice of the Supreme Court shall establish a special master panel to consider claims, make offers of settlement, and enter into settlement agreements with survivors on behalf of the state. The panel must be established by June 30, 2008. The panel must consist of three attorneys. Members of the panel must have experience in legal issues involving the settlement of tort claims and the determination of damages. The chief justice shall designate a member of the panel to serve as chair of the panel. The chief justice shall determine the pay and expenses to be received by the panel.

Within the limits of available appropriations, the state court administrator, in consultation with the panel, shall hire employees or retain consultants necessary to assist the panel in performing its duties under this section. Employees are in the unclassified state civil service. The panel may also use consultants who are under a contract with the state or current state employees to assist the panel in processing claims under this section.

(a) Records of the panel related to a claim filed by a survivor, an offer of settlement, or an acceptance or rejection of an offer are not accessible to the public except for:

(1) the name of the survivor; and

(2) the terms of any written settlement agreement between the survivor and the state.

(b) Records created by a member of the panel related to the member's service as a member of the panel are not discoverable in any civil or administrative proceeding except a record relating to any statement or conduct that may constitute a crime.

Consistent with sections 3.7391 to 3.7395, the panel may adopt and modify procedures, rules, and forms for considering claims, making offers of settlement, entering into settlement agreements, and considering requests for and making supplemental payments. The panel must allow each survivor to appear in person before the panel or one of its members.

The state court administrator shall forward documentation of salaries, expenses, and administrative costs under this section to the commissioner of management and budget for payment of those amounts.

(a) Members of the panel and employees and consultants acting under the direction of the panel are absolutely immune from civil liability for any act or omission occurring within the scope of the performance of their duties under this section.

(b) Members of the panel, employees, and consultants acting under the direction of the panel are employees of the state for purposes of section 3.736, subdivision 9.

A member of the panel must not testify in any civil or administrative proceeding regarding any matter involving or arising out of the member's service as a member of the panel, except as to a statement or conduct that may constitute a crime.

The panel shall consider claims, make offers of settlement, and enter into settlement agreements with survivors as provided in this section. The panel must not consider negligence or any other theory of liability. The panel shall make offers of settlement and supplemental payments under this section with the assumption that no future appropriation will be available for these purposes and shall include a notice of this provision when making settlement offers.

(a) An offer of settlement made to a survivor under this section is considered for all purposes to be an offer to the survivor to settle a legal claim.

(b) A determination by the panel regarding an offer of settlement or settlement agreement or a supplemental payment is final and not subject to judicial review.

(c) The amount of damages incurred by a survivor calculated by the panel pursuant to subdivision 10 may not be used in a subsequent court proceeding in evidence or otherwise to determine any rights, duties, or responsibilities of the state or any other party.

In order to be eligible to receive an offer of settlement or enter into a settlement agreement under this section or to receive a supplemental payment under subdivision 12, a survivor must file a claim with the panel by October 15, 2008. Any offer of settlement must be made by February 28, 2009. A survivor must accept or reject the offer of settlement within 45 days after receiving the offer. Failure to accept an offer within 45 days is a rejection. A survivor who is eligible to receive a supplemental payment under subdivision 12 may choose to wait until the survivor's supplemental payment is calculated before accepting or rejecting an offer of settlement, provided that a survivor may not accept an offer of settlement later than 45 days after receiving notice of the proposed supplemental payment award. The decision to accept or reject an offer is irrevocable. The panel must notify a survivor of the deadlines for response to an offer of settlement as provided in this subdivision.

The panel shall determine the total damages incurred by a survivor. The amount of an offer of settlement under this section must be calculated based on the total damages, less:

(1) payments made to the survivor up to the date the settlement offer is made from the collateral sources referred to in section 548.251, subdivision 1;

(2) any payment made to the survivor from the emergency relief fund; and

(3) any payments made or required to be made to the survivor by a third-party tortfeasor under the terms of a settlement or other agreement with the survivor that exists at the time the offer is made or a final judgment in favor of the survivor concerning claims of the survivor that relate to, involve, or arise out of the catastrophe.

(a) The amount of an offer of settlement or payment required by a settlement agreement must not exceed $400,000. This limitation does not apply to a supplemental payment made under subdivision 12. An offer of settlement must be accompanied by a notice to the survivor of the remainder of the amount calculated under subdivision 10 that is not included in the offer because of the limitation under this paragraph and the amount of the remainder for which a supplemental payment may be awarded.

(b) Notwithstanding section 3.736, subdivision 4, clause (e), or 466.04, subdivision 1, paragraph (a), clause (5), the $1,000,000 limitation on state or municipal liability for claims arising out of a single occurrence otherwise applicable to the catastrophe does not apply to payments made to survivors under this section. The amount that may be paid by the state is limited by the appropriations for this purpose.

(a) For purposes of this subdivision, "uncompensated medical expenses" means:

(1) medical expenses less payments made to a survivor from collateral sources referred to in section 548.251, subdivision 1, that provide payments for medical expenses; and

(2) the present value of premiums, deductibles, and coinsurance payments for high-risk health plan coverage offered by the Minnesota Comprehensive Health Association or by another similar health plan.

(b) A survivor is eligible for a supplemental payment if the offer of settlement calculation for the survivor, as provided in subdivision 10, exceeds $400,000. The supplemental payment must be calculated based solely on that portion of the uncompensated medical expenses, loss of income, future earning capacity, or other financial support for which compensation was not received under the offer of settlement or settlement agreement under subdivision 11. A supplemental payment may only be made to a survivor who has accepted an offer of settlement, entered into a settlement agreement, and executed a release under subdivision 13. Consistent with the requirements of this section, the panel shall establish necessary procedures and timelines for the award of supplemental payments. A supplemental payment may be made only for the following purposes, in the following order of priority:

(1) to pay uncompensated medical expenses in excess of those paid from the first $400,000; and

(2) to pay for loss of income, future earning capacity, or other financial support not included in the first $400,000.

No payment may be made to a survivor for loss of income under clause (2) unless and until all survivors have been fully paid for all medical expenses for which they are eligible under clause (1).

(c) If the available appropriation is insufficient to make full awards to all survivors eligible for a supplemental payment, the panel may award the payments based on a uniform percentage of the amount that is less than the full amount eligible for a supplemental payment or take other steps the panel considers necessary to ensure that the available appropriation is equitably distributed among all survivors who have requested and qualify for a supplemental payment, subject to the order of priority under this subdivision.

A survivor who accepts an offer of settlement from the panel must agree in writing and in a form developed by the panel, with the approval of the attorney general, to release the state and every municipality of this state and their employees from liability, including claims for damages, arising from the catastrophe and to cooperate with the state in pursuing claims the state may have against any other party. The release must also provide that the survivor will indemnify the state, a municipality, and their employees from any claim of contribution or indemnity, or both, made by other persons against the state, a municipality, and their employees and that the survivor will satisfy any judgment obtained by the survivor in an action against other persons to the extent of the release, if the claim or judgment relates in any way to a claim of the survivor arising from the catastrophe. The release must provide for the subrogation interest of the state under section 3.7394, subdivision 5. A survivor who previously has commenced an administrative, court, or other action against the state or a municipality of the state or their employees seeking recovery from loss resulting from the catastrophe must agree to dismiss or otherwise withdraw the action before receiving compensation under this section.

The panel shall promptly forward to the commissioner of management and budget documentation of each settlement agreement that has been entered into under this section. Except as provided in section 3.7394, subdivision 4, paragraph (b), the commissioner of management and budget shall pay the agreed amount within 45 days after receiving the documentation and in the order in which the documentation from the panel was received.

(a) A survivor may elect not to file a claim with the panel or not to accept an offer of settlement from the panel. A survivor who elects not to file a claim with the panel or not to accept an offer of settlement has not waived any legal rights that may be asserted against the state or a municipality or their employees and may proceed with a claim in district court.

(b) If a survivor elects not to accept an offer of settlement, the state or a municipality or their employees may not use any data provided by the survivor to the panel in a subsequent legal proceeding. The state or a municipality or their employees may obtain information, including data provided to the panel, through discovery or other legal processes.

2008 c 288 s 4; 2009 c 4 s 1-3; 2009 c 86 art 1 s 2; 2009 c 101 art 2 s 109; 2010 c 382 s 1



Section 3.7394 Effect of Special Compensation Process; Relationship to Other Law

The establishment of the special compensation process under section 3.7393 and the emergency relief fund, and an offer of settlement or a settlement agreement, is not an admission of liability by the state or a municipality or their employees and does not establish a duty of the state, a municipality, or their employees to compensate survivors. The creation and funding of the compensation process under sections 3.7391 to 3.7395 or an offer of settlement or settlement agreement is not admissible in a judicial or administrative proceeding to establish liability or a legal duty.

Payments made under section 3.7393 or from the emergency relief fund are intended to supplement and be in addition to any payments required to be made by a third party under law or contract.

(a) Notwithstanding any statutory or common law or agreement to the contrary, a person who is not a third-party tortfeasor and who is required to make payments, including future payments, to a survivor may eliminate or reduce those payments as a result of compensation paid to the survivor under section 3.7393 or from the emergency relief fund only to the extent those payments represent damages for future losses for which the survivor received compensation under section 3.7393 or from the emergency relief fund. The obligation of any person other than the state to make payments to a survivor is primary as compared to any payment made or to be made under section 3.7393 or from the emergency relief fund. The persons referenced in and covered by this subdivision and subdivision 4 include, without limitation:

(1) reparation obligors, as defined in section 65B.43, subdivision 9, whether they are insurers or self-insurers;

(2) health plan companies, as defined in section 62Q.01, subdivision 4, including the Minnesota Comprehensive Health Association created under section 62E.10;

(3) insurance companies, as defined in section 60A.02, subdivision 4;

(4) self-insured pools of political subdivisions organized under section 471.617 or 471.981, including service cooperatives pools organized under section 123A.21;

(5) risk retention groups, as defined in section 60E.02, subdivision 12;

(6) joint self-insurance plans governed by chapter 60F;

(7) workers' compensation insurers and private self-insurers, as defined in section 79.01;

(8) the Minnesota Life and Health Insurance Guaranty Association governed by chapter 61B;

(9) the Minnesota Insurance Guaranty Association governed by chapter 60C;

(10) the Minnesota Joint Underwriting Association governed by chapter 62I;

(11) all insurers providing credit life, credit accident and health, and credit involuntary unemployment insurance under chapter 62B, but also including those coverages written in connection with real estate mortgage loans and those provided to borrowers at no additional cost;

(12) the Minnesota unemployment insurance program provided under chapter 268;

(13) coverage offered by the state under medical assistance, general assistance medical care, and MinnesotaCare; and

(14) any other plan providing health, life, disability income, or long-term care coverage.

(b) A third-party tortfeasor who is required to make payments, including future payments, to a survivor may not eliminate or reduce those payments as a result of compensation paid to a survivor under section 3.7393 or from the emergency relief fund or as a result of the survivor's release of claims against the state, a municipality, or their employees under section 3.7393.

(a) Notwithstanding any statutory or common law or agreement to the contrary, a person who pays benefits or compensation to or on behalf of a survivor does not have a subrogation or other right, including, but not limited to, any rights otherwise provided under sections 65B.53 and 176.061, to recover those benefits or compensation by making a claim against the state, a municipality or their employees, or by making a claim, or recovering from payments made, under section 3.7393 or from the emergency relief fund.

(b) Following a settlement agreement under section 3.7393, a person who believes that the state cannot constitutionally prohibit assertion of a subrogation or other claim described in paragraph (a) and who claims such a subrogation or other interest against the state, a municipality or their employees, or against the amount to be paid by the state under section 3.7393 or any payment made from the emergency relief fund has 40 days after the settlement agreement was entered into to provide notice to the state and the survivor of the person's intent to assert that interest, during which time the commissioner of management and budget must not make the payment under section 3.7393. The subrogation or other claim is waived if the notice is not provided by the deadline. If no notice is received by the deadline, the commissioner of management and budget shall make the payment. If a notice of claim is received, the commissioner shall withhold the payment until the person abandons or waives the subrogation or other claim.

(a) Notwithstanding any statutory or common law to the contrary, the state is entitled to recover from any third party, including an agent, contractor, or vendor retained by the state, any payments made from the emergency relief fund or under section 3.7393 to the extent the third party caused or contributed to the catastrophe. The state is entitled to be reimbursed regardless of whether the survivor is fully compensated.

(b) Notwithstanding any statutory or common law to the contrary, the state is subrogated to all potential claims against third-party tortfeasors of a survivor receiving payment from the emergency relief fund or under section 3.7393 to the extent the claims relate to, involve, or arise out of the catastrophe. The subrogation right of the state under this subdivision is limited to the amount paid to the survivor from the emergency relief fund and under section 3.7393. The rights of the state under this subdivision are in addition to other remedies, claims, and rights relating to the catastrophe that the state may have against other persons for the recovery of monetary or other relief.

(c) A survivor must notify the state if the survivor has been fully compensated by third parties for damages caused by the catastrophe. A survivor is fully compensated if payments made or required to be made to the survivor by a third-party tortfeasor under the terms of a settlement agreement or other agreement with the survivor or a final judgment in favor of the survivor concerning claims that relate to, involve, or arise out of the catastrophe are equal to or greater than the total damages incurred by the survivor as determined by the panel under section 3.7393, subdivision 10. The state is entitled to be reimbursed by a survivor only to the extent that these payments are greater than the total damages incurred by the survivor.

Payments made to survivors under section 3.7393 or from the emergency relief fund are not to be considered in calculating the $1,000,000 limit on tort claims in civil actions against the state arising out of the catastrophe for purposes of section 3.736, subdivision 4, clause (e), or a municipality arising out of the catastrophe for purposes of section 466.04, subdivision 1, clause (5).

2008 c 288 s 5; 2008 c 338 s 2; 2008 c 370 s 11; 2009 c 4 s 4; 2009 c 101 art 2 s 109



Section 3.7395 Public Assistance

Payments made to survivors under section 3.7393 or from the emergency relief fund shall not be counted as income, assets, or resources for purposes of eligibility for health care and maintenance programs under chapters 256B, 256D, 256J, and 256L. Survivors and their families who would otherwise be eligible for and enrolled in health care programs with federal funding shall be eligible for and enrolled in health care programs paid with state funding until and unless federal approval of this exclusion is granted. The commissioner of human services shall pursue the federal approval necessary to exclude these payments under federally funded health care programs.

For the purpose of medical assistance and MinnesotaCare, the Department of Human Services shall pay the federal financial participation for the portion of any payment that is required to be treated as primary to Medicaid.

2008 c 338 s 1; 2008 c 370 s 10



Section 3.74 Expired



Section 3.741 Expired



Section 3.742 Expired



Section 3.743 Expired



Section 3.744 Expired



Section 3.745 Expired



Section 3.746 Expired



Section 3.747 Expired



Section 3.748 Expired



Section 3.749 Legislative Claims; Filing Fee

A person filing a claim with the joint senate-house of representatives Subcommittee on Claims must pay a filing fee of $5. The money must be deposited by the clerk of the subcommittee in the state treasury and credited to the general fund. A claimant who is successful in obtaining an award from the subcommittee shall be reimbursed for the fee paid.

1994 c 620 s 1



Section 3.75 Repealed, 1969 c 1066 s 19 subd 2



Section 3.751 Contract Claims

When a controversy arises out of a contract for work, services, the delivery of goods, debt obligations of the state incurred under article XI of the Minnesota Constitution, or revenue obligations of a retirement fund incurred under section 356B.10 entered into by a state agency through established procedure, in respect to which controversy a party to the contract would be entitled to redress against the state in a court, if the state were suable, and no claim against the state has been made in a bill pending in the legislature for the same redress against it, the state waives immunity from suit in connection with the controversy and confers jurisdiction on the district court to determine it in the manner provided for civil actions in the district court. Only a party to the contract may bring action against the state.

No action shall be maintained unless it is commenced within 90 days after the plaintiff has been furnished by the state with a final estimate under the contract, or, at the election of the plaintiff, within six months after the work provided for under the contract is completed.

The action may be brought in the district court in the county where the cause of action or some part of it arose or in the district court in Ramsey County. The action shall be commenced by filing a complaint with the administrator of court and serving a summons and copy of the complaint upon the attorney general at the State Capitol. The state shall have 40 days from the date of the service to serve an answer upon the plaintiff. The action shall proceed in the district court as other actions at law.

An appeal from a final order or judgment in the action may be taken as in other civil cases.

This section does not apply to controversies arising out of a contract to construct or repair a state trunk highway.

1961 c 453 s 4; 1975 c 271 s 6; 1976 c 331 s 34; 1Sp1982 c 3 s 1; 1983 c 247 s 3; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1999 c 222 art 22 s 1; 2002 c 392 art 11 s 52



Section 3.752 Repealed, 1976 c 331 s 42



Section 3.753 Repealed, 1976 c 331 s 42



Section 3.754 Budget Requests; Property Improvement Claims

All state departments and agencies including the Board of Trustees of the Minnesota State Colleges and Universities shall include in their budget requests the amounts necessary to reimburse counties and municipalities for claims involving assessments for improvements benefiting state-owned property in their communities. Each department and agency shall pay the assessments when due or, if a department or agency feels that it was not fairly assessed, notify the chairs of the Committee on Finance of the senate and the Committee on Ways and Means of the house of representatives for a review of the assessment. Assessments on state-owned property under the control of the Board of Trustees of the Minnesota State Colleges and Universities are governed by section 135A.131. All agencies and departments should negotiate assessment costs with counties and municipalities prior to commencement of improvements benefiting state-owned property.

1973 c 349 s 2; 1974 c 557 s 14; 1975 c 321 s 2; 1988 c 469 art 1 s 1; 1994 c 620 s 2; 1996 c 395 s 18; 1997 c 183 art 3 s 38



Section 3.755 Damage by Escaping Inmates

The Department of Corrections and the Department of Human Services shall pay all claims involving property damage, not covered by insurance, resulting from actions of escaping inmates or runaway patients occurring while making their escape. The departments must verify the reasonableness of the amounts claimed. Upon the approval of the commissioner of human services or the commissioner of corrections as to the institutions under their respective control, the superintendent or chief executive officer of an institution may pay out of the current expense appropriation of the institution to an employee of the institution the amount of any property damage sustained by the employee, not in excess of $500, because of action of a patient or inmate of the institution.

1974 c 557 s 12; 1976 c 163 s 1; 1979 c 102 s 13; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 2005 c 128 s 2



Section 3.756 Misdemeanor

A person who knowingly and willfully presents, or attempts to present, a false or fraudulent claim; or a state officer who knowingly and willfully participates, or assists, in the preparation or presentation of a false or fraudulent claim is guilty of a misdemeanor. A state officer convicted of such an offense also forfeits office.

1957 c 899 s 19; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.76 Repealed, 1976 c 331 s 42



Section 3.761 Renumbered 15.471



Section 3.762 Renumbered 15.472



Section 3.763 Renumbered 15.473



Section 3.764 Renumbered 15.474



Section 3.765 Renumbered 15.475



Section 3.77 Repealed, 1976 c 331 s 42



Section 3.78 Repealed, 1976 c 331 s 42



Section 3.79 Repealed, 1976 c 331 s 42



Section 3.80 Repealed, 1976 c 331 s 42



Section 3.81 Repealed, 1976 c 331 s 42



Section 3.82 Repealed, 1976 c 331 s 42



Section 3.83 Repealed, 1976 c 331 s 42



Section 3.84 Renumbered 3.756



Section 3.841 Legislative Coordinating Commission

For purposes of sections 3.842 and 3.843, "commission" means the Legislative Coordinating Commission or a legislative commission or subcommittee established by the coordinating commission under section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under sections 3.842 and 3.843 or other law requiring action by the coordinating commission on matters relating to administrative rules.

1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1986 c 444; 1989 c 155 s 6; 1993 c 370 s 2; 1994 c 629 s 1; 1997 c 98 s 1



Section 3.842 Review of Rules by Commission or Committee

The commission shall promote adequate and proper rules by agencies and an understanding upon the part of the public respecting them.

The jurisdiction of the commission includes all rules as defined in section 14.02, subdivision 4. The commission also has jurisdiction of rules filed with the secretary of state in accordance with sections 14.38, subdivisions 5, 6, 7, 8, 9, and 11; 14.386; and 14.388.

The commission may periodically review statutory exemptions to the rulemaking provisions of this chapter.

The commission may hold public hearings to investigate complaints with respect to rules if it considers the complaints meritorious and worthy of attention. If the rules that are the subject of the public hearing were adopted without a rulemaking hearing, it may request the Office of Administrative Hearings to hold the public hearing and prepare a report summarizing the testimony received at the hearing. The Office of Administrative Hearings shall assess the costs of the public hearing to the agency whose rules are the subject of the hearing.

[Repealed, 1997 c 98 s 17]

(a) For purposes of this subdivision, "committee" means the house of representatives policy committee or senate policy committee with primary jurisdiction over state governmental operations. The commission or a committee may object to a rule as provided in this subdivision. If the commission or a committee objects to all or some portion of a rule because the commission or committee considers it to be beyond the procedural or substantive authority delegated to the agency, including a proposed rule submitted under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), the commission or committee may file that objection in the Office of the Secretary of State. The filed objection must contain a concise statement of the commission's or committee's reasons for its action. An objection to a proposed rule submitted by the commission or a committee under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), may not be filed before the rule is adopted.

(b) The secretary of state shall affix to each objection a certification of the date and time of its filing and as soon after the objection is filed as practicable shall transmit a certified copy of it to the agency issuing the rule in question and to the revisor of statutes. The secretary of state shall also maintain a permanent register open to public inspection of all objections by the commission or committee.

(c) The commission or committee shall publish and index an objection filed under this section in the next issue of the State Register. The revisor of statutes shall indicate the existence of the objection adjacent to the rule in question when that rule is published in Minnesota Rules.

(d) Within 14 days after the filing of an objection by the commission or committee to a rule, the issuing agency shall respond in writing to the objecting entity. After receipt of the response, the commission or committee may withdraw or modify its objection.

(e) After the filing of an objection by the commission or committee that is not subsequently withdrawn, the burden is upon the agency in any proceeding for judicial review or for enforcement of the rule to establish that the whole or portion of the rule objected to is valid.

(f) The failure of the commission or a committee to object to a rule is not an implied legislative authorization of its validity.

(g) In accordance with sections 14.44 and 14.45, the commission or a committee may petition for a declaratory judgment to determine the validity of a rule objected to by the commission or committee. The action must be started within two years after an objection is filed in the Office of the Secretary of State.

(h) The commission or a committee may intervene in litigation arising from agency action. For purposes of this paragraph, agency action means the whole or part of a rule, or the failure to issue a rule.

[Repealed, 1997 c 98 s 17]

[Repealed, 1997 c 98 s 17]

[Repealed, 1997 c 98 s 17]

1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1984 c 655 art 1 s 4; 1Sp1985 c 13 s 84; 1989 c 155 s 2,6; 1994 c 629 s 2,3; 1995 c 233 art 2 s 1-3; 1997 c 98 s 2,3; 2000 c 469 s 1



Section 3.843 Public Hearings by State Agencies

By a vote of a majority of its members, the commission may request any agency issuing rules to hold a public hearing in respect to recommendations made under section 3.842, including recommendations made by the commission to promote adequate and proper rules by that agency and recommendations contained in the commission's biennial report. The agency shall give notice as provided in section 14.14, subdivision 1, of a hearing under this section, to be conducted in accordance with sections 14.05 to 14.28. The hearing must be held not more than 60 days after receipt of the request or within any other longer time period specified by the commission in the request.

1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1989 c 155 s 6; 1995 c 233 art 2 s 56; 1997 c 98 s 4



Section 3.844 Repealed, 1997 c 98 s 17



Section 3.845 Repealed, 1997 c 98 s 17



Section 3.846 Repealed, 1995 c 233 art 2 s 57



Section 3.85 Legislative Commission on Pensions and Retirement

The Legislative Commission on Pensions and Retirement is created to study and investigate public retirement systems.

The commission shall make a continuing study and investigation of retirement benefit plans applicable to nonfederal government employees in this state. The powers and duties of the commission include, but are not limited to the following:

(a) studying retirement benefit plans applicable to nonfederal government employees in Minnesota, including federal plans available to the employees;

(b) making recommendations within the scope of its study, including attention to financing of the various pension funds and financing of accrued liabilities;

(c) considering all aspects of pension planning and operation and making recommendations designed to establish and maintain sound pension policy for all funds;

(d) filing a report at least biennially to each session of the legislature;

(e) analyzing each item of proposed pension and retirement legislation, including amendments to each, with particular reference to analysis of their cost, actuarial soundness, and adherence to sound pension policy, and reporting its findings to the legislature;

(f) creating and maintaining a library for reference concerning pension and retirement matters, including information about laws and systems in other states; and

(g) studying, analyzing, and preparing reports in regard to subjects certified to the commission for study.

The commission consists of five members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration and five members of the house of representatives appointed by the speaker. Members shall be appointed at the commencement of each regular session of the legislature for a two-year term beginning January 16 of the first year of the regular session. Members continue to serve until their successors are appointed. Vacancies that occur while the legislature is in session shall be filled like regular appointments. If the legislature is not in session, senate vacancies shall be filled by the last Subcommittee on Committees of the senate Committee on Rules and Administration or other appointing authority designated by the senate rules, and house of representatives vacancies shall be filled by the last speaker of the house, or if the speaker is not available, by the last chair of the house of representatives Rules Committee.

The commission shall maintain an office in the Capitol group of buildings in space which the commissioner of administration shall provide. The commission shall hold meetings at the times and places it may designate. It shall select a chair, a vice-chair, and other officers from its membership as it deems necessary.

The commission may employ professional and technical assistants as it deems necessary to perform the duties prescribed in this section.

The commission may request information from any state officer or agency or public pension fund or plan as defined in section 356.63, paragraph (b), including a volunteer firefighters' relief association to which sections 69.771 to 69.776 apply, to assist it to carry out the terms of this section. The officer, agency, or public pension fund or plan shall promptly furnish any data requested.

[Repealed, 1996 c 310 s 1]

The members of the commission and its assistants shall be reimbursed for all expenses actually and necessarily incurred in the performance of their duties. Reimbursement for expenses incurred shall be made under the rules governing state employees.

Expenses of the commission shall be approved by the chair or another member as the rules of the commission provide. The expenses shall then be paid like other state expenses. A general summary or statement of expenses incurred by the commission and paid shall be made to the legislature by November 15 of each even-numbered year.

The commission shall adopt standards prescribing specific detailed methods to calculate, evaluate, and display current and proposed law liabilities, costs, and actuarial equivalents of all public employee pension plans in Minnesota. These standards shall be consistent with chapter 356 and be updated annually. The standards must not contain a valuation requirement that is inconsistent with generally accepted accounting principles applicable to government pension plans.

[Repealed, 2004 c 223 s 11]

[Repealed, 2004 c 223 s 11]

1967 c 549 s 1-6; 1969 c 399 s 1; 1971 c 818 s 1,2; 1974 c 406 s 53; 1975 c 271 s 6; 1981 c 224 s 1; 1984 c 564 s 1,2; 1Sp1985 c 7 s 1,2,35; 1Sp1985 c 13 s 65; 1986 c 359 s 1; 1986 c 444; 1987 c 259 s 1; 1987 c 404 s 62; 1988 c 469 art 1 s 1; 1991 c 269 art 3 s 1; 1995 c 248 art 2 s 3; 1995 c 254 art 1 s 36; 1997 c 202 art 2 s 5; 1997 c 233 art 1 s 1,2; 1998 c 390 art 8 s 1; 1999 c 222 art 2 s 1,2; art 4 s 1; art 20 s 1; 2000 c 461 art 1 s 1; 2001 c 7 s 1; 1Sp2001 c 10 art 2 s 8; 2003 c 2 art 1 s 1; 2007 c 134 art 11 s 1



Section 3.855 Employee Relations

[Repealed, 1995 c 248 art 2 s 8]

"Commission" means the Legislative Coordinating Commission or a legislative commission established by the coordinating commission, as provided in section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under this section or other law requiring action by the coordinating commission on matters of public employment or compensation.

(a) The commissioner of management and budget shall regularly advise the commission on the progress of collective bargaining activities with state employees under the state Public Employment Labor Relations Act. During negotiations, the commission may make recommendations to the commissioner as it deems appropriate but no recommendation shall impose any obligation or grant any right or privilege to the parties.

(b) The commissioner shall submit to the chair of the commission any negotiated collective bargaining agreements, arbitration awards, compensation plans, or salaries for legislative approval or disapproval. Negotiated agreements shall be submitted within five days of the date of approval by the commissioner or the date of approval by the affected state employees, whichever occurs later. Arbitration awards shall be submitted within five days of their receipt by the commissioner. If the commission disapproves a collective bargaining agreement, award, compensation plan, or salary, the commission shall specify in writing to the parties those portions with which it disagrees and its reasons. If the commission approves a collective bargaining agreement, award, compensation plan, or salary, it shall submit the matter to the legislature to be accepted or rejected under this section.

(c) When the legislature is not in session, the commission may give interim approval to a negotiated collective bargaining agreement, salary, compensation plan, or arbitration award. When the legislature is not in session, failure of the commission to disapprove a collective bargaining agreement or arbitration award within 30 days constitutes approval. The commission shall submit the negotiated collective bargaining agreements, salaries, compensation plans, or arbitration awards for which it has provided approval to the entire legislature for ratification at a special legislative session called to consider them or at its next regular legislative session as provided in this section. Approval or disapproval by the commission is not binding on the legislature.

(d) When the legislature is not in session, the proposed collective bargaining agreement, arbitration decision, salary, or compensation plan must be implemented upon its approval by the commission, and state employees covered by the proposed agreement or arbitration decision do not have the right to strike while the interim approval is in effect. Wages and economic fringe benefit increases provided for in the agreement or arbitration decision paid in accordance with the interim approval by the commission are not affected, but the wages or benefit increases must cease to be paid or provided effective upon the rejection of the agreement, arbitration decision, salary, or compensation plan, or upon adjournment of the legislature without acting on it.

The commission shall also:

(1) review and approve, reject, or modify a plan for compensation and terms and conditions of employment prepared and submitted by the commissioner of management and budget under section 43A.18, subdivision 2, covering all state employees who are not represented by an exclusive bargaining representative and whose compensation is not provided for by chapter 43A or other law;

(2) review and approve, reject, or modify a plan for total compensation and terms and conditions of employment for employees in positions identified as being managerial under section 43A.18, subdivision 3, whose salaries and benefits are not otherwise provided for in law or other plans established under chapter 43A;

(3) review and approve, reject, or modify recommendations for salaries submitted by the governor or other appointing authority under section 15A.0815, subdivision 5, covering agency head positions listed in section 15A.0815;

(4) review and approve, reject, or modify recommendations for salaries of officials of higher education systems under section 15A.081, subdivisions 7b and 7c;

(5) review and approve, reject, or modify plans for compensation, terms, and conditions of employment proposed under section 43A.18, subdivisions 3a and 4; and

(6) review and approve, reject, or modify the plan for compensation, terms, and conditions of employment of classified employees in the office of the legislative auditor under section 3.971, subdivision 2.

The commission shall:

(1) continually monitor the state's civil service system provided for in chapter 43A, rules of the commissioner of management and budget, and the collective bargaining process provided for in chapter 179A, as applied to state employees;

(2) research and analyze the need for improvements in those statutory sections;

(3) adopt rules consistent with this section relating to the scheduling and conduct of commission business and other organizational and procedural matters;

(4) perform other related functions delegated to it by the legislature; and

(5) adopt changes, as necessary, to the uniform collective bargaining agreement settlement document developed under section 179A.07, subdivision 7. Any modifications to the form approved by the commission must be submitted to the legislature in the same manner as compensation plans under subdivision 3.

1979 c 332 art 1 s 2; 1980 c 617 s 1; 1981 c 314 s 1; 1982 c 560 s 1; 1983 c 299 s 2; 1984 c 462 s 27; 1986 c 444; 1988 c 469 art 1 s 1; 1993 c 4 s 3; 1994 c 560 art 2 s 1-3; 1995 c 239 s 1; 1995 c 248 art 2 s 4; 1996 c 425 s 1; 1997 c 156 s 1; 2Sp1997 c 3 s 1; 1Sp2001 c 10 art 2 s 9; 2008 c 194 s 1; 2008 c 204 s 42; 2009 c 101 art 2 s 109



Section 3.86 Repealed, 1983 c 301 s 235



Section 3.861 Repealed, 1995 c 248 art 2 s 8



Section 3.862 Repealed, 1994 c 587 art 3 s 21



Section 3.8625 Expired



Section 3.863 Repealed, 1995 c 248 art 2 s 8



Section 3.864 Repealed, 1995 c 248 art 2 s 8



Section 3.865 Repealed, 1991 c 265 art 8 s 20



Section 3.866 Repealed, 1991 c 265 art 8 s 20



Section 3.87 Repealed, 1974 c 470 s 43



Section 3.873 Repealed, 1999 c 86 art 1 s 83



Section 3.875 Repealed, 1Sp1985 c 13 s 66 subd 8



Section 3.88 Repealed, 1974 c 470 s 43



Section 3.881 Repealed, 1995 c 248 art 2 s 8



Section 3.882 Repealed, 1995 c 248 art 2 s 8



Section 3.884 Repealed, 2007 c 133 art 2 s 13



Section 3.8841 Legislative Commission on Metropolitan Government

The Legislative Commission on Metropolitan Government is established to oversee the Metropolitan Council's operating and capital budgets, work program, and capital improvement program.

The commission consists of four senators appointed by the senate Subcommittee on Committees of the Committee on Rules and Administration, three senators appointed by the senate minority leader, four state representatives appointed by the speaker of the house, and three state representatives appointed by the house minority leader. All members must reside in or represent a portion of the seven-county metropolitan area. The appointing authorities must ensure balanced geographic representation. Each appointing authority must make appointments as soon as possible after the opening of the next regular session of the legislature in each odd-numbered year.

Members of the commission serve for a two-year term beginning upon appointment and expiring upon appointment of a successor after the opening of the next regular session of the legislature in the odd-numbered year. A vacancy in the membership of the commission must be filled for the unexpired term in a manner that will preserve the representation established by this section.

The commission must meet as soon as practicable after members are appointed in each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is elected. The chair must alternate biennially between the senate and the house of representatives.

Members serve without compensation but may be reimbursed for their reasonable expenses as members of the legislature.

Legislative staff must provide administrative and research assistance to the commission.

The commission meets at the call of the chair. If there is a quorum, the commission may take action by a simple majority vote of commission members present.

The commission must monitor, review, and make recommendations to the Metropolitan Council and to the legislature for the following calendar year on:

(1) the tax rate and dollar amount of the Metropolitan Council's property tax levies and any proposed increases in the rate or dollar amount of tax;

(2) any request for an increase in the debt of the Metropolitan Council;

(3) the overall work and role of the Metropolitan Council;

(4) the Metropolitan Council's proposed operating and capital budgets, work program, and capital improvement program; and

(5) the Metropolitan Council's implementation of the operating and capital budgets, work program, and capital improvement program.

The commission must monitor appointments to the Metropolitan Council and may make recommendations on appointments to the nominating committee under section 473.123, subdivision 3, or to the governor before the governor makes the appointments. The commission may also make recommendations to the senate before appointments are presented to the senate for its advice and consent.

1Sp2001 c 10 art 2 s 13



Section 3.885 Legislative Commission on Planning and Fiscal Policy

The Legislative Commission on Planning and Fiscal Policy consists of nine members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration and nine members of the house of representatives appointed by the speaker. Vacancies on the commission are filled in the same manner as original appointments. The commission shall elect a chair and a vice-chair from among its members. The chair alternates between a member of the senate and a member of the house of representatives in January of each odd-numbered year.

[Repealed, 1995 c 248 art 2 s 8]

Members of the commission are compensated as provided by section 3.101.

[Repealed, 1995 c 248 art 2 s 8]

All departments, agencies, and education institutions of the executive and judicial branches must comply with a request of the commission for information, data, estimates, and statistics on the funding revenue operations, and other affairs of the department, agency, or education institution. The commissioner of management and budget and the commissioner of revenue shall provide the commission with full and free access to information, data, estimates, and statistics in the possession of the Management and Budget and Revenue Departments on the state budget, revenue, expenditures, and tax expenditures.

(a) The commission shall:

(1) provide the legislature with research and analysis of current and projected state revenue, state expenditures, and state tax expenditures;

(2) provide the legislature with a report analyzing the governor's proposed levels of revenue and expenditures for biennial budgets submitted under section 16A.11 as well as other supplemental budget submittals to the legislature by the governor;

(3) provide an analysis of the impact of the governor's proposed revenue and expenditure plans for the next biennium;

(4) conduct research on matters of economic and fiscal policy and report to the legislature on the result of the research;

(5) provide economic reports and studies on the state of the state's economy, including trends and forecasts for consideration by the legislature;

(6) conduct budget and tax studies and provide general fiscal and budgetary information;

(7) review and make recommendations on the operation of state programs in order to appraise the implementation of state laws regarding the expenditure of funds and to recommend means of improving their efficiency;

(8) recommend to the legislature changes in the mix of revenue sources for programs, in the percentage of state expenditures devoted to major programs, and in the role of the legislature in overseeing state government expenditures and revenue projections;

(9) make a continuing study and investigation of the building needs of the government of the state of Minnesota, including, but not limited to the following: the current and future requirements of new buildings, the maintenance of existing buildings, rehabilitating and remodeling of old buildings, the planning for administrative offices, and the exploring of methods of financing building and related costs; and

(10) conduct a continuing study of state-local finance, analyzing and making recommendations to the legislature on issues including levels of state support for political subdivisions, basic levels of local need, balances of local revenues and options, relationship of local taxes to individuals' ability to pay, and financial reporting by political subdivisions. In conducting this study, the commission shall consult with the governor, the staff of executive branch agencies, and the governor's Advisory Commission on State-Local Relations.

(b) In performing its duties under paragraph (a), the commission shall consider, among other things:

(1) the relative dependence on state tax revenues, federal funds, and user fees to support state-funded programs, and whether the existing mix of revenue sources is appropriate, given the purposes of the programs;

(2) the relative percentages of state expenditures that are devoted to major programs such as education, assistance to local government, aid to individuals, state agencies and institutions, and debt service; and

(3) the role of the legislature in overseeing state government expenditures, including legislative appropriation of money from the general fund, legislative appropriation of money from funds other than the general fund, state agency receipt of money into revolving and other dedicated funds and expenditure of money from these funds, and state agency expenditure of federal funds.

(c) The commission's recommendations must consider the long-term needs of the state. The recommendations must not duplicate work done by standing committees of the senate and house of representatives.

The commission shall report to the legislature on its activities and recommendations by January 15 of each odd-numbered year.

The commission shall provide the public with printed and electronic copies of reports and information for the legislature. Copies must be provided at the actual cost of furnishing each copy.

[Repealed, 1995 c 248 art 2 s 8]

[Repealed, 1995 c 248 art 2 s 8]

[Repealed, 1995 c 248 art 2 s 8]

[Repealed, 1990 c 604 art 10 s 32]

The commission must form a Subcommittee on Government Accountability under section 3.3056 to review recommendations from the commissioner of management and budget under section 16A.10, subdivision 1c, and to review recommendations from the commissioners of management and budget and administration on how to improve the use of Minnesota Milestones and other statewide goals and indicators in state planning and budget documents. The subcommittee shall consider testimony from representatives from the following organizations and agencies: (1) nonprofit organizations involved in the preparation of Minnesota Milestones; (2) the University of Minnesota and other higher education institutions; (3) the Department of Management and Budget and other state agencies; and (4) other legislators. The subcommittee shall report to the commission by February 1 of each odd-numbered year with long-range recommendations for the further implementation and uses of Minnesota Milestones and other government accountability improvements.

1987 c 404 s 63; 1988 c 469 art 1 s 1; 1988 c 686 art 1 s 32; 1989 c 155 s 6; 1Sp1989 c 1 art 1 s 4-9; 1990 c 604 art 10 s 1,2; 1991 c 345 art 2 s 5,6; 1Sp2003 c 1 art 2 s 1; 2008 c 204 s 42; 2008 c 318 art 1 s 1; 2009 c 101 art 2 s 109



Section 3.8851 Legislative Energy Commission

(a) There is established a Legislative Energy Commission to study and to make recommendations for legislation concerning issues related to its duties under subdivision 3.

(b) The commission consists of:

(1) ten members of the house of representatives appointed by the speaker of the house, four of whom must be from the minority caucus, and including the chair of the committee with primary jurisdiction over energy policy; the chair or another member of each of the committees with primary jurisdiction over environmental policy, agricultural policy, and transportation policy; and a legislator who is a member of the NextGen Energy Board; and

(2) ten members of the senate to be appointed by the Subcommittee on Committees, four of whom must be from the minority caucus, and including the chair of the committee with primary jurisdiction over energy policy; the chair or another member of each of the committees with primary jurisdiction over environmental policy, agricultural policy, and transportation policy; and a legislator who is a member of the NextGen Energy Board.

(c) The commission may employ full-time and part-time staff, contract for consulting services, and may reimburse the expenses of persons requested to assist it in its duties. The director of the Legislative Coordinating Commission shall assist the commission in administrative matters. The commission shall elect cochairs, one member of the house of representatives and one member of the senate from among the committee and subcommittee chairs named to the commission. The commission members from the house of representatives shall elect the house of representatives cochair, and the commission members from the senate shall elect the senate cochair.

The commission may establish subcommittees as necessary to perform its duties.

(a) The commission shall continuously evaluate the energy policies of this state and the degree to which they promote an environmentally and economically sustainable energy future. The commission shall monitor the state's progress in achieving its goals to develop renewable sources of electric energy under section 216B.1691, subdivision 2a, and the progress of energy-related sectors in reducing greenhouse gas emissions under the state's greenhouse gas emissions-reductions goals established in section 216H.02, subdivision 1. The commission may review proposed energy legislation and may recommend legislation. The commission shall when feasible solicit and consider public testimony regarding the economic, environmental, and social implications of state energy plans and policies. Notwithstanding any other law to the contrary the commission's evaluations and reviews under this subdivision shall include new and existing technologies for nuclear power.

(b) The commission may study, analyze, hold hearings, and make legislative recommendations regarding the following issues:

(1) the generation, transmission, and distribution of electricity;

(2) the reduction of greenhouse gas emissions;

(3) the conservation of energy;

(4) alternative energy sources available to replace dwindling fossil fuel and other nonrenewable fuel sources;

(5) the development of renewable energy supplies;

(6) the economic development potential associated with issues described in clauses (1) to (5); and

(7) other energy-related subjects the commission finds significant.

The public utility that owns the Prairie Island and Monticello nuclear generation facilities shall update the reports required under section 116C.772, subdivisions 3 to 5, and shall submit those updates periodically to the Public Utilities Commission with the utility's resource plan filing under section 216B.2422 and to the commission.

The commission may issue a subpoena under section 3.153 to any person for production of information held by that person that is relevant to the work of the commission.

A state agency shall reply promptly to a request for data from the commission, subject to the requirements of chapter 13 and section 15.17.

(a) Upon request by the cochairs of the commission, the commissioner of commerce shall assess the amount requested for the operation of the commission, not to exceed $250,000 in a fiscal year, from the following sources:

(1) 50 percent of the assessment must come from all public utilities, municipal utilities, electric cooperative associations, generation and transmission cooperative electric associations, and municipal power agencies providing electric or natural gas services in Minnesota; and

(2) 50 percent of the assessment must come from all bulk terminals located in this state from which petroleum products and liquid petroleum gas are dispensed.

(b) The commissioner of commerce shall apportion the assessment amount requested among the entities in paragraph (a), clause (1), in proportion to their respective gross operating revenues from energy sold within the state during the most recent calendar year.

(c) The commissioner of commerce shall apportion the assessment amount requested equally among the referenced entities in paragraph (a), clause (2).

(d) The entities in paragraph (a), clause (1), must provide information to the commissioner of commerce to allow for calculation of the assessment.

(e) The assessments under this subdivision are in addition to assessments made under section 216B.62. The amount assessed under this section must be deposited in the Legislative Energy Commission account in the special revenue fund. Funds in the Legislative Energy Commission account are appropriated to the director of the Legislative Coordinating Commission for the purposes of this section, and are available until expended. Utilities selling gas and electric service at retail must be assessed and billed in accordance with the procedures provided in section 216B.62, to the extent that these procedures do not conflict with this subdivision.

1994 c 641 art 5 s 1; 1995 c 4 s 1; 1995 c 248 art 2 s 5; 1996 c 266 s 1; 1997 c 191 art 1 s 6,7; 1998 c 380 s 1; 1999 c 19 s 1; 2000 c 436 s 1; 2001 c 212 art 8 s 8,9; 1Sp2001 c 4 art 6 s 50; 1Sp2003 c 11 art 3 s 6-9; 2007 c 57 art 2 s 24-26; 2007 c 136 art 3 s 2; 2008 c 296 art 1 s 14,34; 2010 c 361 art 5 s 1



Section 3.887 Repealed, 1989 c 326 art 2 s 1



Section 3.89 Repealed, 1974 c 470 s 43



Section 3.90 Repealed, 1974 c 470 s 43



Section 3.91 Repealed, 1974 c 470 s 43



Section 3.92 Repealed, 1974 c 470 s 43



Section 3.921 Standing Committees As Interim Study Committees

Each standing committee or subcommittee of the senate and house of representatives is continued during the intervals between sessions of the legislature to make studies and investigations within its general jurisdiction, as directed by the Committee on Rules and Administration of the senate and the Committee on Rules and Legislative Administration of the house of representatives, or by resolution or law.

Vacancies in a committee or subcommittee during the intervals shall be filled by the last elected speaker of the house for house of representatives committees and by the last elected senate committee on committees for senate committees.

A standing committee of the senate that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the senate Committee on Rules and Administration for its approval. The money must not be spent by the standing committee without prior approval of the senate Committee on Rules and Administration. A standing committee of the house of representatives that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the Rules and Legislative Administration Committee of the house of representatives for its approval. The money must not be spent by the standing committee without prior approval of the Rules and Legislative Administration Committee of the house of representatives.

The expenses of a committee shall be paid upon the certification to the commissioner of management and budget of their amount. Payment of the expenses is directed from any direct appropriation for them to the legislature or either branch of it.

1963 c 887 s 1; 1973 c 492 s 14; 1973 c 720 s 69; 1988 c 469 art 1 s 1; 2009 c 101 art 2 s 109



Section 3.922 Indian Affairs Council

The state Indian Affairs Council is created to consist of the following members:

(1) one member of each of the following federally recognized tribes, designated by the elected tribal president or chairperson of the governing bodies of:

the Fond du Lac Band;

the Grand Portage Band;

the Mille Lacs Band;

the White Earth Band;

the Bois Forte (Nett Lake) Band;

the Leech Lake Band;

the Red Lake Nation;

the Upper Sioux Community;

the Lower Sioux Community;

the Shakopee-Mdewankanton Sioux Community;

the Prairie Island Mdewakanton Dakota Community;

(2) a member of the governor's official staff designated by the governor;

the commissioner of education;

the commissioner of human services;

the commissioner of natural resources;

the commissioner of human rights;

the commissioner of employment and economic development;

the commissioner of corrections;

the commissioner of the Minnesota Housing Finance Agency;

the commissioner of Iron Range resources and rehabilitation;

the commissioner of health;

the commissioner of transportation;

the commissioner of veterans affairs;

the commissioner of administration;

Each of the commissioners listed in this clause may designate a staff member to serve on the council instead of the commissioner;

(3) two members of the house of representatives, appointed by the speaker; and

(4) two members of the senate, appointed by its Subcommittee on Committees.

Members appointed to represent the house of representatives or the senate shall no longer serve on the council when they are no longer members of the bodies which they represent and their offices shall be vacant. A member who is a designee of a tribal president or chairperson shall cease to be a member at the end of the term of the designating tribal president or chairperson. Only members of the council designated under clause (1) shall vote.

[Repealed by amendment, 2007 c 130 s 1]

Compensation of members appointed under subdivision 1, clause (1), is as provided in section 15.0575. Because the council performs functions that are not purely advisory, the expiration dates provided in section 15.059 do not apply. Expenses of the council must be approved by two of any three members of the council designated by the council and then be paid in the same manner as other state expenses. The chair shall inform the commissioner of management and budget in writing of the names of the persons authorized to approve expenses.

Meetings may be called by the chair or at the written request of five members of the council. A majority of the voting members of the council is a quorum.

The council shall annually elect a chair and other officers as it may deem necessary. The chair may appoint subcommittees necessary to fulfill the duties of the council. It shall also employ and prescribe the duties of employees and agents as it deems necessary at the direction of elected tribal leaders. The compensation of the executive director of the council is as provided by section 43A.18. All employees are in the unclassified service. Appropriations and other funds of the council are subject to chapter 16C. The council may contract in its own name. Contracts must be approved by a majority of the members of the council with the approval of elected tribal leaders and executed by the chair and the executive director. The council may apply for, receive, and spend in its own name, grants and gifts of money consistent with the powers and duties specified in this section. The council shall maintain its primary office in Bemidji. It shall also maintain personnel and office space in St. Paul.

The primary duties of the council are to:

(1) analyze and make recommendations to tribal elected leaders and to members of the legislature and the governor on legislation and information on programs, proposals, and projects of importance to tribal governments and nontribal Indian organizations;

(2) assist in establishing Indian advisory councils in cooperation with state agencies that deliver services to the federally recognized tribes in Minnesota and the urban Indian communities;

(3) assist state agencies in defining what groups, organizations, committees, councils, or individuals are eligible for delivery of their respective services;

(4) assist in ensuring the provision of resources and the delivery of services to the federally recognized tribes in Minnesota and the urban Indian communities;

(5) recommend to tribal governments and the state government the means to enhance the delivery of services to the members of federally recognized tribes in Minnesota by local, state, and national units of government;

(6) assist state agencies in implementing and updating studies of services delivered to the federally recognized tribes in Minnesota and urban Indian communities;

(7) provide, for the benefit of all levels of state government, a continuing liaison between state governmental bodies and elected tribal leaders;

(8) interact with private organizations involved with Indian people that develop and implement programs to assist Indian people, when such programs may affect state agencies and departments;

(9) develop educational programs, community organization programs, leadership development programs, motivational programs, and business development programs for Indian persons who have been, are, or may be subject to prejudice and discrimination;

(10) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations to elected tribal leaders on the out-of-home placement of Indian children; and

(11) prepare a proposed agenda for the annual summit of elected tribal leaders, legislative leaders, and the governor.

In carrying out these objectives and to ascertain the needs of members of federally recognized tribes in Minnesota and urban Indian community members, the council shall have the right to confer with state officials and other governmental units and have access to records as necessary to obtain needed information. The council also shall have the right to call upon various state departments for technical advice and service as needed to fulfill its purposes.

An advisory board on urban Indians shall advise the council on the unique problems and concerns of Minnesota Indians who reside in urban areas of the state. The board must be appointed by the council at the direction of the elected tribal leadership and consist of six Indians residing in the vicinity of Minneapolis, St. Paul, Bemidji, and Duluth. At least one member of the board must be a resident of each city. The terms, compensation, and removal of members are as provided in section 15.059, but the expiration dates provided in that section do not apply.

[Repealed, 1997 c 7 art 2 s 67]

Notwithstanding other law, the council does not have authority to adopt, amend, or repeal rules or to adjudicate contested cases or appeals. Rules adopted before July 1, 2001, may continue in effect until amended or repealed by law.

1963 c 888 s 2 subd 2-4,6-8; 1965 c 888 s 7 subd 1,3; 1967 c 299 s 9; Ex1967 c 55 s 1,2; 1969 c 540 s 3; 1969 c 975 s 17; 1969 c 1005 s 1,2; 1969 c 1129 art 3 s 1; 1974 c 539 s 1; 1975 c 54 s 1; 1975 c 271 s 6; 1976 c 314 s 1; 1980 c 374 s 1; 1981 c 356 s 68; 1983 c 260 s 1; 1983 c 289 s 115 subd 1; 1983 c 299 s 3; 1983 c 301 s 59; 1984 c 654 art 5 s 58; 1986 c 344 s 1; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 375 s 1; 1988 c 469 art 1 s 1; 1988 c 629 s 1,2; 1988 c 689 art 2 s 1; 1991 c 292 art 3 s 1,2; 1Sp1995 c 3 art 16 s 13; 1996 c 420 s 1,2; 1998 c 386 art 2 s 4; 1999 c 139 art 4 s 2; 2001 c 88 s 1; 1Sp2001 c 4 art 2 s 1; 2003 c 130 s 12; 1Sp2003 c 4 s 1; 2004 c 206 s 1; 2006 c 234 s 1; 2007 c 130 s 1; 2009 c 101 art 2 s 109



Section 3.9221 Indian Tribes; Compacts to Be Negotiated

For purposes of this section, "act" means the Indian Gaming Regulatory Act, Public Law 100-497, and future amendments to it.

The governor or the governor's designated representatives shall, pursuant to section 11 of the act, negotiate in good faith a tribal-state compact regulating the conduct of class III gambling, as defined in section 4 of the act, on Indian lands of a tribe requesting negotiations. The agreement may include any provision authorized under section 11(d)(3)(C) of the act. The attorney general is the legal counsel for the governor or the governor's representatives in regard to negotiating a compact under this section. If the governor appoints designees to negotiate under this subdivision, the designees must include at least two members of the senate and two members of the house of representatives, two of whom must be the chairs of the senate and house of representatives standing committees with jurisdiction over gambling policy.

(a) In the case of negotiations undertaken pursuant to a request for negotiations received before April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after April 20, 1989.

(b) In the case of negotiations undertaken pursuant to a request for negotiations received after April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after receipt of the request by the governor.

A compact agreed to on behalf of the state under this section must contain:

(1) a provision recognizing the right of each party to the agreement, including the legislature by joint resolution, to request that the agreement be renegotiated or replaced by a new compact, and providing the terms under which either party, including the legislature, can request a renegotiation or the negotiation of a new compact; and

(2) a provision that in the event of a request for a renegotiation or a new compact the existing compact will remain in effect until renegotiated or replaced.

The governor, the attorney general, and the governor's designated representatives shall report to the house of representatives and senate committees having jurisdiction over gambling regulation annually. This report shall contain information on compacts negotiated, and an outline of prospective negotiations.

1989 c 44 s 1; 1991 c 336 art 2 s 1; 1994 c 633 art 7 s 1,2



Section 3.9222 Repealed, 2005 c 156 art 2 s 52



Section 3.9223 Council on Affairs of Chicano/latino People

The state Council on Affairs of Chicano/Latino People consists of 11 members appointed by the governor, including eight members representing each of the state's congressional districts and three members appointed at large. The demographic composition of the council members must accurately reflect the demographic composition of Minnesota's Chicano/Latino community, including migrant workers, as determined by the state demographer. Membership, terms, compensation, removal of members, and filling of vacancies are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

For purposes of subdivisions 3 to 7, the term "Chicano/Latino person" means a person who was born in, or whose ancestors are from, Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Peru, Panama, Paraguay, Puerto Rico, Uruguay, or Venezuela.

The council shall:

(1) advise the governor and the legislature on the nature of the issues confronting Chicano/Latino people in this state, including the unique problems encountered by Chicano/Latino migrant agricultural workers;

(2) advise the governor and the legislature on statutes or rules necessary to ensure Chicano/Latino people access to benefits and services provided to people in this state;

(3) recommend to the governor and the legislature legislation to improve the economic and social condition of Chicano/Latino people in this state;

(4) serve as a conduit to state government for organizations of Chicano/Latino people in the state;

(5) serve as a referral agency to assist Chicano/Latino people to secure access to state agencies and programs;

(6) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Chicano/Latino people of this state;

(7) perform or contract for the performance of studies designed to suggest solutions to problems of Chicano/Latino people in the areas of education, employment, human rights, health, housing, social welfare, and other related programs;

(8) implement programs designed to solve problems of Chicano/Latino people when authorized by other statute, rule, or order; and

(9) publicize the accomplishments of Chicano/Latino people and their contributions to this state.

All applications for the receipt of federal money and proposed rules of a state agency that will have their primary effect on Chicano/Latino people must be submitted to the council for review and recommendation at least 15 days before submission to a federal agency or initial publication in the State Register.

The council may contract in its own name. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in this section.

The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Chicano/Latino people. The council may delegate to the executive director powers and duties under this section that do not require council approval. The executive director and council staff serve in the unclassified service. The executive director may be removed at any time by a majority vote of the entire council. The executive director shall recommend to the council the appropriate staffing necessary to carry out its duties. The commissioner of administration shall provide the council with necessary administrative services.

Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Chicano/Latino people, and list the specific objectives that the council seeks to attain during the next biennium.

1978 c 510 s 1-7; 1981 c 356 s 374,375; 1983 c 260 s 2; 1983 c 305 s 2; 1Sp1985 c 13 s 67; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 3; 1988 c 686 art 1 s 33; 1988 c 689 art 2 s 2; 1991 c 292 art 3 s 3; 1996 c 420 s 3



Section 3.9225 Council on Black Minnesotans

A state Council on Black Minnesotans consists of 13 members appointed by the governor. The members of the council must be broadly representative of the Black community of the state and include at least five males and at least five females. One member of the council must be a person whose ethnic heritage is from West Africa, and one member of the council must be a person whose ethnic heritage is from East Africa. Membership terms, compensation, removal of members, and filling of vacancies for nonlegislative members are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the Subcommittee on Committees of the Committee on Rules and Administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

For the purpose of this section:

(1) "Black" describes persons who consider themselves as having origin in any of the Black racial groups of Africa;

(2) "East Africa" means the eastern region of the continent of Africa, comprising areas occupied by the countries of Burundi, Kenya, Rwanda, Tanzania, Uganda, and Somalia; and

(3) "West Africa" means the western region of the continent of Africa comprising areas occupied by the countries of Mauritania, Senegal, The Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Burkina Faso, and those parts of Mali and Niger south of the Sahara.

The council shall:

(a) advise the governor and the legislature on the nature of the issues confronting Black people in this state;

(b) advise the governor and the legislature on statutes or rules necessary to ensure that Black people have access to benefits and services provided to people in this state;

(c) recommend to the governor and the legislature any revisions in the state's affirmative action program and other steps that are necessary to eliminate underutilization of Blacks in the state's work force;

(d) recommend to the governor and the legislature legislation to improve the economic and social condition of Black people in this state;

(e) serve as a conduit to state government for organizations of Black people in the state;

(f) serve as a referral agency to assist Black people to secure access to state agencies and programs;

(g) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Black people of this state;

(h) perform or contract for the performance of studies designed to suggest solutions to problems of Black people in the areas of education, employment, human rights, health, housing, social welfare, and other related areas;

(i) implement programs designed to solve problems of Black people when authorized by other statute, rule, or order;

(j) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations on the out-of-home placement of Black children. Recommendations must be presented to the commissioner and the legislature by February 1, 1990; November 1, 1990; and November 1 of each year thereafter; and

(k) publicize the accomplishments of Black people and their contributions to this state.

All applications by a state department or agency for the receipt of federal funds which will have their primary effect on Black Minnesotans shall be submitted to the council for review and recommendation at least 30 days before submission to a federal agency.

(a) The council may contract in its own name, but no money shall be accepted or received as a loan nor indebtedness incurred except as otherwise provided by law. Contracts shall be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in subdivisions 1 to 7.

(b) The council may solicit and accept payments for advertising, use of exhibition space, or commemorative videos or other items in connection with publications, events, media productions, and informational programs that are sponsored by the council. These revenues must be deposited in an account in the special revenue fund and are appropriated to the council to defray costs of publications, events, media productions, or informational programs consistent with the powers and duties specified in subdivisions 1 to 7. The council may not publish advertising or provide exhibition space for any elected official or candidate for elective office. The council must report by January 15 each year to the chairs and ranking minority members of the house of representatives and senate funding divisions with jurisdiction over the council on the amount and source of each payment received under this paragraph in the prior fiscal year.

(c) The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Black people. The council may delegate to the executive director powers and duties under subdivisions 1 to 7 which do not require council approval. The executive director serves in the unclassified service and may be removed at any time by the council. The executive director shall recommend to the council, and the council may appoint the appropriate staff necessary to carry out its duties. Staff members serve in the unclassified service. The commissioner of administration shall provide the council with necessary administrative services.

Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Black people, and list the specific objectives which the council seeks to attain during the next biennium.

1980 c 614 s 187; 1981 c 20 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 4; 1988 c 686 art 1 s 34; 1988 c 689 art 2 s 3; 1991 c 292 art 3 s 4; 1992 c 408 s 1; 1996 c 420 s 4; 1999 c 139 art 4 s 2; 2001 c 39 s 1,2; 2010 c 392 art 1 s 1







